ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_08_FR.txt. 454

OPINION DISSIDENTE DE M. SCHWEBEL
[Traduction]
RÉSUMÉ

Compte tenu des dispositions de son propre Statut et du statut du
Tribunal administratif, la Cour a compétence pour répondre à la question
sur laquelle elle est sollicitée de donner un avis consultatif (chap. I). Pour
donner une réponse satisfaisante, il lui faut toutefois se prononcer quant
au fond sur le jugement rendu par le Tribunal administratif dans l'affaire
Mortished c. le Secrétaire général de l'Organisation des Nations Unies, ce qui
est compatible avec le Statut de la Cour, avec les dispositions de l’article 11
du statut du Tribunal (paragraphes 8 à 10 de la présente opinion) et avec
les travaux préparatoires dudit article (par. 11-30). Il ressort en effet du
libellé de l’article 11 et des travaux préparatoires que, lorsqu'un juge-
ment est contesté au motif que le Tribunal a commis une erreur de droit
concernant les dispositions de la Charte, la Cour doit jouer le rôle d’une
juridiction d’appel et statuer sur le fond. I] suffit que erreur « concerne »
les dispositions de la Charte, et il n’est pas indispensable qu’elle y con-
trevienne directement. On est même fondé à conclure de la teneur des
travaux préparatoires que la Cour est habilitée 4 rechercher si le jugement
du Tribunal comporte une erreur d’interprétation du statut du personnel,
lequel est établi en vertu de Particle 101, paragraphe 1, de la Charte
(par. 11-30). L'interprétation que la Cour a donnée des statuts des tribu-
naux administratifs de l'OIT et des Nations Unies dans l'affaire des
Fonctionnaires de l'Unesco et dans l'affaire Fasla est en accord avec les
conclusions que nous venons d’énoncer (par. 31-38).

En l’espèce, on ne peut statuer quant au fond sur le jugement du Tri-
bunal sans étudier l’historique et l’évolution de la prime de rapatriement.
Cette analyse prouve que la prime n’a jamais été conçue par les organes qui
l'ont proposée, approuvée et maintenue comme un avantage qui serait
accordé aux fonctionnaires restant dans le pays de leur dernier lieu d’af-
fectation (chap. Il). Cela est confirmé par les dispositions du statut du
personnel, et par les délibérations sur ce point qui ont eu lieu à l’Assemblée
générale et dans d’autres organes au fil des années (par. 40 f)). Sil est vrai
que, dans la pratique, l'Organisation des Nations Unies semble avoir
commencé assez tôt, encore qu’à une date incertaine, à verser la prime de
rapatriement à des fonctionnaires qui ne changeaient pas de pays, l’As-
semblée générale n’a apparemment été avisée qu’en 1976 de cet écart entre
la pratique et le principe. L'Assemblée a toutefois été informée d’autres
aménagements au régime de la prime, et elle a modifié en conséquence les
textes réglementaires correspondants, d’une façon qui donne à penser
qu’elle n’entendait pas autoriser le versement de la prime aux fonction-

133
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 455

naires restant dans le pays de leur dernier lieu d’affectation (par. 47-48,
51). Lorsque l’Assemblée générale à eu vent de la pratique pour la première
fois, en 1976, elle l’a critiquée (par. 52). Lorsqu'un an plus tard la Com-
mission de la fonction publique internationale s’est à son tour penchée sur
cette pratique, elle l’a jugée injustifiable et incompatible avec l’objet
déclaré de la prime (par. 54-55). L'Assemblée générale a par conséquent
adopté en 1978 la résolution 33/119, par laquelle elle décidait que le
paiement de la prime de rapatriement serait subordonné à la présentation
de pièces attestant le changement effectif de résidence, selon les modalités
qui seraient établies par la Commission de la fonction publique interna-
tionale (par. 58-59). Au lieu de s’en tenir à ce mandat, la Commission a
recommandé qu'il soit dérogé à l’application de la résolution dans le cas
des fonctionnaires qui avaient accompli avant le 1er juillet 1979 les années
de service ouvrant droit à la prime (par. 60-61). Ce faisant, elle s’appuyait
sur un avis du service juridique de l'ONU (par. 62-64). Sur la foi de ces
recommandations, le Secrétaire général a promulgué une disposition tran-
sitoire exemptant les fonctionnaires en activité de l’application de la
résolution 33/119 (par. 67). L'Assemblée générale, réagissant contre la
recommandation de la Commission et linitiative du Secrétaire général, a
clairement signifié son intention de passer outre à cette disposition tran-
sitoire en adoptant la résolution 34/165, en vertu de la compétence qui lui
est attribuée par l'article 101, paragraphe 1, de la Charte pour réglementer
les relations avec le personnel (par. 68-89). A la suite de quoi, le Secrétaire
général a abrogé la disposition transitoire, puis refusé de verser la prime de
rapatriement à Mortished, fonctionnaire qui n’entendait pas changer de
pays au moment de sa retraite, lequel s’est pourvu devant le Tribunal
administratif.

Le Tribunal administratif a conclu qu’en refusant de verser la prime de
rapatriement à Mortished le Secrétaire général lui avait causé un préjudice
résultant de la méconnaissance de ses droits acquis. Il a ordonné réparation
de ce préjudice pour un montant équivalant à celui qui aurait été dû à
Mortished au titre de la prime. Cette décision du Tribunal s’appuyait sur
les motifs suivants, dont aucun ne nous semble fondé (chap. IT).

Premièrement, l'Organisation des Nations Unies avait assumé des obli-
gations spéciales, de nature contractuelle, à l’égard de Mortished en ce qui
concerne la prime (par. 92). Or, comme on le verra, l'Organisation des
Nations Unies n’avait assumé à l'égard de Mortished aucune obligation
d’ordre contractuel ayant trait au droit de bénéficier de la prime de rapa-
triement indépendamment de toute réinstallation. Le premier des motifs
invoqués à l’appui du jugement est donc sans fondement (par. 93-98). Cette
conclusion est corroborée par l'examen de la jurisprudence du Tribunal
(par. 99-105). Cette jurisprudence montre de surcroît que l'Organisation
des Nations Unies est libre de modifier les dispositions réglementaires
visant la situation des fonctionnaires dès lors qu’il s’agit de modifications
« statutaires », d'application générale, qui ne portent pas atteinte aux
droits contractuels fondamentaux — et, partant, acquis — des membres du
personnel.

134
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 456

Deuxièmement, le Tribunal a recherché si l’abrogation de la disposition
transitoire par le Secrétaire général avait aboli rétroactivement un droit de
Mortished. Il a répondu à cette question par une affirmation, sans en
donner les raisons (par. 111). Recherchant ensuite si une pratique cons-
tamment suivie depuis près de trente ans « pouvait faire naître un droit
acquis au sens de l’article 12.1 du statut du personnel » le Tribunal a
répondu « qu’il [n’avait] pas à se prononcer sur cette question in abstracto »
(par. 106).

TFroisièmement, le Tribunal a conclu que la prime de rapatriement, étant
« gagnée » par les fonctionnaires au cours des années, constituait de ce fait
un bénéfice dont Mortished ne pouvait être privé sans qu’il y eût atteinte à
ses droits acquis (par. 113). Cette conclusion se fondait dans une large
mesure sur le fait que le montant de la prime de rapatriement est fonction
de la durée des services. Or il ressort de historique de la prime que celle-ci
n'a pas été conçue comme un complément de traitement graduellement
« gagné », mais comme un versement de fin de service qui n’est pas plus
« gagné » que ne le serait une indemnité de départ. Le nombre des années
de service continu servant à déterminer le montant de la prime — mais non
le droit à la prime — peut être réduit, voire effacé, et le fonctionnaire peut
perdre le bénéfice de la totalité de la prime pour d’autres raisons. Il est donc
manifeste que la prime n’est pas « gagnée », et que le droit au versement de
la prime est fonction de la situation de l'intéressé par rapport aux condi-
tions qui en régissent I’octroi lors de la cessation de service. La durée des
services n’est qu’un moyen commode de calculer le montant de la prime
(par. 114-117).

Quatrièmement, le Tribunal a conclu que la règle transitoire en elle-
même était la source du droit acquis de Mortished (par. 118). Malgré ses
mérites, cette conclusion n’est pas convaincante. En vertu du statut du
Tribunal et de sa jurisprudence, un droit tel que le droit à la prime de
rapatriement ne peut être exercé que conformément aux conditions qui le
régissent au moment où l'intéressé l’invoque. Mortished a cherché à se
prévaloir de la règle transitoire alors qu’elle n’était plus en vigueur. Il
pouvait au surplus être privé de tout droit lui revenant en vertu de cette
disposition transitoire, par un « amendement statutaire » comme celui que
la résolution 34/165 visait précisément à opérer (par. 119-124).

Par son jugement, le Tribunal administratif n’a pas en fait donné un effet
immédiat à la résolution 34/165 (par. 135). Les arguments que le Tribunal
a avancés pour justifier cette décision ne résistent pas à l'analyse (par. 132-
134, 136-141). Le Tribunal a excédé sa juridiction en dépouillant la réso-
lution 34/165 de l’effet réglementaire qu’elle avait en vertu de l’article 101,
paragraphe 1, de la Charte, et, ce faisant, est allé à l’encontre des termes de
la résolution et de l'intention manifeste de l’Assemblée générale (par. 142-
147), intention qu’il a interprétée de façon erronée (par. 69-90, 109). En ne
donnant pas un effet immédiat à la résolution 34/165, le Tribunal a
également commis, à plusieurs titres, une erreur de droit concernant les
dispositions de la Charte des Nations Unies, et notamment les dispositions
de l’article 101, paragraphe | (par. 147-152). Les conclusions non fondées

135
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 457

du Tribunal sur la question des droits acquis de Mortished ne lui donnaient
pas le pouvoir — que rien d’autre ne justifie — d’écarter la résolution
précitée (par. 153-155).

 

1. Je ne puis, à mon grand regret, me ranger à l’avis dela Cour, et ce pour
deux raisons essentiellement. La première est que je me fais une idée plus
large que la Cour du pouvoir qu’elle a de réexaminer au fond les jugements
du Tribunal administratif des Nations Unies. La seconde est que le juge-
ment rendu par le Tribunal dans l’affaire Mortished c. le Secrétaire général
de l'Organisation des Nations Unies n’est, à mon sens, nullement convain-
cant. Selon moi, le Tribunal a décidé dans ce jugement, au fond sinon dans
la forme, qu’il ne pouvait être donné immédiatement effet à la résolu-
tion 34/165 de l’Assemblée générale, texte qui exige, pour le versement de
la prime de rapatriement, la preuve de la réinstallation de l’intéressé dans
un pays autre que celui de son dernier lieu d’affectation. Ce faisant, le
Tribunal administratif a commis une erreur sur des questions de droit
concernant les dispositions de la Charte des Nations Unies et a outrepassé
sa juridiction.

I. LA COMPETENCE DE LA COUR

2. La compétence de la Cour internationale de Justice en matiére de
réformation des jugements du Tribunal administratif des Nations Unies se
fonde sur les dispositions pertinentes du Statut de la Cour et du statut du
Tribunal administratif. La maniére dont, dans les affaires antérieures, la
Cour a interprété les dispositions pertinentes de ces deux statuts et du
statut analogue, quoique distinct, du Tribunal administratif de ’Organi-
sation internationale du Travail, revét une importance particuliére pour
Pinterprétation à donner de Pétendue de ses pouvoirs dans la présente
espèce. Jugeant que les travaux préparatoires éclairaient l’intention qui
avait conduit l’Assemblée à amender le statut du Tribunal et à investir la
Cour d’un pouvoir de réformation, la Cour avait alors tenu compte desdits
travaux préparatoires pour interpréter ce statut. Il eût été bon que, dans le
cas présent, elle s’attachât pareillement à la genèse de l'amendement per-
tinent et qu’elle procédât exactement comme elle l'avait fait lors de la
première affaire où le statut amendé avait été invoqué à l’appui de la
réformation d’un jugement du Tribunal administratif (ce que d’ailleurs la
Cour concède implicitement au paragraphe 63 de son avis, en mentionnant
le « compromis » dont ce statut amendé est le fruit). Et cette analyse eût dû
être suffisamment détaillée pour permettre à la Cour de se prévaloir, dans
toute son étendue, de la compétence que l’Assemblée a entendu lui con-
férer, conformément au Statut qui régit son activité.

1. Les dispositions du Statut de la Cour
et le caractère judiciaire de la Cour

3. La Cour a résumé succinctement les considérations générales qui
régissent les cas de ce genre, en invoquant les dispositions pertinentes de

136
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 458

son Statut, dans l'affaire de la Demande de réformation du jugement n° 158
du Tribunal administratif des Nations Unies, avis consultatif, C.J. Recueil
1973, p. 171-172 (dénommée ci-après l'affaire Fas/a), où l’on trouve le
passage suivant :

« 14. S'agissant de la compétence de la Cour pour rendre l’avis
demandé, on a émis des doutes sur la légalité du recours à la juridiction
consultative pour la réformation des jugements du Tribunal adminis-
tratif. On a fait valoir qu’en vertu de l’article 34 du Statut de la Cour la
juridiction contentieuse de celle-ci ne porte que sur les différends entre
Etats ; on a donc contesté que la juridiction consultative puisse être
utilisée pour la réformation judiciaire de procédures contentieuses qui
se sont déroulées devant d’autres tribunaux et auxquelles des per-
sonnes privées étaient parties. L'existence, en arrière-plan, d’un dif-
férend et de parties que l’avis de la Cour peut affecter ne modifie
cependant pas le caractère consultatif de la fonction de la Cour,
consistant à répondre aux questions qui lui sont posées à propos d’un
jugement. Aussi bien, dans son avis consultatif sur les Jugements du
Tribunal administratif de POIT sur requêtes contre l'Unesco (C.LJ.
Recueil 1956, p. 77), la Cour s’est déclarée compétente pour connaître
d’une demande d’avis consultatif ayant pour objet le réexamen d’une
procédure judiciaire concernant des particuliers. De plus, dans la
procédure consultative antérieure relative à l’Effet de jugements du
Tribunal administratif des Nations Unies accordant indemnité (C.LJ.
Recueil 1954, p. 47), elle a donné suite à la demande d’avis que l’As-
semblée générale lui avait adressée, bien que les questions qui lui
étaient soumises eussent intéressé très directement les droits de par-
ticuliers. La Cour ne voit aucune raison de s’écarter de l'attitude
qu’elle a adoptée dans ces affaires. Dès lors qu’une requête pour avis
consultatif est présentée par un organe dûment autorisé à cet effet
conformément à la Charte, la Cour est compétente, en vertu de l’ar-
ticle 65 de son Statut, pour donner un avis s’il s’agit d’une question
juridique qui se pose dans le cadre de l’activité de cet organe. Le fait
que ce ne sont pas les droits des Etats qui sont en cause dans la
procédure ne suffit pas à enlever à la Cour une compétence qui lui est
expressément conférée par son Statut. »

4. On observera que la Cour ne voyait aucun inconvénient à ce qu’il fût
fait usage de sa juridiction consultative pour réformer des procédures
contentieuses intervenues devant d’autres tribunaux et auxquelles des
particuliers étaient parties. Les répercussions de l’avis de la Cour sur ces
parties ne modifiaient en rien, selon elle, la nature consultative de ses
fonctions, qui consistaient simplement « à répondre aux questions qui lui
sont posées à propos d’un jugement ». Cela n’empêchait pas la Cour
d’affirmer par ailleurs que « l’avis rendu ... doit avoir un effet décisoire à
l'égard des questions en litige dans l’affaire » (ibid., p. 182), entendant
par-là l'affaire dans laquelle le Tribunal administratif avait statué. A quoi
elle ajoutait :

137
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 459

« Certes cette conséquence dépasse la portée attachée par la Charte
et par le Statut de la Cour à un avis consultatif. Elle résulte cependant
non pas de l’avis consultatif lui-même mais d’une disposition conte-
nue dans un instrument autonome qui a force de loi pour les fonc-
tionnaires et le Secrétaire général. L'article XII du statut du Tribunal
administratif de l'OIT confère expressément force obligatoire à l’avis
de la Cour. Traitant de cette conséquence, la Cour a dit, dans son avis
consultatif donné à la demande de l'Unesco :

« Elle n’affecte en rien le mode selon lequel la Cour fonctionne :
celui-ci reste fixé par son Statut et son Règlement. Elle n’affecte ni
le raisonnement par lequel la Cour formera son opinion, ni le
contenu de l’avis lui-même. Par conséquent, le fait que l’avis de la
Cour sera accepté comme ayant force obligatoire ne fait pas
obstacle à ce que suite soit donnée à la demande d’avis. » (C.1.J.
Recueil 1956, p. 84.)

De même l'effet spécial que Particle 11 du statut du Tribunal
administratif des Nations Unies attribue à l’avis de la Cour n’est pas
une raison pour refuser de donner suite à la demande d’avis consul-
tatif en la présente espèce. » (C.I.J. Recueil 1973, p. 182-183.)

5. Dans la présente espèce, la Cour devait de la même façon « répondre
aux questions qui lui sont posées ... au sujet d’un jugement » du Tribunal
administratif. Elle ne devait pas se laisser détourner de sa mission par le
fait que ses réponses ont force obligatoire pour le Secrétaire général et pour
le Tribunal administratif en vertu des dispositions de l’article 11 du statut
du Tribunal, lequel prévoit à dessein, à plusieurs reprises et de manière
catégorique, que le Secrétaire général ou le Tribunal doit agir « confor-
mément à l’avis de la Cour ». (Cet effet décisoire des avis de la Cour est
d’ailleurs confirmé par l’article 10, paragraphe 2, du statut du Tribunal,
qui est ainsi rédigé : « Sous réserve des dispositions des articles 11 et 12, les
jugements du Tribunal sont définitifs et sans appel. » (Les italiques sont de
moi.)) La Cour ne devait pas davantage se laisser détourner de son objet
par les divergences de vues qui peuvent se manifester sur le point de savoir
si, en reconsidérant un jugement du Tribunal administratif des Nations
Unies, elle joue le rôle d’une cour d’appel, ou d’une cour de cassation, ou
d’une instance de réformation aux pouvoirs plus restreints. Elle ne devait
pas se laisser rebuter par l’argument qui voudrait que le fait de ne pas être
dotée de pouvoirs d’appel lui interdise d’examiner au fond le jugement du
Tribunal et de statuer sur le fond, pour autant que l’une et l’autre opération
soient requises pour répondre aux questions qui lui sont posées. Elle
ne devait pas reculer enfin devant l'argument selon lequel elle ne pourrait
se prononcer que sur des questions d'ordre « constitutionnel », restriction
qui n’est prévue ni dans son Statut ni dans celui du Tribunal.

6. Ni la Charte des Nations Unies ni le Statut de la Cour — ni le souci de
sa position, de son prestige et de sa dignité — ne lui interdisent d’examiner

138
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 460

au fond les jugements du Tribunal administratif des Nations Unies. Le
caractère judiciaire inhérent à sa procédure ne l’en empêche pas non plus.
Il suffit que, comme dans la présente espèce, la procédure suivie assure
légalité de l'Organisation des Nations Unies et de Mortished devant la
Cour. « La Cour peut donner un avis consultatif sur toute question juri-
dique, à la demande de tout organe ou institution qui aura été autorisé par
la Charte des Nations Unies conformément à ses dispositions à demander
cet avis.» (Statut de la Cour, art. 65, par. 1.) Si, comme dans l'affaire
Mortished c. le Secrétaire général de l'Organisation des Nations Unies, Vavis
consultatif de la Cour est demandé sur « une question juridique » par un
organe ou une institution habilitée à solliciter cet avis conformément à la
Charte, la Cour doit simplement, comme dans laffaire Fasla, « répondre
aux questions qui lui sont posées au sujet des objections soulevées contre le
jugement du Tribunal administratif » (C.1.J. Recueil 1973, p. 182). Elle n’a
pas à exciper, pour ne pas répondre, de raisons qui ne sont pas imposées
par son Statut ni justifiées par le statut du Tribunal administratif. Hy a
donc lieu de regretter que ce soit précisément ce que la Cour fait dans son
avis (voir par. 57-65).

7. Il va de soi que l’étendue précise de ce pouvoir de réformation de la
Cour dépend du statut des tribunaux administratifs en question. Aussi
faut-il en l’espèce examiner de près les termes des dispositions pertinentes
du statut du Tribunal administratif des Nations Unies. Ce statut, et la
compétence qui dérive pour la Cour de son propre Statut, doivent cepen-
dant être interprétés à la lumière de la jurisprudence établie, car la
Cour

«a déclaré à maintes occasions qu’une réponse à une requête pour
avis consultatif ne devrait pas, en principe, être refusée et que seules
des raisons décisives pourraient motiver un refus (voir par exemple
Jugements du Tribunal administratif de l'OIT sur requêtes contre
l’Unesco, avis consultatif, C.ILJ. Recueil 1956, p. 86 ; Conséquences
juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif, C1I.J. Recueil 1971, p. 27} » (CLS.
Recueil 1973, p. 183).

Aux fins qui nous occupent ici, cette affirmation de principe signifie, selon
moi, que la Cour doit répondre à la question ou aux questions qui lui sont
posées, ce qui, bien entendu, ne revient pas à donner à l’organe qui sollicite
son avis les réponses qu’il semble souhaiter, mais à donner des réponses
concluantes sur les questions posées. Il n’est pas conforme à la jurispru-
dence de la Cour d'admettre que seules des raisons décisives peuvent
justifier un refus de répondre à une demande d’avis consultatif, puis de
donner au requérant une réponse où l’on invoque des raisons contestables
pour éviter de répondre réellement aux questions posées. Il est par exemple
contestable, selon moi, de prétendre que la Cour ne peut statuer en appel et
qu’elle doit se borner à statuer sur les objections d’ordre constitution-

139
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 461

nel aux jugements du Tribunal administratif des Nations Unies (voir à
cet égard les paragraphes 57 à 65 du présent avis). Il est vrai que la Cour
s'est prononcée comme suit dans l’avis consultatif sur l’affaire de la
Namibie :

« On a fait valoir ... que la Cour ne devait pas s’arroger des pouvoirs
de contrôle judiciaire quant aux mesures prises par les autres organes
principaux des Nations Unies sans y avoir été expressément invitée, ni
jouer le rôle d’une cour d’appel à Pégard de leurs décisions.

89. Il est évident que la Cour n’a pas de pouvoirs de contrôle
judiciaire ni d’appel en ce qui concerne les décisions prises par les
organes des Nations Unies dont il s’agit. » (Conséquences juridiques
pour les Etats de la présence continue de Afrique du Sud en Namibie
(Sud-Ouest africain), nonobstant la résolution 276 (1970) du Conseil de
sécurité, avis consultatif, C.IJ. Recueil 1971, p. 45.)

Mais cela ne signifie pas que, lorsque la Cour est investie d’un pouvoir
précis de contrôle à l’égard non pas de l’un des organes principaux des
Nations Unies mais de son Tribunal administratif, le pouvoir « de contrôle
judiciaire ou d’appel » lui fasse défaut. I ressort au contraire du passage
précité que la Cour, lorsqu’elle est expressément investie de pouvoirs de
contrôle judiciaire ou d’appel à l’égard des décisions du Tribunal admi-
nistratif des Nations Unies, doit exercer ces pouvoirs ; et qu’elle doit, pour
les raisons exposées au présent paragraphe, les exercer dans toute leur
plénitude.

2. Les dispositions du statut du Tribunal administratif

A. Les termes du statut

8. Quels sont les pouvoirs de contrôle judiciaire que confère à la Cour le
statut du Tribunal administratif des Nations Unies ? L’article 11, para-
graphe 1, du statut est ainsi rédigé :

« 1. Si un Etat Membre, le Secrétaire général ou la personne qui a
été l’objet d’un jugement rendu par le Tribunal (y compris toute
personne qui a succédé mortis causa à ses droits) conteste le jugement
en alléguant que le Tribunal a outrepassé sa juridiction ou sa com-
pétence ou n’a pas exercé sa juridiction ou a commis une erreur de
droit concernant les dispositions de la Charte des Nations Unies ou a
commis, dans la procédure, une erreur essentielle qui a provoqué un
mal-jugé, cet Etat Membre, le Secrétaire général ou l'intéressé peut,
dans les trente jours suivant le jugement, demander par écrit au
Comité créé en vertu du paragraphe 4 du présent article de prier la
Cour internationale de Justice de donner un avis consultatif sur la
question. »

Ainsi le statut prévoit quatre motifs de contestation des jugements du
Tribunal administratif. Deux d’entre eux — l’excès de juridiction ou de

140
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 462

compétence, et l’erreur de droit concernant les dispositions de la Charte
des Nations Unies — sont en jeu dans la présente affaire, puisque ce sont là,
comme le montre la transcription des débats du Comité des demandes de
réformation, les motifs sur lesquels celui-ci s’est appuyé pour solliciter un
avis consultatif. Le Comité a d’ailleurs donné la première place à la
question de l’erreur de droit : tout en décidant en effet que ce n’était pas là
le seul motif pour lequel la demande reposait « sur des bases sérieuses » et
en y ajoutant l’excès de juridiction ou de compétence, le Comité a surtout
mis l’accent sur l’erreur de droit concernant les dispositions de la Charte.
Cette hiérarchie sera respectée dans la présente opinion dissidente, comme
elle l’est dans Pavis de la Cour, étant donné que c’est cet aspect de la
question qui est principalement en jeu dans le jugement contesté du Tri-
bunal administratif. Les deux motifs — l'erreur de droit et Pexces de
juridiction — n’en sont pas moins inextricablement liés dans la présente
espèce. Les observations suivantes porteront donc d’abord sur l’énoncé des
deux motifs de contestation, tel qu’il apparaît à l’article 11, paragraphe I,
du statut. Ce texte sera ensuite analysé à la lumière des travaux prépara-
toires.

9. A première vue, le motif selon lequel le Tribunal a « excédé sa
juridiction ou sa compétence » n’appelle que des commentaires assez brefs.
Les limites de la juridiction ou de la compétence du Tribunal sont en effet
précisées dans son statut, et en particulier à l’article 2, dont le passage
pertinent se lit comme suit :

«1. Le Tribunal est compétent pour connaître des requêtes invo-
quant l’inobservation du contrat d'engagement des fonctionnaires du
Secrétariat des Nations Unies ou des conditions d'emploi de ces
fonctionnaires, et pour statuer sur lesdites requêtes. Les termes « con-
trat » et « conditions d'emploi » comprennent toutes dispositions per-
tinentes du statut et du règlement en vigueur au moment de l’inob-
servation invoquée, y compris les dispositions du règlement des pen-
sions du personnel.

3. En cas de contestation touchant sa compétence, le Tribunal
décide. »

Le Tribunal, lorsqu'il statue sur une requête invoquant l’inobservation du
contrat d'engagement ou des conditions d’emploi d’un fonctionnaire, agit
donc, à première vue, dans le cadre de sa compétence. Cette formule assez
générale est toutefois tempérée par deux réserves, qui présentent une
importance cruciale dans la présente affaire. La première est que « les
termes « contrat » et « conditions d’emploi » comprennent toutes dispo-
sitions pertinentes du statut et du règlement en vigueur au moment de
Vinobservation invoquée... ». La deuxième est que le statut du Tribunal
administratif ne comporte aucune disposition qui permettrait de penser

que sa compétence soit assez étendue pour lui permettre de décider qu’il ne
doit pas être donné immédiatement effet à une résolution de l’ Assemblée

141
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 463

générale régissant les conditions d’emploi du Secrétariat à laquelle l’As-
semblée a entendu donner un tel effet.

10. Le sens de la clause relative à l’erreur de droit concernant les
dispositions de la Charte appelle lui aussi quelques observations. On
notera que la mention explicite de l’« erreur de droit » dans l’énoncé des
motifs de contestation semble exclure erreur de fait. Cette formule est, de
surcroît, assortie de l’expression «concernant les dispositions de la
Charte », ce qui signifie qu’il n’est pas indispensable que l’erreur du Tri-
bunal mette directement en jeu une disposition de la Charte proprement
dite. Il suffit que l’erreur soit « en rapport avec » la Charte, qu’elle « ait
trait à » la Charte, qu’elle y soit « liée ». On se reportera à cet égard, pour la
version anglaise du texte, aux définitions figurant dans le Webster’s Third
New International Dictionary, Unabridged, 1976, page 1916. Bien entendu,
l’expression « les dispositions » de la Charte ne peut pas non plus désigner
toutes les dispositions de la Charte, car aucune erreur du Tribunal ne peut
porter sur la totalité de ces dispositions ; il faut donc entendre cette
expression au sens de «une ou plusieurs dispositions » de la Charte.
Toutefois l’erreur du Tribunal, pour pouvoir être invoquée comme motif
de contestation, doit être en rapport avec l’une au moins des dispositions
de la Charte, ou y être liée.

B. Les travaux préparatoires
1) Raisons du recours aux travaux préparatoires

11. Le meilleur moyen de comprendre le sens véritable des termes:
employés à l’article 11, paragraphe 1, du statut du Tribunal administratif
(et par conséquent d'apprécier le pouvoir de réformation attribué à ta Cour
par cet article) est de se reporter aux travaux préparatoires. La Cour devait
donc, dans le cas présent, procéder exactement comme lors des précé-
dentes affaires où le sens d’un traité ou d’un texte législatif était contro-
versé, c’est-à-dire étudier les travaux préparatoires. Si l’on objecte à cela
que le recours à ce moyen supplémentaire d'interprétation ne se justifie que
lorsque le texte est obscur, je répondrai que les différences d’interprétation
dont témoigne l'écart entre l’avis de la Cour et les opinions dissidentes dans
la présente espèce suffisent à attester ce manque de clarté. Qui plus est, on
notera que dans l’affaire qui se rapproche le plus de la présente espèce, à
savoir l'affaire Fas/a, la Cour a rappelé par trois fois la nécessité de recourir
aux travaux préparatoires pour élucider le sens de Particle 11, paragraphe 1,
du statut du Tribunal administratif. Elle a fait observer que : « Certes les
documents montrent que l’article 11 n’a pas été introduit dans le statut du
Tribunal administratif des Nations Unies exclusivement, ni même princi-
palement, pour assurer une protection juridictionnelle aux fonction-
naires...» (C.IJ. Recueil 1973, p. 183.) Elle a conclu que: «le texte de
l’article 11 comme l’historique de son élaboration démontrent qu’on avait
entendu limiter les possibilités de contester les jugements du Tribunal
administratif aux motifs précis envisagés dans l’article » (ibid., p. 188). Et
elle est revenue aux recommandations du Comité qui avait établi le texte de

142
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 464

Particle 11 et aux délibérations de la Cinquième Commission de l’Assem-
blée générale à ce sujet, en déclarant :

«50. L'article XII du statut du Tribunal administratif de POIT
envisage seulement une contestation élevée contre « une décision du
Tribunal affirmant sa compétence » et ne fait aucune mention d’un
non-exercice de sa juridiction par le Tribunal. De même, dans le projet
d'article 11 du statut du Tribunal administratif des Nations Unies
recommandé à l’Assemblée générale par le Comité spécial chargé
d'étudier la question de la réformation des jugements du Tribunal
administratif, le seul motif de contestation envisagé tenait à ce que le
Tribunal avait « outrepassé sa juridiction ou sa compétence ». Les
termes «ou n’a pas exercé sa juridiction » ont été ajoutés à la
499e séance de la Cinquième Commission sur la proposition de la
délégation indienne...

… Il apparaît en outre que, en acceptant le non-exercice de la
juridiction comme motif supplémentaire de contestation, l’Assemblée
générale y a vu un cas du même genre que ceux dans lesquels le
Tribunal excède sa compétence ou sa juridiction ; la Cinquième Com-
mission semble donc avoir envisagé que le fait d’outrepasser sa juri-
diction ou de ne pas l'exercer soulève essentiellement des problèmes de
juridiction ou de compétence au sens strict. De manière plus générale,
on trouve dans l’historique de l’article 11, montrant que les motifs de
contestation mentionnés dans cette disposition ne devaient s’appli-
quer qu’à des cas «exceptionnels », la confirmation de la portée
relativement étroite que l’on a voulu donner au non-exercice de la
juridiction en tant que motif de contestation. » (C.IJ. Recueil 1973,
p. 189.)

Etant donné que dans l’affaire Fasla la Cour s’est reportée à maintes
reprises et avec un grand souci du détail aux travaux préparatoires de
l’article présentement en cause, il semble particulièrement indiqué de
procéder à une analyse serrée de ces mêmes travaux préparatoires dans la
présente espèce.

li} La Cour suggère une procédure de réformation pour les jugements du
Tribunal administratif

12. La revision du statut du Tribunal administratif qui a abouti au texte
actuel de l’article 1 1 semble être une conséquence de l’initiative prise par la
Cour dans son avis consultatif sur Effet de jugements du Tribunal admi-
nistratif des Nations Unies accordant l'indemnité, C.J. Recueil 1954,
page 56, où, évoquant la possibilité d’une réformation des jugements du
Tribunal administratif, elle déclarait ce qui suit :

« Pour que les jugements prononcés par un tel tribunal pussent être
revisés par un corps autre que ce tribunal lui-même, il faudrait, de
l'avis de la Cour, que le statut de ce tribunal ou les autres instruments
juridiques qui le régissent, continssent des dispositions expresses à cet

143
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 465

effet. L'Assemblée générale a le pouvoir d’amender le statut du Tri-
bunal administratif, en vertu de l’article II de ce statut, et de prévoir
des voies de recours devant un autre organe. Mais comme le statut
actuel ne contient aucune disposition de ce genre, il n’y a pas de motifs
de droit sur lesquels l’Assemblée générale puisse se fonder pour reviser
les jugements déjà prononcés par ce tribunal. Si l’Assemblée générale
envisageait d’instituer, pour les différends à venir, des dispositions
prévoyant la revision des jugements du Tribunal, la Cour estime que
l'Assemblée générale elle-même, étant donné sa composition et ses
fonctions, ne pourrait guère agir comme un organe judiciaire exami-
nant les arguments des parties, appréciant les preuves produites par
elles, établissant les faits, et disant le droit qui s’y applique — alors
surtout que l’une des parties aux différends est l'Organisation des
Nations Unies elle-même. »

On observera que la Cour parlait en 1954 de « revision » des jugements du
Tribunal administratif et de prévoir des « voies de recours ». Quant aux
fonctions de l’éventuel organe de contrôle judiciaire, elle les définissait en
termes généraux — examiner les arguments des parties, apprécier les
preuves produites par elles, établir les textes et dire le droit — en précisant à
juste titre que tel n’était pas le rôle de l’Assemblée générale.

iti) L'Assemblée générale donne suite à la suggestion de la Cour

13. Cette même année, l’Assemblée générale donna suite à la suggestion
de la Cour en décidant d’« accepter le principe de la réformation des
jugements du Tribunal administratif des Nations Unies » (résolution 888
(IX)). Le projet de résolution parlait à l’origine de l’institution d’une
procédure de « recours » et non de « réformation ». Présentant l’amende-
ment, accepté par la suite, qui visait à remplacer « recours » par « réfor-
mation », le représentant du Canada déclara en séance plénière, au nom
des coauteurs du projet :

« Les membres de l’Assemblée savent sans doute que ... le mot
« review » est un terme plus large qui comprend non seulement les
recours mais aussi d’autres procédures judiciaires.

12. Cette modification … a donc pour objet de ne pas limiter l'étude
du comité spécial à une seule forme déterminée de réformation judi-
ciaire. » (Documents officiels de l’Assemblée générale, neuvième session,
515e séance plénière, p. 570, par. 11-12.)

Par la résolution 888 (TX), l’Assemblée générale invita les Etats Membres à
faire connaître leur opinion « sur l’institution d’une procédure qui per-
mette la réformation des jugements rendus par le Tribunal administratif »,
et créa un comité spécial de réformation des jugements du Tribunal
administratif (dénommé ci-après le Comité spécial), qui était chargé d’étu-
dier sous tous ses aspects la question de l'institution d’une procédure de
cette nature.

144
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 466

iv) Le rapport du Secrétaire général sur les procédures de réformation

14. Le Secrétaire général prêta son concours au Comité spécial en lui
soumettant une série de mémoires et de documents de travail (voir Docu-
ments officiels de l’Assemblée générale, dixième session, annexes, point 49 de
l’ordre du jour : rapport du Comité spécial chargé d’étudier la question de
la réformation des jugements du Tribunal administratif, annexe II, p. 17 et
suiv.). Dans ces documents, le Secrétaire général rappelait la genèse des
dispositions (qui existaient à l’époque et sont toujours en vigueur) de
Particle XII du statut du Tribunal administratif de l'OIT, où le Bureau
international du Travail voyait un moyen de « faire appel » à la Cour
internationale de Justice (p. 19). Le Secrétaire général relevait qu’en
recommandant à l'OIT d’appuyer cette disposition, le directeur du Bureau
international du Travail avait « fait observer que cet article n’avait pas
pour objet de faire juger une seconde fois les affaires par la Cour inter-
nationale de Justice, mais simplement de permettre de l’inviter à définir la
compétence du Tribunal » (ibid, p.20).

15. Pour ce qui est de la portée de la réformation et des pouvoirs de
l'organe de réformation des jugements du Tribunal administratif des
Nations Unies, le Secrétaire général voyait essentiellement trois possibi-
lités :

« a) examen de tous les aspects de l’affaire ;
b) examen du seul point de vue du droit ;
c) examen de certains points de droit (incompétence ou grave vice
de forme, par exemple) » (ibid, p. 23).

Au sujet de la possibilité a), le Secrétaire général faisait valoir que

« le nombre des demandes en réformation abusives serait sans aucun
doute trés grand, et la procédure s’en trouverait inutilement compli-
quée. Il n’y a guère, semble-t-il, de raison pour que, s’agissant des
faits, les conclusions du Tribunal administratif ne soient pas défini-
tives. » ({bid., p. 24.)

A propos de la possibilité b), le Secrétaire général indiquait:

« Un examen du point de vue du droit comprendrait linterprétation
du statut et du règlement du personnel aussi bien que des autres
dispositions du contrat et de certains principes généraux de droit qui
pourraient être en jeu. Il comprendrait aussi l'interprétation des dis-
positions applicables de la Charte des Nations Unies... » (Ibid.)

Et le Secrétaire général faisait observation suivante en ce qui concerne la
possibilité c) :

« Enfin, la réformation peut ne porter que sur certains points de
droit importants. Telle est la solution adoptée dans larticie XII du
Statut du Tribunal administratif de l'OIT. Aux termes de cet article, la

145
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 467

Cour internationale de Justice peut être priée de donner un avis
consultatif sur deux sortes de questions : a) incompétence du Tribu-
nal ; b) faute essentielle dans la procédure suivie. » (Ibid.)

16. Abordant la possibilité de confier la réformation à la Cour inter-
nationale de Justice, le Secrétaire général écrivait que la procédure consul-
tative pourrait convenir pour l’examen de certaines questions juridiques
et de la validité des jugements, comme cela était prévu dans le statut du
Tribunal administratif de l'OIT. Il estimait cependant que, « si on enten-
dait donner à la réformation une portée plus vaste », il serait peut-être
difficile d’avoir recours à la juridiction consultative :

« Il se pourrait qu’un nouvel examen au fond d’une affaire mette en
jeu des questions qui ne seraient pas strictement juridiques au sens de
l’article 65 du Statut de la Cour, et qu’il exige des parties une parti-
cipation plus active que la Cour ne jugerait pouvoir le permettre. La
méthode consultative ne conviendrait sans doute pas pour un nouvel
examen de cette sorte, qui pourrait même être jugé incompatible avec
le Statut de la Cour. » ({bid., p. 25.)

En faisant allusion à l’article 65 du Statut de la Cour, le Secrétaire général
semblait vouloir dire que, s’il était approprié de soumettre à la Cour « toute
question juridique » dans une procédure consultative, il ne convenait
pas en revanche de lui poser des questions de fait, c’est-à-dire des ques-
tions « qui ne seraient pas strictement juridiques ». Il concluait en ces
termes :

« [l'est sans doute impossible de faire le départ de façon stricte entre
les cas pour lesquels on pourrait faire appel à la juridiction consul-
tative de la Cour et les autres. Les différentes propositions qui pour-
ront être faites devront être examinées en fonction du Statut de la
Cour et de la nature de sa juridiction consultative. » (bid, p. 25.)

17. Au document de travail du Secrétaire général était jointe une lettre
exposant les vues du conseil du personnel de l'Organisation des Nations
Unies. Pour celui-ci, il était « indispensable que la réformation ne puisse
être demandée que lorsqu'il s’agit d'importants points de droit mettant en
jeu des questions de principe » (ibid., p. 35). Et le conseil poursuivait en ces
termes : « La réformation ne devrait pas porter sur des éléments de fait :
les conclusions du Tribunal administratif quant aux faits devraient être
définitives. » (Ibid.)

v) Les travaux du Comité spécial et son rapport

18. Le rapport du Comité spécial chargé d’étudier la question de la
réformation des jugements du Tribunal administratif est révélateur, car il
anticipe certains des problèmes qui ont été débattus dans la présente
affaire. On y trouve le passage suivant, consacré à la signification du terme
« réformation » :

146
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 468

« 11. Deux interprétations du terme « réformation », tel qu’il figure
dans la résolution 888 (IX) de l’Assemblée générale, ont été proposées.
On pouvait d’abord considérer que ce terme ne visait qu’une procé-
dure de recours par laquelle les parties à Pinstance initiale pouvaient
demander à un organe de recours d'examiner à nouveau affaire, ou
certains de ses aspects. Mais on pouvait aussi y voir une procédure
autre qu’une procédure de recours au sens technique du terme. On a
fait valoir que le projet de résolution ... avait été modifié par l’As-
semblée générale ... plénière et que les mots « procédure de recours
contre les jugements » avaient été remplacés par « procédure de réfor-
mation des jugements ». Les auteurs de l'amendement avaient pro-
posé cette substitution car, à leur avis, le terme « réformation » avait
un sens plus large qui comprenait la procédure de recours ainsi que
d’autres moyens judiciaires. La majorité des représentants ont été
d’avis que le Comité pouvait considérer comme réformation, soit une
procédure de recours au sens étroit du terme, soit une procédure de
réformation d’un autre genre qui satisfit aux exigences judiciaires, par
exemple un examen des points de droit faisant intervenir la juridiction
consultative de la Cour internationale de Justice. » (Rapport du
Comité spécial, oc. cit., p. 4.)

19. Le rapport du Comité spécial, qui avait pris pour base de discussion
un document de travail du Secrétaire général, s’exprime comme suit au
sujet des limites du pouvoir à attribuer à l’organe de réformation :

« Les membres du Comité ont reconnu en général qu’il ne devrait y
avoir de réformation que dans des cas exceptionnels et que les diffé-
rents aspects de l'affaire ne devraient pas tous faire l’objet d’une
réformation complète, en particulier, que la réformation ne devrait
pas porter sur les points de fait en tant que tels. Les avis des membres
du Comité ont été cependant très partagés en ce qui concerne la nature
exacte des motifs de réformation. Certains ont fait valoir d’une part
que la réformation devrait s’étendre à toutes les questions de droit ;
d’autres représentants ont par contre défendu qu’elle devrait étre
limitée aux deux motifs énoncés à l’article XII du statut du Tribunal
administratif de l'OIT, savoir: les questions de compétence et les
fautes essentielles dans la procédure suivie. D’autres membres du
Comité ont proposé des solutions intermédiaires. » (Ibid.)

Il y est indiqué que le représentant des Etats-Unis, soutenant que les Etats
Membres devaient être habilités à demander le déclenchement de la pro-
cédure de réformation, avait déclaré que :

« Lorsque se posaient des questions importantes mettant en jeu
l'interprétation ou l'application de la Charte ou du statut du personnel,
les Etats Membres devaient pouvoir exposer pleinement leur point de
vue et demander qu’il soit examiné de façon approfondie. » (bid,
p- 7; les italiques sont de moi.)

147
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 469

20. Le rapport analyse les propositions concrètes qui avaient été faites
au sujet de la portée du pouvoir de réformation. On y relève les passages
suivants :

« Selon la proposition de la France ... et les suggestions du Secrétaire
général … les motifs de réformation auraient été limités à ce que
prévoit l’article XH du statut du Tribunal administratif de ’Organi-
sation internationale du Travail ... ni les faits ni le droit en général ne
devant faire l’objet d’un nouveau jugement.

La proposition de la Chine, des Etats-Unis et de l’Irak ... faisait
porter la réformation sur « toutes questions de droit importantes que
soulève le jugement » et prévoyait qu'un comité déciderait si les ques-
tions étaient suffisamment importantes pour justifier la procédure de
réformation...

En ce qui concerne la portée de la réformation, la différence fon-
damentale existant entre ces propositions était la suivante : d’après les
unes, la reformation devait être strictement limitée aux deux motifs
indiqués dans le statut du Tribunal de l'OIT, alors que, selon les
autres, elle devait porter sur toutes les questions de droit impor-
tantes. » (bid. p. 8 et 9.)

21. Dans un effort pour surmonter ces divergences de vues, la Chine,
les Etats-Unis, l’Irak, le Pakistan et le Royaume-Uni présentèrent une
proposition de compromis commune. Donnant des « précisions » sur
cette proposition, le représentant britannique, sir Vincent Evans (alors
conseiller juridique de la mission du Royaume-Uni auprès de l’Organi-
sation des Nations Unies, plus tard conseiller juridique du Foreign and
Commonwealth Office), expliqua ce qui suit au nom des coauteurs. Vu
toute limportance de cette explication, nous ne la citons pas d’après
le rapport résumé du Comité, mais d’après les comptes rendus de séances,
qui sont plus complets. La compétence de la Cour internationale de
Justice en matière de réformation, précisa sir Vincent, devait se limiter
à « trois motifs précis » :

« Le premier et le troisième de ces motifs sont sensiblement les
mêmes que ceux qu’a retenus l’article XII [du statut du Tribunal
administratif de POIT, et que les membres du Comité paraissent
admettre d’une manière générale. Le deuxième motif vise à donner
partiellement satisfaction aux représentants qui voudraient que toute
importante question de droit donne ouverture à recours, mais il est
énoncé de manière à éviter le risque de voir la procédure de réforma-
tion devenir une procédure normale dans toutes les affaires. Le texte
s'efforce de définir avec le maximum de précision les questions de
droit qui peuvent donner ouverture à recours. Les mots : « concernant
les dispositions de la Charte » ne visent pas seulement l'interprétation des
dispositions de la Charte, mais aussi l'interprétation ou application du
statut du personnel édicté en application du chapitre XV de la Charte. »
(A/AC.78/SR.10, p.3 ; les italiques sont de moi.)

148
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 470

22. Le représentant des Etats-Unis déclara à son tour :

« 2) Pour ce qui est des circonstances dans lesquelles le comité de
filtrage pourrait demander un avis consultatif, le projet commun ne
donne pas entière satisfaction à la délégation américaine, qui persiste à
attacher un grand poids aux arguments selon lesquels le droit en
général et les indemnités excessives devraient pouvoir donner lieu à
réformation, quels que soient les motifs invoqués et les circonstances
de l'affaire. 3) Toutefois, par souci de conciliation, le Gouvernement
des Etats-Unis a décidé d’appuyer le projet commun. 4) Le Gouver-
nement des Etats-Unis considère que le deuxième motif mentionné au
paragraphe 1) vise notamment les questions suivantes : a) les questions
mettant en Jeu l’article 101 de la Charte, lorsqu'il s’agit de savoir s’il y a
lieu de confirmer la façon dont le Secrétaire général a jugé la conduite
d’un fonctionnaire du point de vue des normes de travail, de com-
pétence et d’intégrité requises du personnel de l'Organisation ; 5) les
questions mettant en jeu l’article 97, lorsqu'il s’agit de savoir s’il y a
lieu de confirmer la décision du Secrétaire général dans les cas où il a
donné des directives à un fonctionnaire ou pris contre lui des mesures
disciplinaires ; c) les questions mettant en jeu l’article 100 qui impose
à tout fonctionnaire l'obligation de s’abstenir de tout acte qui est
incompatible avec sa situation de fonctionnaire international, respon-
sable seulement envers l'Organisation. » (bid, p. 6, les italiques sont
de moi.)

23. Le compromis proposé reçut un accueil mitigé. On s’accordait certes
à reconnaître que, selon la proposition conjointe, l'avis consultatif de la
Cour serait obligatoire pour les parties 4 l’instance devant le Tribunal
administratif, interprétation que devait confirmer plus tard la Cinquiéme
Commission. Mais une minorité non négligeable de représentants contes-
tait Popportunité de charger la Cour de régler ainsi les différends entre
l'Organisation des Nations Unies et les fonctionnaires ; cette minorité
s’opposait à ce que l’on permit aux Etats Membres de déclencher la
procédure de réformation ; et elle estimait que la composition du comité de
filtrage envisagé ne lui permettrait pas d’exercer ses fonctions de façon
satisfaisante. Sur la question même de la portée de la compétence de
reformation qu’il convenait d’attribuer à la Cour, les interventions furent
relativement succinctes. Le représentant de l'Australie, selon lequel il con-
venait de choisir comme organe de réformation une autre institution
Judiciaire que la Cour, déclara : « Les motifs de recours prévus par le projet
commun sont trop limitatifs. » (A/AC.78/SR.11, p. 5.) Le représentant du
Pakistan, coauteur de la proposition de compromis, fit observer que ce
texte devait être interprété « restrictivement, d’une façon qui respecte
autant que possible l’esprit de l’article XII du statut du Tribunal admi-
nistratif de l'OIT » (ibid. p. 6). Le représentant de la Chine fit siens les
arguments du représentant du Royaume-Uni, et recommanda que lon
ajoutât au texte une disposition sur les erreurs de droit concernant les
dispositions de la Charte, « car une précédente décision du Tribunal

149
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 471

administratif prêtait le flanc à la critique à cet égard. Sa délégation
[attachait] une grande importance au paragraphe 3 de l’article 101 de la
Charte. » (bid. p. 7.) Le président, parlant en sa qualité de représentant de
Cuba, déclara que sa délégation voterait en faveur du projet conjoint, car
elle approuvait tant la limitation de la portée des recours que la recon-
naissance du droit d’intervention aux Etats Membres (ibid.). Le représen-
tant d'Israël n’avait pas d’objection à formuler contre la portée de la
réformation prévue dans ce projet (A/AC.78/SR.12, p. 3). Et le représen-
tant de l’Irak expliqua qu’il avait voté en faveur du projet, bien que sa
délégation eût préféré que la portée de la réformation fût plus large (ibid.
p. 7).

24. Aucun autre représentant n’évoqua la question de la portée du
pouvoir de réformation qu’il convenait d’attribuer à la Cour. On remar-
quera qu'aucune objection directe ne fut faite à la signification donnée par
sir Vincent Evans à la formule « concernant les dispositions de la
Charte » ; apparemment, son interprétation était acceptée. Cependant, le
rapport du Comité spécial ne reproduit pas exactement ses paroles. Alors
que sir Vincent avait précisé qu’en se servant de cette formule les coauteurs
entendaient viser non seulement « l'interprétation des dispositions de la
Charte, mais aussi l’interprétation ou l'application du statut du personnel
édicté en application du chapitre XV de la Charte », le rapport du Comité
spécial est, sur ce point essentiel, rédigé dans les termes suivants :

« Dans l'esprit des auteurs, la formule « erreur de droit concernant
les dispositions de la Charte » visait non seulement le cas où le Tri-
bunal administratif aurait apparemment mal interprété la Charte mais
aussi le cas où, en interprétant et en appliquant certains des articles du
statut du personnel, il aurait apparemment agi d’une façon incompa-
tible avec les dispositions du chapitre XV de la Charte. » (Rapport du
Comité spécial, loc. cit., p. 11.)

vi) L'examen de la question par la Cinquième Commission

25. L’examen du rapport du Comité spécial par la Cinquième Com-
mission confirma ce que ce rapport indiquait clairement, à savoir que
l'expression « une erreur de droit concernant les dispositions de la Charte
des Nations Unies » ne désignait pas seulement les erreurs relatives à la
Charte elle-même, mais aussi les erreurs concernant l'interprétation ou
l'application du statut du personnel. Malgré tout, ni les débats de la
Cinquième Commission ni le rapport correspondant ne règlent eritiére-
ment la question de la portée de ce motif de contestation des jugements du
Tribunal administratif.

26. Prenant la parole au début de la discussion, le représentant du
Royaume-Uni déclara :

« Pour ce qui est de la portée de la réformation, on a admis, d’une
manière générale, que la réformation ne devait pas s'étendre à des
points de fait et que, comme le Secrétaire général l’a lui-même pro-

150
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 472

posé, elle devait avoir un caractère exceptionnel et ne pas être appli-
quée automatiquement à toutes les affaires. Toutefois, il y a eu diver-
gences de vues lorsqu’on s’est demandé s’il fallait ne prévoir que les
deux motifs de réformation énoncés à l’article XII du statut du Tri-
bunal administratif de l'OIT. La recommandation que le Comité a
faite dans son rapport est un compromis : le Comité a retenu les deux
motifs énoncés dans le statut du Tribunal administratif de l'OIT et il
en a ajouté un troisième, celui d’une erreur de droit concernant les
dispositions de la Charte. On a estimé que le troisième motif serait
approprié dans les cas où le Tribunal administratif, en interprétant et
en appliquant certains articles du Statut du personnel, agirait d’une
façon incompatible avec les dispositions de la Charte, notamment
avec celles du chapitre XV. » (Documents officiels de ’ Assemblée géné-
rale, dixième session, Cinquième Commission, 493e séance, p. 40.)

Le représentant du Royaume-Uni fut suivi par le représentant de la Nor-
vège, qui S’opposa aux recommandations du Comité spécial visant les
motifs de réformation, en faisant valoir que « la portée de la réformation »
semblait en contradiction avec l’intention de limiter la réformation à des
cas exceptionnels (ibid., p. 43). Les représentants de Cuba et du Pakistan,
au contraire, déclarèrent qu’il avait été « jugé nécessaire » de retenir le
motif de Perreur de droit, « en prévision des cas dans lesquels l’interpré-
tation de la Charte faite par le Tribunal pourrait être contestée ou dans
lesquels son interprétation du statut du personnel pourrait être considérée
comme incompatible avec le chapitre XV dela Charte » (ibid. p. 43-44). Le
représentant des Pays-Bas exprima son désaccord dans ces termes :

« Porgane de réformation aurait, en fait, une compétence illimitée
puisque l’on pourrait contester un jugement en alléguant que le Tri-
bunal administratif a commis une erreur de droit concernant les
dispositions de la Charte, instrument dont la portée est extrêmement
générale » (loc. cit., 494e séance, p. 47).

Le représentant de la Yougoslavie, hostile lui aussi aux recommandations
du Comité spécial, affirma que « la procédure envisagée tendrait à trans-
former la Cour internationale de Justice en un tribunal chargé de connaître
en appel des jugements rendus par des tribunaux administratifs interna-
tionaux... » (ibid, p. 53). A quoi d’autres représentants, dont celui de
l'Argentine, répondirent que la procédure envisagée serait seulement
employée :

« dans le cas exceptionnel où la décision du Tribunal serait contestée
pour des motifs circonstanciés. La procédure envisagée sauvegarde-
rait les intérêts tant des fonctionnaires que de l’Assemblée générale,
en ce sens que les jugements du Tribunal ne pourraient plus être remis
en discussion » (ibid., p. 54).

Le représentant des Philippines soutint ce qui suit :

« À juste titre, on a prévu, dans le nouvel article 12, que les de-

151
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 473

mandes portant sur les questions de fait seraient soumises au Tribunal
lui-même, alors qu’aux termes de l’article 11 les demandes fondées sur
des points de droit seraient soumises à la Cour internationale de
Justice qui est l’organe judiciaire international suprême, ce qui favo-
riserait l'élaboration d’une jurisprudence internationale cohérente. »
(Ibid, p.55.)

Le représentant de la Nouvelle-Zélande ne souleva pas d’objection contre
la portée que l’on proposait de donner à la procédure de réformation :

«ilne s’agira que de points de droit. Si les jugements du Tribunal sont
contestés, seule la Cour interprétera les principes de droit, et, dans ces
conditions, il est certain qu'aucune des règles essentielles de la justice
ne sera violée. Il semble aussi raisonnable de penser que les cas qui
entrent dans la catégorie des « erreurs de droit concernant les dispo-
sitions de la Charte » devraient donner lieu à réformation si une
procédure de réformation est instituée. » (Loc. cit, 496® séance,

p. 57.)

Le représentant de la Suéde formula au contraire une objection :

« Revenant sur la recommandation du Comité spécial aux termes de
laquelle la reformation d’un jugement pourrait être demandée lorsque
le Tribunal administratif aurait commis une erreur sur un point de
droit relatif aux dispositions de la Charte, le représentant de la Suède
fait observer que ... la recommandation s’appliquerait à tous les cas
énumérés au paragraphe 82 du rapport du Comité spécial (A/2909) et
s’étendrait alors à toute l’activité d’un fonctionnaire de l’Organisation
des Nations Unies. » (Ibid, p. 61 et 62.)

Quant au représentant du Mexique, il déclara qu’il préférait lui aussi que
les motifs de réformation fussent limités aux questions de compétence ou
d'erreur commise dans la procédure (ibid. p. 63).

27. A ce stade des débats de la Cinquième Commission, la délégation de
l'Inde, qui avait auparavant proposé d’ajouter un quatrième motif de
contestation, à savoir le défaut d’exercice de la compétence, soumit des
amendements radicaux au projet du Comité spécial : il s’agissait de subs-
tituer une chambre du Tribunal administratif au comité de filtrage, et le
Tribunal administratif plénier à la Cour internationale de Justice. Les
coauteurs de la proposition de compromis inscrite au rapport du Comité
spécial s’opposèrent à ces amendements. Prenant la parole pour les com-
battre et préconisant l’adoption de la proposition de compromis, le repré-
sentant des Etats-Unis affirma : « il convient que la Cour internationale de
Justice soit l’autorité compétente en dernier ressort pour interpréter les dis-
positions de la Charte ou du statut du personnel que les décisions du Tribunal
peuvent mettre en jeu » (loc. cit., 4982 séance, p. 70 ; les italiques sont de
moi). Les amendements de l’Inde ne furent pas adoptés.

152
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 474

28. Le rapport de la Cinquième Commission à l’Assemblée générale
n’apporte guère d’éclaircissements sur la portée de la compétence de
réformation qui devait être attribuée à la Cour, question à laquelle seuls les
passages suivants sont consacrés :

« 15. Les auteurs du projet commun revisé ont dit que le nouvel
article 11 avait pour objet de limiter la réformation à des cas excep-
tionnels. Deux des motifs de réformation étaient analogues aux motifs
énoncés dans le statut du Tribunal administratif de l'OIT, à savoir les
questions de compétence et une faute essentielle dans la procédure
suivie. Un motif supplémentaire était prévu, savoir les « erreurs de
droit concernant les dispositions de la Charte ». Les auteurs du projet
ont appelé Pattention de la Commission sur l'interprétation qu’ils
donnaient à cette expression, interprétation qui était exposée dans le
rapport du Comité spécial (A/2909). On a soutenu, au cours du débat,
que les motifs de réformation avaient un caractère si fondamental que
l'intérêt de la justice obligeait à les prendre en considération lorsqu'ils
étaient invoqués.

16. D’après le projet d’article 11 la réformation pouvait être
demandée par le Secrétaire général, par le fonctionnaire intéressé ou
par un Etat Membre. Les partisans du projet commun revisé ont
estimé qu’un Etat Membre était légitimement intéressé à l’appli-
cation correcte de la Charte et du statut du personnel et qu’en outre
ses intérêts financiers étaient en cause ; il n’était pas raisonnable
de supposer qu’un Etat Membre qui contesterait un jugement du
Tribunal administratif le ferait uniquement pour des raisons poli-
tiques.

18. Conformément au nouvel article 11 proposé, il appartenait à la
Cour internationale de Justice, organe judiciaire indépendant et impar-
tial jouissant du plus haut prestige, de statuer sur les questions juri-
diques importantes. Les défenseurs du projet commun revisé ont
ajouté que la Cour était Porgane judiciaire suprême qui pouvait sta-
tuer sur le droit de la Charte, et qu'aucun organe n’était plus com-
pétent pour régler les autres différends au sujet desquels une demande
de réformation était recevable. La Cour ne serait pas saisie de ques-
tions futiles, car seuls certains cas exceptionnels lui seraient soumis. Il
serait au demeurant inutile et coûteux de créer un nouvel organe
d’appel. Si la Cour internationale de Justice ne réglait que les diffé-
rends entre Etats, l’article 96 de la Charte permettait aux organes de
l'Organisation des Nations Unies dûment autorisés de demander
Pavis consultatif de la Cour sur des questions juridiques. » (Rapport
de la Cinquième Commission, document A/3016, Documents officiels
de l'Assemblée générale, dixième session, annexes, point 49 de l’ordre
du jour, p. 43.)

153
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 475

C. Conclusions sur la portée du pouvoir de réformation de la Cour au motif de
l'erreur de droit

29. De l’analyse consacrée ci-dessus aux travaux préparatoires du statut
du Tribunal administratif, il semble légitime de tirer les conclusions sui-
vantes au sujet de la portée du pouvoir de réformation de la Cour, en
particulier dans le cas d’une erreur de droit concernant les dispositions de
la Charte :

— En élaborant et en adoptant l’article 11 actuel du statut du Tribunal
administratif des Nations Unies, l’Assemblée générale a voulu qu’il fût
possible de demander à la Cour des avis consultatifs pour lesquels celle-ci
devrait statuer sur les points de droit soulevés par les jugements du Tri-
bunal, sans cependant réexaminer les questions de fait. La Cour est donc
compétente pour réexaminer le bien-fondé des jugements du Tribunal,
dans la mesure où cela est compatible avec son Statut.

— Cependant, la Cour ne peut réexaminer toutes les conclusions de
droit : elle doit se borner aux quatre motifs « exceptionnels » de contes-
tation des jugements qui sont précisés à l’article 11, paragraphe 1, dustatut
du Tribunal.

— Trois de ces quatre motifs relèvent essentiellement de la procédure : le
fait d’outrepasser sa juridiction ou sa compétence, le fait de ne pas exercer
sa juridiction et le fait de commettre, dans la procédure, une erreur
essentielle provoquant un mal-jugé.

— Le quatrième motif porte sur le fond : c’est l'erreur sur une question
de droit concernant les dispositions de la Charte. I] n’est pas indispensable
que cette erreur porte sur l'interprétation ou l’application d’une ou de
plusieurs dispositions de la Charte ; il suffit qu’elle « concerne » cette ou
ces dispositions, c’est-à-dire qu’elle ait un lien avec elles. Voilà le point
essentiel. D’ailleurs les débats du Comité spécial et de la Cinquième
Commission montrent bien que la portée du pouvoir de réformation de la
Cour s'accorde avec le sens large du mot « concernant ». Selon l’interpré-
tation la plus restrictive, qui est indiquée dans le rapport du Comité spécial
et les procès-verbaux de la Cinquième Commission, cette compétence
inclut « non seulement le cas où le Tribunal administratif aurait apparem-
ment mal interprété la Charte mais aussi le cas où, en interprétant et en
appliquant certains des articles du statut du personnel, il aurait apparem-
ment agi d’une façon incompatible avec les dispositions du chapitre XV de
la Charte ». Selon une interprétation plus libérale, la compétence de la Cour
ne vise « pas seulement l'interprétation des dispositions de la Charte, mais
aussi l’interprétation ou l’application du statut du personnel édicté en
application du chapitre XV de la Charte » (telle est l’interprétation de la
clause de l’erreur de droit que donna le représentant du Royaume-Uni en
présentant le projet au nom de tous ses coauteurs) ; ou bien la compétence
de la Cour inclut « Pinterprétation de la Charte ou du statut du personnel
fondé sur celle-ci que les décisions du Tribunal peuvent mettre en jeu »

154
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 476

(telle est l'interprétation de la disposition de la même clause donnée par les
Etats-Unis, coauteurs du texte, à la fin d’un débat approfondi à la Cin-
quième Commission, et peu avant l’adoption dudit texte).

30. Les deux interprétations — stricte, et libérale — diffèrent évidem-
ment. On peut cependant les rapprocher sans trahir le texte ; et à Pappui
de ce rapprochement on peut faire observer que les représentants du
Royaume-Uni et des Etats-Unis, protagonistes de la proposition relative à
l’article 11, semblent les avoir tenues pour interchangeables. Si on les
rapproche ainsi, on peut soutenir que les termes utilisés par ses deux
coauteurs principaux éclairent le sens du texte reproduit dans le rapport du
Comité, surtout après que l’un des coauteurs, les Etats-Unis, en eut con-
firmé l'interprétation libérale entre le moment de la présentation du rap-
port à la Cinquième Commission et celui de son adoption. Ou bien l’on
peut soutenir que la portée apparemment plus restreinte du texte figurant
dans le rapport du Comité spécial montre que l’interprétation libérale
préférée par les coauteurs n’était pas déterminante : conclusion certaine-
ment renforcée par le fait que les Etats-Unis, au moment où ils jouèrent le
rôle que l’on sait dans la recherche d’une procédure de réformation, se
préoccupaient surtout des jugements du Tribunal qui leur paraissaient
incompatibles avec les dispositions du chapitre XV. Si l’on accepte l’in-
terprétation libérale, comme cela est fort possible, la Cour est manifeste-
ment compétente en l’espèce pour rechercher si le jugement du Tribunal
administratif Mortished c. le Secrétaire général de l'Organisation des
Nations Unies se réfère au sens véritable du statut du personnel. Mais,
même si l’on retient l’interprétation stricte, la Cour est au moins compé-
tente pour rechercher si ce jugement reflète le sens véritable du statut du
personnel dans la mesure où le Tribunal a pu en faire une interprétation
et une application contraires aux dispositions du chapitre XV de la
Charte. Dans un cas comme dans l’autre, il suffit que cette inexactitude
« concerne » lesdites dispositions.

3. L'interprétation des statuts des tribunaux administratifs par la Cour
dans l'affaire des Fonctionnaires de l’Unesco et dans l'affaire Fasla

A. L'affaire des Fonctionnaires de l'Unesco

31. Dans la mesure où il peut se rapporter à la question de la compé-
tence de la Cour dans la présente espèce, l’avis consultatif concernant
l'affaire des Jugements du Tribunal administratif de l'OIT sur requêtes
contre ’' Unesco (C.LJ. Recueil 1956, p. 77 ; désignée ci-après affaire des
Fonctionnaires de l'Unesco) doit, si on veut l’interpréter correctement, être
situé dans le contexte des travaux préparatoires analysés ci-dessus, et être
comparé avec l'interprétation donnée dans l’affaire Fasla au statut du
Tribunal administratif des Nations Unies, qui est différent du statut du
Tribunal administratif de l'OIT.

32. Dans l’affaire des Fonctionnaires de l'Unesco, la Cour, s’en tenant
exclusivement aux dispositions de l’article XII du statut du Tribunal

155
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 477

administratif de l'OIT, a noté que la contestation dont les jugements de ce
tribunal étaient l’objet se référait « à la compétence du Tribunal adminis-
tratif et à la validité de ces jugements » (p. 83). Considérant sa procédure
consultative « comme faisant en quelque sorte fonction de recours » contre
les jugements du Tribunal (p. 84), elle a estimé qu’il ne lui était pas
nécessaire de se prononcer sur la valeur en droit de l’article XII du statut
(p. 85). Cela dit, elle a abordé la première question qui lui était posée, et qui
était de savoir si le Tribunal administratif était compétent en vertu de son
statut pour connaître de certains griefs. A propos de la décision par
laquelle le Tribunal s’était déclaré compétent, la Cour s’est ainsi expri-
mée :

« La Cour n’est pas limitée à l'examen des motifs que le Tribunal
administratif a expressément invoqués à l’appui de sa décision, elle
doit arriver, pour les motifs qu’elle jugera déterminants, à sa propre
décision au sujet de la compétence du Tribunal. » (CLS. Recueil 1956,
p. 87.)

Et elle a ajouté :

« Les termes «compétent pour connaître » employés dans la
demande d’avis signifient qu’il s’agit de déterminer si le Tribunal
administratif était juridiquement qualifié pour examiner les requêtes
dont il était saisi et statuer au fond sur les prétentions qui y étaient
énoncées. Le fait que le Tribunal aurait bien ou mal jugé au fond, qu’il
aurait bien ou mal interprété et appliqué le droit pour juger au fond
n’affecte pas sa compétence. Celle-ci doit être appréciée en recher-
chant si la requête était de celles dont l'examen au fond relève de la
connaissance du Tribunal administratif selon les dispositions gouver-
nant la compétence de celui-ci. Cette distinction entre la compétence
et le fond est très importante dans le régime juridique du Tribunal
administratif. Les erreurs que le Tribunal administratif peut être
amené à commettre au sujet de sa compétence sont susceptibles d’être
redressées par la Cour sur demande d’avis émanant du Conseil exé-
cutif. Les erreurs de fait ou de droit que commettrait le Tribunal
administratif dans ses jugements sur le fond ne peuvent pas donner
lieu à une telle procédure : à ses jugements sur le fond s’applique
purement et simplement la disposition de Varticle VI du statut du
Tribunal portant que les jugements de celui-ci sont « définitifs et sans
appel. » (Ibid.)

33. Il est évident que, pour parvenir à cette conclusion, la Cour avait dû
se pencher sur « le régime juridique du Tribunal administratif » de POIT.
La distinction entre la compétence et le fond « est très importante » dans ce
régime, car « les erreurs de fait ou de droit ... sur le fond » que commettrait
le Tribunal ne peuvent pas être redessées par la Cour. Il est aisé de
démontrer que la situation est différente dans le régime du Tribunal
administratif des Nations Unies, qui venait d’étre adopté quand la Cour a

156
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 478

été saisie de l’affaire des Fonctionnaires de l'Unesco. Aussi serait-il erroné
dans la présente espèce de reprendre simplement la conclusion de la Cour
dans ladite affaire, suivant laquelle :

«La demande d’avis consultatif présentée conformément à l’ar-
ticle XII n’est pas un appel quant au fond du jugement. Elle se limite à
une contestation de la décision du Tribunal affirmant sa compétence
ou à des cas de faute essentielle dans la procédure. En dehors de cela, il
n’y a aucun recours contre les décisions du Tribunal administratif.
Une contestation de l’affirmation de compétence ne peut être trans-
formée en une procédure contre la façon dont la compétence a été
exercée ou contre le fond de la décision. » (CIJ. Recueil 1956,
p- 98.)

En effet, la Cour, quand elle considère les jugements du Tribunal admi-
nistratif des Nations Unies, agit, lorsque le motif de contestation invoqué
est une erreur de droit concernant les dispositions de la Charte, en vertu de
pouvoirs de réformation que l’on a voulus nettement plus étendus que ceux
qu’elle peut exercer en vertu de l’article XII du statut du Tribunal admi-
nistratif de l'OIT.

B. L'affaire Fasla

34. L'affaire Fasla intéresse la question à l'examen, et elle est instructive
à bien d’autres égards pour l’affaire en cause. Dans l’affaire Fasla, le
Comité des demandes de réformation avait demandé un avis consultatif
aux motifs que le Tribunal administratif n’avait pas exercé sa compétence
et qu’il avait commis des erreurs essentielles dans la procédure. « Ce sont
là, a dit la Cour, par leur nature même, des questions juridiques, du
genre de celles que la Cour a considérées en 1956 ... comme des questions
juridiques au sens de l’article 96 de 1a Charte » (Demande de réformation du
jugement n° 158 du Tribunal administratif des Nations Unies, C.I.J. Recueil
1973, p. 175). Puis la Cour a invoqué « historique de l’article 11 » pour
montrer qu’elle « ne devait intervenir qu’exceptionnellement » (p. 177), et,
dans un passage d’un intérét tout particulier, a estimé que :

« la procédure qui se déroule devant la Cour n’en demeure pas moins
une procédure consultative, dans laquelle la Cour a pour tâche non
pas de refaire le procés mais de répondre aux questions qui lui sont
posées au sujet des objections soulevées contre le jugement du Tri-
bunal administratif » (p. 182).

Etant donné les travaux préparatoires de l’article 11, il est manifeste que la
Cour voulait dire par-là qu’elle n’examinerait pas les faits de l’espèce. Elle
ne voulait pas dire — et ne pouvait pas vouloir dire — qu’il lui était interdit
d’examiner le fond, si les questions posées nécessitaient un tel examen. La
Cour a noté que le Comité des demandes de réformation « n’est autorisé à
demander, et la Cour à donner, un avis consultatif que sur les questions
juridiques qui peuvent légitimement être considérées comme se rattachant

157
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 479

à un ou plusieurs de ces quatre motifs » (p. 184). Elle a dit, conformément à
la tradition que «la Cour peut interpréter les termes de la requête et
préciser la portée des questions qui y sont posées » (ibid.) ; et elle a ajouté
qu’elle pouvait « aussi tenir compte de tous les éléments se rapportant à ces
questions qui peuvent lui être nécessaires pour se former une opinion »
(ibid.). Ainsi, dans la présente espèce, les documents du Comité des
demandes de réformation peuvent être pris en considération pour inter-
prêter les termes de la requête, bien que la Cour soit en principe « liée par le
libellé des questions formulées dans [celle-ci] » (ibid.). La Cour n’a vu
« aucune raison d'adopter une interprétation restrictive des questions
énoncées dans la requête » (p. 187). Elle a déclaré ensuite :

« Comme elle l’a déjà indiqué, la Cour n’a pas pour mission, en vertu
de l’article 11 du statut du Tribunal administratif, de refaire le procès
mais de donner son avis sur les questions qui lui sont soumises au sujet
des objections soulevées contre le jugement. La Cour n’est donc pas
habilitée à substituer son opinion à celle du Tribunal sur le fond de
l'affaire tranchée par celui-ci. Son rôle est de déterminer s’il ressort des
circonstances de l'espèce, concernant le fond ou la procédure, qu’une
contestation formulée contre le jugement pour l’un des motifs mentionnés
à l’article 1 l'est fondée. Ce faisant, la Cour ne s’en tient pas à la teneur
de la décision contestée elle-même mais elle prend en considération
tous les aspects de la procédure qui s’est déroulée devant le Tribunal
ainsi que tous les éléments pertinents que le fonctionnaire et le Secré-
taire général lui soumettent au sujet des objections soulevées contre le
jugement. La Cour examine ces objections au fond, compte tenu des
renseignements dont elle dispose. » (C.J. Recueil 1973, p. 187-188 ;
les italiques sont de moi.)

Là encore, il est évident que l’intention exprimée était celle de ne pas
refaire le procès, c’est-à-dire de ne pas rechercher les faits ni de substituer,
de façon générale, l'opinion de la Cour sur le fond à celle du Tribunal. Mais
le rôle de la Cour reste de déterminer s’il ressort des circonstances de
l’espèce, « concernant le fond ou la procédure », qu’une contestation du
jugement pour l’un des motifs mentionnés à l’article 11 est fondée. Telle est
précisément la tâche qui incombait à la Cour dans la présente espèce. De
plus, en s’en acquittant, la Cour, pour rester fidèle à ses conclusions dans
Paffaire Fasla, ne devait pas se limiter à la teneur du jugement contesté
dans l'affaire Mortished c. le Secrétaire général de l'Organisation des
Nations Unies, maïs tenir compte de tous les éléments relatifs aux objec-
tions à ce jugement qui avaient été portés à sa connaissance. La résolu-
tion 34/165 de l’Assemblée générale faisait partie de ces éléments, dans sa
lettre et dans son esprit. La Cour devait donc, en examinant les objections
au jugement rendu par le Tribunal administratif dans l’affaire Mortished,
statuer sur ces objections « au fond » — comme elle l’a dit dans l’affaire
Fasla — et à la lumière des éléments d’information dont elle disposait,
c’est-à-dire non seulement des termes des résolutions de l’Assemblée
générale mais aussi des débats préalables à leur adoption.

158
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 480

35. La Cour a dit en outre dans l'affaire Fasla :

« De plus, ainsi que la Cour l’a souligné dans son avis consultatif

donné à la demande de l'Unesco, on ne saurait, par le simple biais
d’une contestation d’un jugement du Tribunal administratif, au motif
que celui-ci aurait outrepassé sa juridiction, attaquer les décisions du
Tribunal sur le fond...
De même, dans le cas de l’article 11 du statut du Tribunal admi-
nistratif des Nations Unies, une contestation de la décision fondée sur
le non-exercice de la juridiction ou une erreur procédurale essentielle
ne peut étre transformée en une procédure contre le fond de la déci-
sion. Cela ne veut pas dire que, le cas échéant, si un jugement était
contesté en raison d’une erreur de droit concernant les dispositions de la
Charte, la Cour ne pourrait pas être appelée à examiner la décision au
fond. Mais le texte de l’article 11 comme l’historique de son élabora-
tion démontrent que l’on avait entendu limiter les possibilités de
contester les jugements du Tribunal administratif aux motifs précis
envisagés dans l’article. » (C.J. Recueil 1973, p. 188 ; les italiques
sont de moi.)

Elie a ajouté que, « pour déterminer si le Tribunal a exercé des pouvoirs
juridictionnels applicables en l’espèce, la Cour doit tenir compte de la
substance et pas seulement de la forme » (p. 189-190). Et elle a fait obser-
ver enfin que le fait qu’elle s’abstint d’enquéter sur les faits « ne signifie pas
que, dans une procédure de réformation, la Cour s’estime empéchée
d’examiner les faits de la cause en toute liberté ou de contrôler l’appré-
ciation des faits par le Tribunal » (p. 207).

36. La leçon principale de l'affaire Fasla, appliquée à la présente espèce,
est que, dans l’hypothèse correspondant précisément à l'affaire Mortished,
autrement dit « si un jugement était contesté en raison d’une erreur de droit
concernant les dispositions de la Charte », la Cour serait « appelée à
examiner la décision au fond». A cela, une seule restriction: que la
contestation soit limitée « aux motifs précis envisagés » dans l’article 11 du
statut du Tribunal administratif. Comme on l’a démontré plus haut, il est
certain que le motif de l’erreur de droit « concernant » les dispositions de la
Charte englobe jusqu’à un certain point l'interprétation du statut du per-
sonnel par la Cour. Cette compétence de la Cour ne doit pas s'exercer dans
toutes les affaires de ce genre, car on a voulu que le pouvoir de réformation
conféré à la Cour soit « exceptionnel », alors que l’interprétation du statut
du personnel par le Tribunal rentre dans ses attributions courantes. Mais
elle devait certainement jouer dans une affaire comme l’affaire Mortished,
où le comité autorisé par l’Assemblée générale demandait un avis consul-
tatif sur la question, vraiment exceptionnelle, consistant à savoir si le
Tribunal administratif pouvait légitimement ne pas donner effet immé-
diatement à une résolution de l’Assemblée générale. II est incontestable,

159
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 481

comme on le verra plus loin, que cette question exceptionnelle et l’erreur de
droit commise à son sujet « concernent » les dispositions de la Charte.

37. L'affaire Fasla est encore instructive d’un autre point de vue. En
effet, le Tribunal administratif s’y étant trouvé amené à transposer le
préjudice subi par le requérant en termes monétaires, la Cour a estimé
qu’à cet égard le Tribunal tenait de son statut un pouvoir discrétionnaire
considérable. Elle a ajouté :

« Si la Cour jouait en l’espèce le rôle d’une cour d’appel, elle aurait
peut-être le droit de formuler ses propres conclusions sur le montant
de l'indemnité à allouer. Mais tel n’est pas le cas. Vu les motifs de
contestation sur lesquels la procédure actuelle se fonde … la Cour doit se
borner à conclure que l'indemnité n’a rien de si déraisonnable qu’elle
se situe hors des limites du pouvoir discrétionnaire du Tribunal. Cela
étant, on ne saurait considérer que le Tribunal a omis d’exercer sa
juridiction à cet égard. » (C.I.J. Recueil 1973, p. 197 ; les italiques sont
de moi.)

Ce passage signifiait visiblement que si, dans une autre affaire de réfor-
mation des jugements du Tribunal administratif, la Cour n’avait pas à
connaître d’un motif procédural, comme dans l’affaire Fasla, mais d’un
motif de fond, comme c’est le cas dans l’affaire Mortished, elle jouerait
effectivement « le rôle d’une cour d’appel ».

38. Telle est précisément ia conclusion à laquelle avait abouti dès 1958
un éminent auteur, M. Leo Gross, qui, appréciant les mérites de la nou-
velle version de l’article 11 du statut du Tribunal administratif des
Nations Unies, faisait observer qu’un recours alléguant une erreur de droit
concernant les dispositions de la Charte «ne portait pas sur la validité du
jugement, mais sur le contenu de la décision ». Ce motif, concluait-il,
confère à la Cour internationale de Justice « une véritable juridiction
d’appel ». Et il ajoutait : « L'idée que la Cour puisse réexaminer au fond les
questions de droit ... passait pour un aspect essentiel du compromis entre
les différents partisans de la procédure de réformation...» (L. Gross,
« Participation of Individuals in Advisory Proceedings before the Inter-
national Court of Justice : Question of Equality between the Parties »,
52 American Journal of International Law, 16, 36 (1958)).

Il. ORIGINES ET EVOLUTION DE LA PRIME DE RAPATRIEMENT

39. Le jugement du Tribunal administratif dans l'affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies ne peut être analysé
que par rapport au caractère de la prime de rapatriement et aux débats et
autres faits qui ont entouré cette institution à l’Assemblée générale. Il est
par conséquent nécessaire de présenter de façon suffisamment détaillée les
origines et l’évolution de la prime de rapatriement, ainsi que le régime
prévu pour cette prime dans les résolutions 33/119 et 34/165 de l’Assem-
blée générale.

160
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 482

1. Les débuts de la pime de rapatriement et l'intention
à laquelle elle répondait (1949-1950)

40. En 1949, un comité d’experts en matière de traitements et salaires,
indemnités et congés des Nations Unies proposa d’abolir l’indemnité
d’expatriation alors en vigueur. Dans son rapport, il recommandait en
revanche qu’une prime de rapatriement fût versée aux fonctionnaires
rapatriés, dans les termes suivants :

« Le comité a … reconnu qu’en quittant Organisation pour rentrer
dans leur pays les membres du personnel ont à supporter certaines
dépenses extraordinaires, ce qui justifierait pleinement le versement,
au moment de leur retour, d’une prime globale spéciale. Ces dépenses
résulteraient par exemple des facteurs suivants : a) la perte, pendant la
durée de leur emploi aux Nations Unies, des contacts professionnels et
des relations d’affaires avec leurs compatriotes … b) la nécessité
d'abandonner leur résidence et de liquider leurs obligations à l’étran-
ger ; et c) les frais que doivent normalement encourir les membres du
personnel pour se réinstaller avec leur famille dans leur pays d’origine.
Le comité estime donc qu’il y aurait lieu de remplacer l'indemnité
d’expatriation actuelle par une prime de rapatriement qui aurait pour
objet de contribuer à couvrir ces dépenses extraordinaires. Non seu-
lement ce système permettrait à l'Organisation de réaliser des écono-
mies et de simplifier son administration, mais encore il serait à l’avan-
tage des membres du personnel qui bénéficieraient de cette somme au
moment où ils en auraient effectivement besoin.

Le comité propose d’attribuer cette prime à tous les membres du
personnel que l'Organisation est tenue de rapatrier dans leur pays
d’origine. Elle ne serait pas accordée aux membres du personnel qui
feraient l’objet d’un renvoi sommaire. Le montant de la prime devrait
varier suivant la durée de l'emploi à Organisation des Nations Unies,
étant entendu qu’elle ne serait versée qu'aux membres du personnel
ayant un minimum de deux ans de service. » (A/C.5/331, p. 2.)

41. La proposition tendant à instaurer cette prime de rapatriement ainsi
que les raisons d’être et l’objet de la prime furent acceptés (avec des
modifications de barème) par le Comité consultatif pour les questions
administratives et budgétaires (CCQAB), qui précisa que la prime serait
payable aux fonctionnaires «retournant dans leur pays» (A/1313,
par. 69). Le Secrétaire général appuya la proposition du comité d’experts,
la considérant lui-aussi comme une contribution « aux dépenses que [les
anciens fonctionnaires] doivent faire pour se réinstaller dans leur propre
pays » (A/1378, p. 91). La Cinquième Commission, de son côté, accepta
la prime de rapatriement, sous forme de «versement aux fonction-
naires, lorsqu'ils sont rapatriés dans leur pays d’origine, d’une prime for-
faitaire ...» (A/C.5/400, p. 116). A la suite de cela, l’Assemblée générale
adopta en 1950 une résolution qui modifiait comme suit le statut du per-
sonnel, alors provisoire :

161
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 483

« Le Secrétaire général fixera un baréme pour le versement de
primes de rapatriement, en se conformant aux maximums et condi-
tions prévus à l’annexe II! du présent statut.» (Résolution 470 (V).)

L’annexe IT du nouveau statut du personnel spécifiait :

« Auront droit, en principe, à la prime de rapatriement les fonc-
tionnaires que l'Organisation devra rapatrier mais à l’exclusion de
ceux qui auraient été révoqués. Les conditions et définitions relatives
au droit à la prime seront déterminées en détail par le Secrétaire
général. Le montant de la prime variera selon le temps que le fonc-
tionnaire considéré aura passé au service de l'Organisation des
Nations Unies...» (Ibid.)

Le Secrétaire général publia en conséquence une circulaire où lon pouvait
lire :

« Le principe d’une prime de rapatriement a été adopté. Cette prime
sera versée aux membres du personnel rapatriés aux frais des Nations
Unies dans leur pays d’origine. N’auront pas droit à la prime les
membres du Secrétariat exerçant officiellement leurs fonctions dans
leur pays d’origine au moment de la cessation de service, ainsi que les
fonctionnaires révoqués. » (ST/AFS/SER.A/72, p. 8.)

2. Le CCQA s’écarte de lintention exprimée
par l'Assemblée générale (1951-1952)

42. Quelle que fût la clarté d’expression et d’intention de toutes les
parties en cause, l’idée apparut dès 1951, dans l’administration des Nations
Unies et des institutions spécialisées, que, nonobstant le principe qui
voulait que la prime de rapatriement ne pit être payée qu’aux fonction-
naires rentrant dans leur pays, en pratique elle devait également être payée
à ceux qui n’y rentraient pas. C’est ainsi qu’un document de travail rédigé
par le Secrétariat des Nations Unies à l’intention du Comité consultatif
pour les questions administratives (CCQA), organe du Comité adminis-
tratif de coordination (CAC), contient le passage suivant :

« Question I : L'Assemblée générale a disposé que la prime de rapa-
triement devait être payée aux personnes que l’Organisation est « te-
nue de rapatrier ». Ce principe fondamental étant admis, la prime de
rapatriement doit-elle être versée lorsque le fonctionnaire n’est pas
effectivement rapatrié, c’est-à-dire, a) lorsqu'il reste dans le pays du
lieu d'affectation ; 6) lorsqu'il s’installe dans un pays autre que son
pays d’origine ?

Réponse : De manière générale, l'ONU serait portée à considérer

! Dans les versions ultérieures, l’annexe II est devenue l’annexe IV.

162
DEMANDE DÉ RÉFORMATION (OP. DISS. SCHWEBEL) 484

que, d’après le texte de l’Assemblée générale, le versement de la prime
est de rigueur dans ces deux cas, notamment parce qu’il serait impos-
sible de contrôler le lieu de résidence définitif de l’intéressé. » (CO-
ORDINATION/CC/A.12/13.)

Ce document, daté du 20 mars 1952 et classé « Distribution restreinte »,
allait dans le même sens qu’un avis émis l’année précédente, lors de la
onzième session du CCAQ. Le compte rendu provisoire des débats de la
douzième réunion de cette session contient le passage suivant :

[Traduction du Greffe]

« Question I : La prime de rapatriement doit-elle être payée même
lorsque le fonctionnaire n’a pas été effectivement rapatrié ?

M. McDtarmip (Organisation des Nations Unies) dit que, selon
PONU, si le fonctionnaire a le droit d’être rapatrié, il a également droit
à la prime de rapatriement, qu’il retourne ou non dans son pays
d’origine. Il est impossible après tout de vérifier le lieu de résidence
définitif de l'intéressé.

M. CALDWELL (Bureau international du Travail) approuve ce prin-
cipe et voit dans certaines considérations politiques un argument
supplémentaire en faveur de son adoption.

Sur la suggestion de M. REYMOND (Bureau international du Tra-
vail), il est convenu de prendre acte de l’avis selon lequel, bien qu’une
telle règle ne soit pas entièrement en accord avec l’objet de la prime,
aucune autre procédure n’est possible d’un point de vue adminis-
tratif. » (CC/A.11/SR.12, 5 mai 1951, p.12.)

43. En mai 1952, lors de sa douzième session, le CCQA adopta un
rapport classé lui aussi « Distribution restreinte », qui contient certains
passages particulièrement intéressants :

« Primes de rapatriement

Ce sujet est considéré comme suffisamment important pour qu’un
rapport complet soit soumis au Comité administratif de coordination,
qui est invité à approuver les principes énumérés ici.

De toutes les institutions qui ont accepté le régime commun des
traitements et indemnités, l’'OACT est la seule à ne pas avoir prévu de
prime de rapatriement parmi les indemnités qu’elle verse. Aux fins de
Puniformisation des pratiques dans les administrations où la prime
est versée, les principes suivants sont proposés :

a) Le Statut du personnel de l'ONU prévoit que la prime est versée
lorsque Organisation est « tenue de rapatrier ». Cette expression a été
également adoptée par la FAO et l'Unesco. L’OIT et POMS ont
adopté le critère selon lequel la prime est versée à tout fonctionnaire en
poste « dans un lieu d’affectation situé hors de son pays ». La formu-
lation de POIT et de FOMS semble mieux évoquer l'intention de cette

163
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 485

disposition. Sans suggérer de modifier les statuts existants, il est pro-
posé que les autres organisations fassent une place à ce concept dans
leurs règlements.

b) Compte tenu de l’alinéa a) précédent, on estime que la prime
devrait être versée au terme de deux années de service accompli hors
du pays d’origine, que le fonctionnaire soit ou non effectivement
rapatrié et indépendamment des circonstances dans lesquelles la ces-
sation de service est intervenue (en comprenant la démission, mais en
excluant le renvoi sans préavis).

c) Toutefois, l'Organisation est affranchie de son obligation lors-
que le fonctionnaire adopte la nationalité du pays du lieu d’affecta-
tion.

g) Au cas où un fonctionnaire en poste hors de son pays d’origine
est ensuite muté dans son propre pays, il peut encore prétendre au
versement de la prime ; les réductions suivantes sont toutefois appli-
cables :

i) le montant de la prime à laquelle peut prétendre le fonctionnaire
n’est pas modifié si la cessation de service intervient au cours des
trois premiers mois de service dans le pays d’origine du fonction-
naire ;

ii) chaque mois de service au-delà de trois mois annulerait, aux fins
du calcul de la prime, une année de service hors du pays d’origine
ouvrant droit au versement de la prime.

Par conséquent, le montant réel de la prime (si le fonctionnaire peut
encore y prétendre) dépendrait de la durée de la période écoulée entre
la mutation dans le pays d’origine et la cessation de service. » (CO-
ORDINATION/R.124, p. 6-8.)

44. On remarquera que, selon le CCQA, « l'intention » était de verser la
prime de rapatriement à tout fonctionnaire en poste dans un lieu d’affec-
tation situé hors de son pays d’origine, sans se soucier apparemment si le
fonctionnaire se réinstallait hors de ce pays ou non. Le fondement de cette
assertion n’est pas révélé. Mais elle ne correspond certainement pas à
l'intention du comité d’experts qui avait proposé la création de la prime, ni
à celle du CCQAB, du Secrétaire général ou de la Cinquième Commission
lorsqu'ils avaient accepté cette proposition (voir ci-dessus par. 40 et 41).

45. Deux autres observations s’imposent à propos de ce rapport du
CCQA. Premièrement, il y était reconnu que le droit à la prime de rapa-
triement pouvait disparaître complètement en cas de mutation du fonc-
tionnaire dans son pays d’origine (voir alinéa g) du passage précité) —
affirmation qui ne cadre pas facilement avec la thèse des droits acquis.

46. Deuxièmement, alors que le rapport invitait le CAC à « approuver

les principes énumérés ici », aucune preuve n’a été présentée à la Cour
d’une approbation quelconque de la part du CAC. On peut présumer que,

164
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 486

si celui-ci avait effectivement approuvé ces principes et qu’il en existât une
preuve, l’éminent conseil de M. Mortished en aurait fait état. L’étude de la
documentation des Nations Unies montre d’ailleurs : a) que les docu-
ments précités du CCQA, dont deux étaient classés « Distribution res-
treinte », n’ont été soumis ni à l’Assemblée générale ni au Conseil écono-
mique et social ; b) que les rapports du CAC pour les années 1951 à 1953
n’indiquent nulle part que le CAC ait approuvé les principes susindiqués
concernant la prime de rapatriement ; en fait, ces rapports sont complè-
tement muets sur la question de la prime de rapatriement (voir documents
E/1865, E/1991, E/2161, E/2203, E/2340 et E/2446).

3. L'Assemblée générale n’est apparemment pas informée
que la pratique suivie s’écarte du principe adopté

47. C’est à partir d’une époque que le dossier ne permet pas de déter-
miner que les Nations Unies semblent avoir commencé à verser la prime de
rapatriement aux fonctionnaires restant à leur dernier lieu d’affectation ;
et il serait tout aussi difficile de dire à quelle date, antérieure à 1976,
l’Assemblée générale a pu s’apercevoir que la pratique s'était écartée à ce
point du principe qu’elle avait prescrit. Un rapport du Secrétaire général
sur les questions de personnel, daté de 1963, c’est-à-dire de la dix-huitième
session de l’Assemblée générale, contenait encore le passage suivant :

« Le système de la prime de rapatriement a été mis en vigueur le
1er janvier 1951, conformément à la résolution 470 (V) de l’Assemblée
générale. A la différence de l’ancienne indemnité d’expatriation,
qu’elle remplacait, la prime de rapatriement a été conçue comme une
prestation de « départ » ayant pour objet de compenser les dépenses
spéciales que les fonctionnaires doivent faire lorsqu'ils quittent l’Or-
ganisation et se réinstailent dans leur pays après une absence pro-
longée. » (A/C.5/979, p. 18-19, par. 13.)

Dans le méme rapport, le Secrétaire général proposait pour le statut du
personnel et son annexe relative a la prime de rapatriement divers amen-
dements sans intérêt pour la présente affaire, sauf dans la mesure où la
formule : « Ont droit, en principe, à la prime de rapatriement les fonc-
tionnaires que Organisation est tenue de rapatrier... » (ibid., p. 21) y était
maintenue. En rapprochant ces textes, tout membre intéressé de la Cin-
quième Commission ne pouvait que conclure que le principe du versement
de la prime de rapatriement à ceux qui réintégraient leur pays était régu-
lièrement respecté. C’est ainsi par exemple que, lors du débat sur les projets
d’amendements du Secrétaire général au statut du personnel qui concer-
naient la prime de rapatriement, le représentant de la Tchécoslovaquie
déclara :

« [La prime de rapatriement], il ne faut pas l'oublier, a été conçue
comme une prestation de « départ » ayant pour objet de compenser les
dépenses spéciales que les fonctionnaires doivent faire lorsqu’ils quit-

165
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 487

tent l'Organisation et se réinstallent dans leur pays après une absence
prolongée. » (Documents officiels des Nations Unies, Assemblée géné-
rale, dix-huitième session, Cinquième Commission, 1043 séance,
p. 212-213.)

Dans sa réponse, sir Alexander MacFarquhar, directeur du personnel,
expliquant la proposition du Secrétaire général, parla des « fonctionnaires
expatriés qui retournent dans leur pays » (ibid. p. 213). Il n’était pas
question de versement de la prime de rapatriement aux fonctionnaires ne
retournant pas dans leur pays. Aucun des amendements concernant la
prime de rapatriement qu’il était proposé d’apporter à l’annexe IV du
statut du personnel ne visait d’ailleurs une quelconque pratique consistant
à verser la prime aux fonctionnaires qui restaient à leur lieu d’affectation,
ni n’indiquait à l’Assemblée générale que telle était la pratique suivie, à
supposer qu’elle le fût à l’époque (voir A/5646, p. 48). Si le Secrétaire
général était parvenu à la conclusion que c’était à bon droit que la pratique
n’était pas conforme au principe et qu’il fallait reviser celui-ci, on a peine à
comprendre qu’il n’ait pas saisi cette occasion pour proposer des amen-
dements au statut, ou pour modifier le règlement du personnel, ou du
moins pour soulever la question devant l’Assemblée générale.

4. L'Assemblée générale apprend que la réinstallation
dans un pays tiers suffit

48. Si l’on ne voit guère (du moins avant 1976) quand l’Assemblée
générale a pu être instruite de la pratique consistant à verser la prime de
rapatriement aux fonctionnaires restant à leur dernier lieu d’affectation,
on sait en revanche que l’Assemblée fut informée dès 1953 que l’expres-
sion « tenue de rapatrier » était définie comme visant obligation d’assurer
le retour du fonctionnaire hors de son dernier pays d'affectation. Le
contraste est instructif. Depuis 1953, la disposition 109.5 du règlement
du personnel, intitulée « Prime de rapatriement », disposait à l'alinéa a):

« Les personnes que Organisation est « tenue de rapatrier » aux
termes de l’annexe IV du statut sont les fonctionnaires, leurs enfants à
charge et leur conjoint dont, à la cessation de service, elle doit assurer
le retour à ses frais en un lieu situé hors du pays d’affectation. »

Cette définition de « l'obligation de rapatrier » montrait à l’Assemblée
générale que le Secrétaire général interprétait d’une manière libérale la
disposition en question du statut du personnel et acceptait le départ du
fonctionnaire non simplement vers son pays d’origine, mais aussi vers un
lieu simplement situé hors du pays d’affectation. Mais on peut dire aussi
que la même définition prouvait qu’un fonctionnaire restant dans le pays
de son dernier lieu d’affectation n’avait pas droit à la prime de rapatrie-
ment : expresso unius est exclusio alterius. De ce point de vue, il apparaît
que l’accent mis dans le jugement du Tribunal administratif (par. VID, sur
la rupture en 1953 du lieu entre la prime de rapatriement et le retour « dans
la patrie », est inopportun.

166
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 488

5. La justification de la pratique par le CCOA

49. En 1974, le Comité consultatif pour les questions administratives
procéda à une étude de la prime de rapatriement. Dans un document de
travail, son secrétariat rappela que cette prime avait été conçue pour ré-
soudre les difficultés pratiques et financières auxquelles les fonctionnaires
expatriés se heurtaient en se réinstallant dans leur pays, telles qu’elles
avaient été « prises en considération en 1951 » (CCAQ/SEC/325(PER),
p. 4). Il ajoutait : « La prime n’a certainement pas été instituée pour
faciliter l'installation des retraités, surtout s’ils s’établissent ailleurs que
dans leur pays d’origine. » (Ibid.) Le document de travail poursuivait en ces
termes :

« La prime a pour seul but de permettre aux fonctionnaires et à leur
famille de se réinstaller dans leur pays d’origine, et il est manifestement
illogique qu’un fonctionnaire qui reste dans le pays de son dernier lieu
d'affectation bénéficie de la prime. Cela étant, il serait, dans la pra-
tique, extrêmement difficile d'éliminer cet illogisme. Les organisations
n’ont aucun moyen de savoir où un fonctionnaire élit effectivement
domicile après sa cessation de service et il arrive qu’un ancien fonc-
tionnaire ait plusieurs lieux de résidence. Le secrétariat de la caisse des
pensions tient un état des adresses auxquelles les pensions sont versées
mais ce n’est pas nécessairement à l'adresse indiquée que résident les
retraités. On pourrait subordonner le versement de la prime au voyage
effectif de retour dans le pays d’origine, mais cela garantirait seule-
ment que l’organisation a couvert les frais de ce voyage — et le montant
de la prime suffirait à inciter un fonctionnaire à accepter d’être rapa-
trié quitte à payer ensuite son voyage de retour au lieu d’affectation ou
tout autre endroit où il a l’intention de résider. Il arrive souvent qu’au
moment de la cessation de service un fonctionnaire ne sache pas
réellement où il résidera et de lier l’octroi de la prime au rapatriement
effectif aurait pour effet que les fonctionnaires demanderaient que la
prestation à laquelle ils ont droit leur reste due jusqu’à ce qu'ils
prennent une décision. Pour toutes les raisons qui précèdent, le secré-
tariat du CCQA doute qu’il soit possible de tenter de subordonner le
versement de la prime à la preuve du rapatriement. »

50. Il est intéressant de voir quelles raisons le secrétariat du CCQA
avançait pour ce qu'il disait implicitement être la pratique — à savoir,
verser la prime de rapatriement aux fonctionnaires demeurant dans le pays
de leur dernier lieu d'affectation. Le plus frappant dans ces raisons est
qu’elles ne sont pas convaincantes. On semble en effet partir, entre autres,
du postulat qu’il n’est pas possible de compter sur les fonctionnaires des
secrétariats internationaux pour dire la vérité au sujet de leur domicile,
alors que ces mêmes fonctionnaires ont habituellement pour mission de
dire la vérité sur des questions autrement importantes et que les déclara-
tions sous serment au sujet de la résidence ou du domicile sont un élément
courant de la vie moderne pour le contribuable, la personne mariée ou le

167
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 489

plaideur. Un fait aurait dû être évident : c’est que les organisations pou-
vaient au moins subordonner le versement de la prime de rapatriement à la
présentation d’un engagement écrit, signé par le fonctionnaire, de quitter le
pays de son dernier lieu d'affectation dans un certain délai. C’est d’ailleurs
la conclusion à laquelle la Commission de la fonction publique interna-
tionale devait parvenir un peu tard. Quant à la difficulté de vérifier qu’un
engagement de départ est respecté, il semble qu’on l’ait exagérée, comme le
montre la simple règle promulguée pour finir par le Secrétaire général en
1979,

6. Les amendements au statut du personnel n’éclairent pas
l’Assemblée générale sur la pratique suivie

51. Les sept institutions des Nations Unies qui répondirent à la ques-
tion soulevée dans le document de travail précité — savoir si le paiement de
la prime de rapatriement devrait ou non être subordonné au rapatriement
effectif — répondirent unanimement par la négative (CCAQ/SEC/
325(PER) Add.1, par. 2). Ce qui est intéressant ici, c’est que, ces problèmes
ayant apparemment été étudiés par le secrétariat du CCQA puis dans tout
le système, des amendements furent apportés en 1974 au statut et au
règlement du personnel, parmi lesquels justement un remaniement de
l’article 9.4 du statut sur la prime de rapatriement (résolution 3353
(XXIX)). Mais, là encore, rien ne fut fait pour amender ou préciser le statut
du personnel, les dispositions du règlement ou les annexes correspon-
dantes, de façon à justifier la pratique consistant à verser la prime de
rapatriement aux fonctionnaires qui ne quittaient pas le pays de leur
dernier lieu d’affectation. Le rapport soumis par la Commission de la
fonction publique internationale (CFPI) à l’Assemblée générale en 1976
n’apporta pas davantage de lumiére sur cette pratique, car, pour autant
qu’on puisse en juger d’après le dossier soumis à la Cour, il n’y est dit nulle
part que la prime de rapatriement était versée aux fonctionnaires restant
dans le pays de leur dernier lieu d’affectation.

7. La pratique suivie est évoquée pour la première fois
à l’Assemblée générale en 1976

52. C’est à la session de 1976 de l’Assemblée générale qu’il fut question
pour la première fois de la pratique consistant à payer la prime de rapa-
triement aux fonctionnaires restant dans le pays de leur dernier lieu d’af-
fectation. La représentante de l’Autriche à la Cinquième Commission,
commentant le rapport de la Commission de la fonction publique inter-
nationale, douta en effet qu’il convint de verser la prime à un fonction-
naire « rest[ant] dans le pays d’affectation après avoir pris sa retraite »
(A/C.5/31/SR.32, p. 10). Le représentant de l’Australie affirma partager
son souci (A/C.5/31/SR.34). Comme il est dit dans le rapport de la
Cinquiéme Commission :

«On a également dit que la CFPI devrait étudier la question de

168
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 490

savoir si les fonctionnaires ne rentrant pas dans leur pays d’origine
lors de la cessation de service devaient avoir droit à cette prime. »
(A/31/449, p. 4.)

La résolution adoptée ensuite par l’Assemblée générale comporte la dis-
position suivante :

& Prie la Commission de réexaminer compte tenu des vues expri-
mées à la Cinquième Commission pendant la session en cours :

a) les conditions d’octroi des versements à la cessation de service (par
exemple, prime de rapatriement, indemnité de licenciement), en
particulier à l’occasion du départ à la retraite, et la possibilité de
fixer un plafond pour le total des sommes auxquelles lesdits ver-
sements donnent droit ;

b} l'instauration éventuelle d’une « prime de fin de service », en par-
ticulier les conditions dans lesquelles le paiement de ladite prime
serait justifié » (ibid., p. 7).

Ii convient de noter que cette résolution inflige un démenti à la thèse qui
voudrait qu’en pratique la prime de rapatriement se fût transformée en
indemnité de départ, puisqu'il n’y est question que de « l'instauration
éventuelle » d’une prime de fin de service.

& Le CCQA ne mentionne pas la pratique suivie

53. Des études furent entreprises à la suite de la demande de l’Assem-
blée générale tendant à ce que la Commission de la fonction publique
internationale réexaminat les conditions de paiement de la prime de rapa-
triement. Dans un document en date du 6 février 1978, soumis à la Com-
mission par le Comité consultatif pour les questions administratives, on
peut lire, sous le titre « Conditions d’octroi », la définition suivante de la
prime de rapatriement :

« Des primes destinées à aider le fonctionnaire et les personnes à sa
charge, ou ses ayants droit, à se réinstaller dans leur pays d’origine à la
cessation de service (prime de rapatriement et capital décès) » (CO-
ORDINATION/R.1263/Add.3, p. 3).

Le document poursuit en ces termes :

«b) Prime de rapatriement

13. A la différence des conditions d’octroi de l'indemnité de licen-
ciement qui ont été examinées de façon approfondie et viennent tout
récemment d’être revisées, les conditions régissant l’octroi de la prime
de rapatriement n’ont pas été modifiées, pour l’essentiel, depuis leur
entrée en vigueur au le" janvier 1951...

14. La prime est versée aux fonctionnaires que l’organisation est
tenue de rapatrier à la cessation de service, sauf en cas de renvoi sans
préavis ou d’abandon de poste. Par obligation de rapatriement, il faut

169
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 491

entendre l'obligation assumée par l’organisation lors du recrutement
d’un ressortissant d’un autre pays que celui du lieu d’affectation
d’assurer son retour à ses frais dans son pays d’origine (soit le pays
dans lequel l'intéressé a le droit de prendre son congé dans les foyers),
dans le pays où il a été recruté ou, dans des cas exceptionnels, dans tout
autre pays que le chef de secrétariat peut désigner compte tenu des
circonstances ayant égard à la situation du fonctionnaire au moment
de la cessation de service. L’objet de la prime, ... est d’aider le fonc-
tionnaire à supporter les dépenses extraordinaires qui lui sont impo-
sées lorsqu'il quitte l’organisation pour rentrer dans son pays d’ori-
gine...

15. Sur un point particulier [sans rapport direct avec la question de
la réinstallation], Pobjectif de la prime a été quelque peu modifié
depuis sa définition primitive...

16. La situation de famille du fonctionnaire est également prise en
compte pour le calcul dela prime... Le montant de la prime payable au
fonctionnaire célibataire représente la moitié de celui payable au
fonctionnaire marié. Si l'écart entre ces deux montants est ... impor-
tant, c’est parce qu’on suppose que les dépenses encourues pour la
réinstallation d’une famille, après une absence prolongée du pays
d’origine, sont nettement supérieures à celles encourues par un céli-
bataire.

17. Les organisations estiment que la prime, telle qu’elle a évolué au
cours des années et telle qu’elle est 4 présent appliquée dans les
différentes situations prévues pour son versement, entre bien dans la
ligne des politiques en matiére d’emploi définies par leurs organes
directeurs respectifs. » (CO-ORDINATION/R.1263/Add.3, p. 5-6.)

Ce texte — long et plus détaillé que ne l’indiquent les passages qui viennent
d’être cités — ne peut que susciter l’étonnement. On y présente avec
exactitude la raison d’être initiale et constante du paiement de la prime de
rapatriement. On y résume les changements apportés quant aux services à
accomplir pour percevoir la prime. On y expose, apparemment de façon
complète, le mode de calcul de la prime. On y signale que, sur un seul
«point particulier », le but de la prime a quelque peu changé depuis
l’époque où il avait été défini. Et pourtant, une lecture attentive de ce texte
ne révèle aucune indication du fait que les fonctionnaires des Nations
Unies bénéficiaient en fait de la prime même quand les conditions d'octroi
indiquées n'étaient pas réunies.

9. Le rapport révélateur de la CFPI en 1978

54. Dans son rapport de 1978 à l’Assemblée générale, la Commission de
la fonction publique internationale, après avoir repris les faits résumés
dans la citation qui précède (Documents officiels de l’Assemblée générale,
trente-troisième session, supplément n° 30, A/33/30, p. 66-68), poursuivait
en ces termes :

170
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 492

«181. En 1978, la Commission a concentré son attention sur deux
questions :

a) les raisons justifiant le barème progressif de la prime de rapatrie-
ment ;

b) l'opportunité de verser cette prime à un fonctionnaire qui, après la
cessation de service, ne retourne pas dans son pays d’origine.

182. Si l’objet de la prime était de permettre à un fonctionnaire de
faire face à des dépenses exceptionnelles imputables à sa réinstallation
dans son propre pays, on pouvait se demander s’il est justifié d’en
augmenter le montant en fonction du nombre d’années de service
Gusqu’à concurrence d’un plafond fixe). On pouvait faire valoir que
les dépenses en question n’étaient pas plus importantes après vingt ans
d’expatriation qu'après un an; en fait, elles pouvaient même être
moindres lorsque la cessation de service et le rapatriement étaient
planifiés depuis un certain temps que lorsqu'ils survenaient à l’im-
proviste, comme ce pouvait être le cas au cours des premières années
de service. Du fait de son caractère progressif, il ne faisait pas de doute
que la prime revêtait certaines des caractéristiques d’une prestation
fondée sur l’ancienneté, ainsi que celles d’une subvention ad hoc. La
Commission a reconnu cette dualité, qui tenait sans doute au fait que
la prime avait été instituée pour remplacer l'indemnité d’expatriation
qui existait auparavant, et aussi au fait que beaucoup d’autres indem-
nités de ce type étaient progressives (indemnité de licenciement ou de
cessation de fonctions versée dans l’administration américaine ; prime
de rapatriement ou de réinstallation versée dans un certain nombre
d’administrations nationales). La Commission a pensé qu’il serait
logique d’uniformiser les primes de rapatriement, soit sous la forme
d’un montant forfaitaire, soit en versant, pendant un nombre déter-
miné de jours, une indemnité de subsistance au taux applicable au lieu
où l’ancien fonctionnaire s’installe (de façon à tenir compte des dif-
férences du coût de la vie) ; en même temps, la Commission a douté
qu’il soit sage d’éliminer totalement du régime des traitements toute
trace d’indemnité de cessation de service liée à l'ancienneté... »

Ce texte est important, car il remet à la place fort modeste qui lui convient
l'idée que le fonctionnaire « gagne » la prime de rapatriement, laquelle
constituerait ainsi un droit acquis et accumulé. Sur le problème plus
particulier qui se pose en la présente espèce, la Commission faisait les très
importantes remarques ci-après :

« 183. Tenant compte des observations faites au cours des débats à
la Cinquième Commission lors de la trente et uniéme session de
l’Assemblée générale, la Commission [CFPI] a examiné la question de
savoir s’il convenait de verser une prime de rapatriement à un fonc-
tionnaire qui, au moment de la cessation de service, ne retournait pas
dans son pays d’origine. Strictement parlant, il était évident que cela
serait incompatible avec l’objet de la prime. Un fonctionnaire qui

171
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 493

restait dans le pays de son dernier lieu d’affectation n’avait pas à
engager les dépenses de déménagement et de réinstallation auxquelles
la prime était censée lui permettre de faire face (ou n’avait pas à en
engager plus qu’un fonctionnaire non expatrié qui, en tout état de
cause, n’aurait pas droit à la prime). Le fonctionnaire qui allait s’ins-
taller dans un pays autre que le pays d’origine, soit pour y travailler,
soit pour y prendre sa retraite, engageait bien des dépenses de réins-
tallation, mais il ne s'agissait pas 14 d’un rapatriement au sens strict du
terme. Affirmer que le fonctionnaire avait gagné droit à la prime du
seul fait qu’il avait été expatrié pendant ses années de service et qu’elle
devrait lui être versée au moment de sa cessation de service quel que
soit l’endroit où il s’installe serait modifier la nature de l’indemnisa-
tion et l’assimiler en quelque sorte à une indemnité d’expatriation
différée, soulevant ainsi le problème d’un éventuel double emploi avec
l'élément du traitement de base qui était censé compenser l’expatria-
tion.

184. Les représentants des organisations, tout en reconnaissant le
problème, ont fait observer à la Commission qu’il leur serait difficile
dans la pratique de suivre les déplacements d’un ancien fonctionnaire
après sa cessation de service. Le fait que ce dernier ait usé de son droit
au remboursement des frais de voyage lors du rapatriement ne serait
pas concluant, puisqu'il pouvait se rendre dans son pays d’origine
mais revenir aussitôt après s'installer dans le pays de son dernier lieu
d’affectation ou dans un autre pays. (Certains membres ont toutefois
estimé que si l’on contrôlait les frais de voyage au titre du rapatriement
de façon plus rigoureuse que ce ne semblait être le cas actuellement, on
en tirerait de très nombreuses indications sur les lieux où s’étaient
rendus les anciens fonctionnaires à la cessation de service.)

185. La Commission a reconnu ces difficultés pratiques et n’avait
aucunement l'intention de voir constituer un réseau international
d’information pour suivre les déplacements des anciens fonction-
naires. Elle était convaincue toutefois que le versement d’une prime de
rapatriement à un fonctionnaire qui restait en permanence dans le
pays de son dernier lieu d’affectation n’était pas compatible avec
l'objet de la prime et que l’on pouvait également y voir une discrimi-
nation à l’égard des fonctionnaires non expatriés. Lorsqu'un fonc-
tionnaire expatrié choisissait de rester dans le pays de son lieu d’af-
fectation, cela signifiait certainement qu’il se proposait depuis ‘un
certain temps de s’y installer définitivement et que, de ce fait, il avait,
dans une certaine mesure, perdu son statut d’expatrié.

186. La Commission a étudié la possibilité de ne verser la prime de
rapatriement qu’aux anciens fonctionnaires qui fourniraient la preuve
qu’ils se sont réinstallés dans leur pays d’origine. Elle a rejeté cette
solution car elle pénaliserait les fonctionnaires qui, pendant qu'ils
étaient au service d’une organisation, avaient établi des liens familiaux
ou autres avec un pays autre que celui où ils avaient été recrutés à
l’origine, ceux qui, lors de la cessation dé service, devaient, pour

172
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 494

trouver du travail, se rendre ailleurs que dans leur pays d’origine, et
ceux qui, pour des raisons politiques ou autres, ne pouvaient pas
rentrer dans leur pays d’origine. Elle a néanmoins reconnu que la
prime ne devrait pas être versée à un fonctionnaire qui, à la cessation
de service, s’installait définitivement dans le pays de son dernier lieu
d'affectation et n’avait donc pas à engager les dépenses de déména-
gement et de réinstallation que la prime était censée couvrir. La
Commission a reconnu les difficultés que poserait, sur le plan admi-
nistratif, le contrôle des déplacements des anciens fonctionnaires
après qu’ils aient quitté le service d’une organisation. Considérant que
les fonctionnaires qui ne rentrent pas dans leur pays d’origine à la
cessation de service étaient de toute façon très peu nombreux, la
Commission a été d’avis que la mise en place de contrôles stricts et
d’application malaisée ne se justifiait pas. Elle a jugé que la bonne foi
du fonctionnaire devait étre une garantie suffisante de ses intentions.
Elle recommande donc de subordonner le versement de la prime de
rapatriement à la signature, par le fonctionnaire, d’une déclaration
attestant que l'intéressé n’a pas l’intention de demeurer en perma-
ence dans le pays de son dernier lieu d’affectation. Cette procédure
devrait entrer en vigueur au 1er janvier 1979 pour les nouveaux fonc-
tionnaires. Si les organisations estiment qu’il conviendrait d'accorder
un certain délai aux fonctionnaires en poste qui ont pu déjà décider de
leur lieu de résidence à la cessation de service en présumant qu’ils
recrevraient la prime, le CCQA devrait convenir d’une mesure tran-
sitoire commune. » (/bid.)

Ce passage du rapport de la CFPI est remarquable à plusieurs égards, et
notamment sur les points suivants :

— la Commission y affirme, en 1978, que le paiement aux fonctionnaires
qui restent sur place est à strictement parler « incompatible avec l’objet de
la prime » ;

— elle y reconnaît qu’en 1978, étant donné le but de la prime, il était
possible de justifier le versement de la prime à un fonctionnaire qui se
réinstallait dans un pays tiers, mais non au fonctionnaire qui restait dans le
pays de son dernier lieu d’affectation ;

— elle y admet que verser la prime au fonctionnaire restant sur place
« serait modifier la nature de l'indemnisation », et que cela souléverait le
problème du double emploi avec d’autres versements ;

— elle y signale les difficuités pratiques qu’il y aurait à suivre les mou-
vements de fonctionnaires à la retraite, et suggère de s’en remettre à la
bonne foi du fonctionnaire s’engageant à changer de pays ;

— elle y propose de convenir d’une mesure transitoire commune pour le
cas où les organisations considéreraient qu’un « délai.de grâce » devrait
être prévu au bénéfice des fonctionnaires en activité ayant déjà pris des
dispositions pour leur retraite.

On observera que l’exposé et l’analyse de la Commission laissent peu de

173
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 495

place à l’idée que les fonctionnaires en activité auraient un droit acquis au
versement de la prime de rapatriement ; elle envisage, à titre de simple
suggestion, un « délai de grâce ».

55. En présentant le rapport de la Commission de la fonction publique
internationale à la Cinquième Commission, son président fit la déclaration
suivante :

« La Commission a étudié attentivement cette prestation ... [elle]
estime d’ores et déjà qu’il n’y a pas lieu de verser une prime de
rapatriement à un fonctionnaire qui, après la cessation de service,
demeure dans le pays de son dernier lieu d’affectation et n’a donc pas
engagé les dépenses de déménagement et de réinstallation que la prime
est censée couvrir. » (A/C.5/33/SR.32, p. 12.)

10. Les réactions de la Cinquième Commission au rapport de la CFPI

56. Au cours du débat qui suivit à la Cinquième Commission, les opi-
nions suivantes furent exprimées. Le représentant de l'Italie fut seul à
s'opposer à l’idée d’obliger le fonctionnaire à signer une déclaration attes-
tant son intention de ne pas continuer à résider dans le pays de son dernier
lieu d'affectation, estimant que « ce serait là ... une atteinte à la liberté de
mouvement » (A/C.5/33/SR.37, p. 19). Le représentant du Japon, tout en
approuvant la proposition présentée par la Commission, fit valoir que la
signature d’une déclaration ne serait pas « suffisante pour éviter des abus »
(ibid., p. 24). La représentante de l’Autriche soutint que la prime avait pour
objet d’aider les fonctionnaires à se réintégrer dans leur pays d’origine,
surtout lorsqu'ils quittaient la fonction publique internationale bien avant
Page de la retraite, et que verser la prime à un fonctionnaire restant dans le
pays de son dernier lieu d’affectation était du « gaspillage », d’autant plus
que les statuts de la caisse commune des pensions autorisaient les parti-
cipants à retirer un tiers de leur pension de retraite en capital, ce qui leur
permettait de disposer des fonds nécessaires à leur réinstallation. Le
Gouvernement autrichien, ajouta-t-elle, était prêt à accepter la recomman-
dation de la CFPI consistant à prévoir provisoirement une déclaration,
« pour éviter que le système actuel ne se perpétue » (A/C.5/33/SR.38,
p. 7). Le représentant de la Belgique affirma que la prime de rapatriement,
« qui était de 5000 dollars en 1963, [avait] augmenté hors de toute pro-
portion... », ajoutant : « cette prime ne devrait être versée qu’aux fonc-
tionnaires qui se réinstallent dans leur pays d’origine et, en dépit des
arguments invoqués … [dans le] rapport de la CFPI, des mesures de
contrôle se justifient à cet égard » (A/C.5/33/SR.40, p. 6). Le représentant
des Etats-Unis accepta « sans hésitation » la condition que la CFPI pro-
posait de mettre à l’octroi de la prime de rapatriement. Cette condition
était « entièrement en accord avec l'esprit et la lettre du statut du person-
nel, qui est le texte auquel il convient de se référer en dernier ressort pour
interpréter les conditions d’emploi » (ibid, p.9). Le représentant de la
France déclara que sa délégation était en général hostile à toute prime

174
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 496

spéciale versée en fin de carrière, et qu’elle estimait que le paiement de
Pactuelle prime de rapatriement devait être « strictement limité » (ibid,
p. 13). Selon le représentant de la Trinité-et-Tobago, une déclaration
d'intention n’était pas suffisante pour garantir que la prime fût versée
uniquement dans les cas pour lesquels elle avait été prévue (A/C.5/33/
SR.41, p. 10). Le délégué du Canada pensait, comme la CFPI, que la prime
ne devait pas être versée aux fonctionnaires restant dans le pays de leur
dernier lieu d’affectation ; une déclaration signée du fonctionnaire inté-
ressé ne lui paraissait pas suffisante pour prévenir les abus (ibid,
p. 15).

57. En réponse à ces observations, le président de la CFPI déclara qu'il
‘ devait suffire, comme «premier pas vers l’instauration d’un contrôle
administratif », de faire confiance à la bonne foi et à la parole d’honneur
des fonctionnaires internationaux. Au cours de son étude, dit-il, la Com-
mission de la fonction publique internationale s’était aperçue que « dans
certains cas » la prime avait été payée à des fonctionnaires qui n’avaient
pas quitté le pays de leur lieu d’affectation, et la proposition de la Com-
mission visait « à faire en sorte qu'aucun versement ne soit effectué dans
les cas de ce genre, car la Commission [considérait] que ce serait injusti-
fiable et anormal » (A/C.5/33/SR.42, p. 19).

11. La résolution 33/119 de l'Assemblée générale interdit
le paiement de la prime aux fonctionnaires non réinstallés

58. Un projet de résolution sur le rapport de la Commission de la
fonction publique internationale fut ensuite présenté — projet qui devait
devenir la résolution 33/119. Présentant ce texte au nom de ses auteurs, le
représentant du Japon déclara :

« En ce qui concerne la prime de rapatriement, il ressort clairement
du paragraphe 4 que les fonctionnaires devront présenter des pièces
justificatives attestant leur changement effectif de résidence, en
plus d’une déclaration signée. C’est à la CFPI qu’il appartiendra
d’établir les modalités d'application exactes de cette disposition. »
(A/C.5/33/SR.56, p. 10-11.)

Cette déclaration est importante, car elle montre qu’il n’était rien demandé
d’autre à la CFPI et au Secrétaire général, pour mettre en œuvre la réso-
lution 33/119, que de déterminer la façon dont les fonctionnaires auraient
à prouver leur réinstallation. On peut en déduire que ce qu’ont fait ef-
fectivement la CFPI et le Secrétaire général, en publiant la disposition
provisoire 109.5 f), était contraire à intention manifeste de la résolu-
tion 33/119 de l’Assemblée générale.

59. Lors du débat sur la résolution, M. Davidson, Secrétaire général
adjoint à administration et à la gestion, déclara :

« 32. Dans le cas de la prime de rapatriement, ... présume que la
CFPI fera preuve d’une certaine souplesse pour appliquer la disposi-

175
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 497

tion qui est projetée au paragraphe 4 du dispositif de la section IV.
Comme il s’agit là d’un droit acquis, il sera peut-être nécessaire de
porter la question devant le Tribunal administratif et cela pourrait
créer des problèmes à moins que la CFPI ne trouve un moyen de
résoudre la difficulté. » (A/C.5/33/SR.56, p. 11.)

Quelques instants après, le représentant de la Barbade indiqua que sa
délégation « aurait préféré voir supprimer les mots « selon les modalités
qui seront établies par la Commission », au paragraphe 4 de la section IV ;
« si l’on n’a pas de preuve du rapatriement, ajouta-t-il, il n’y a pas de raison
de verser une prime de rapatriement » (bid, p. 12).

Le représentant de la Belgique affirma de son côté :

« En ce qui concerne le paragraphe 4 de la section IV, [j'estime],
comme le représentant de la Barbade, que le membre de phrase
essentiel est celui où il est question de la présentation, par les fonc-
tionnaires, de pièces attestant leur changement effectif de résidence, et
non celui où il est question des modalités qui seront établies par la
Commission. » (bid. p. 15.)

Ce qui donna lieu à l’échange suivant :

« M. AKASHI (Japon) explique que le dernier membre de phrase du
paragraphe 4 a été jugé nécessaire parce qu’il pourrait y avoir des
situations peu claires dans lesquelles on aurait besoin de directives
plus précises. On pourrait se demander par exemple si un fonction-
naire qui présenterait des pièces attestant son changement de rési-
dence plusieurs années après son rapatriement aurait encore droit à
la prime, ou si un fonctionnaire qui aurait besoin de la prime
pour acheter les billets nécessaires pour rentrer dans son pays serait
tenu de présenter des pièces attestant son changement de résidence.
Toutes sortes de situations de ce genre pourraient se présenter, mais
M. Akashi est convaincu que la CFPI pourra établir des conditions
et modalités appropriées. Il tient cependant à assurer au représen-
tant de la Belgique que le membre de phrase en question ne diminue
en rien la portée de la décision qui est formulée au paragraphe 4 et n’a
été ajouté que pour en faciliter l’application sur le plan administratif.
De plus, la CFPI informerait la Cinquième Commission des modalités
qu’elle établirait.

M. Pirson (Belgique) ne voit plus d’objection dans ce cas au libellé
de ce paragraphe. » (Zbid., p. 15-16.)

Si l’on fait abstraction du rejet implicite de la supposition du Secrétaire
général adjoint relative à la « souplesse » dont ferait preuve la CFPI en
mettant en œuvre la résolution, son argument relatif aux droits acquis ne
fut même pas relevé. La résolution 33/119 fut adoptée sur ces entrefaites.
On y trouve un passage où l’Assemblée générale :

«4. Décide que le paiement de la prime de rapatriement aux fonc-

176
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 498

tionnaires qui peuvent y prétendre sera subordonné à la présentation,
par les intéressés, de pièces attestant leur changement effectif de
résidence, selon les modalités qui seront établies par la Commis-
sion. »

12. La résolution 33/119 est rendue inopérante

A. La circulaire du Secrétaire général

60. Après l’ajournement de la trente-troisième session de l’Assemblée
générale, le Secrétaire général fit distribuer aux fonctionnaires du Secré-
tariat, le 22 janvier 1979, une circulaire concernant les décisions prises par
l’Assemblée générale sur les problèmes de personnel. On pouvait y lire à
propos de la prime de rapatriement :

«20. L'Assemblée générale a décidé que le paiement de la prime de
rapatriement aux fonctionnaires qui peuvent y prétendre serait subor-
donné à la présentation, par les intéressés, de pièces attestant leur
changement effectif de résidence, selon les modalités qui seront éta-
blies par la Commission. Il incombe donc à la Commission de la
fonction publique internationale de déterminer les modalités d’appli-
cation précises de cette décision, en particulier de décider si elle s’ap-
plique aux fonctionnaires en poste à la fin de 1978. » (ST/IC/79/5,

p. 7.)

On ne voit pas comment le Secrétaire général a pu prendre sur lui de trans-
former le sens évident du paragraphe pertinent de la résolution 33/119,
tel qu’il avait été expliqué par les coauteurs de la résolution, et qui
voulait que la prime fût réservée aux fonctionnaires se réinstallant dans un
autre pays, et comment il a pu faire une exception en faveur des « fonc-
tionnaires en poste à la fin de 1978 ». Le Secrétaire général ne pouvait se
fonder pour cela que sur la déclaration du Secrétaire général adjoint,
qu'aucune délégation n’avait approuvée, et que trois délégations avaient
expressément contredite.

B. La CFPI recommande une règle transitoire

61. La Commission de la fonction publique internationale s’attaqua
alors à la tâche qui lui était confiée aux termes de la résolution 33/119, et
qui consistait à établir les modalités du versement de la prime de rapa-
triement « aux fonctionnaires qui peuvent y prétendre », de manière à
subordonner ce versement à la présentation, par les intéressés, de pièces
attestant leur réinstallation effective. La Commission expose comme suit
la manière dont elle s’est acquittée de cette tâche :

«23. Enfin, la Commission a rappelé que, dans la proposition
qu'elle avait soumise à l’Assemblée générale, elle avait envisagé la
nécessité de prévoir éventuellement une disposition spéciale dans le
cas des fonctionnaires qui pouvaient compter recevoir la prime en

177
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 499

vertu de la réglementation actuelle mais cesseraient d’y avoir droit en
application de la nouvelle réglementation. La Commission a appris
que les conseillers juridiques de plusieurs organisations avaient étudié
la question et étaient parvenus à la conclusion que tout droit acquis
par un fonctionnaire ne pouvait être remis en question rétroactive-
ment par une modification du règlement. Toutefois, l’exercice de tous
nouveaux droits prenant effet après la date de la modification serait
assujetti au respect de la nouvelle condition. Cette opinion s’appuyait
sur la jurisprudence du Tribunal administratif des Nations Unies, telle
qu’elle avait été établie par le Tribunal au paragraphe XVI de son
jugement AT/DEC/237.

24. Certains membres ont contesté qu’on puisse dire qu’un fonc-
tionnaire avait un droit acquis à la prime de rapatriement s’il ne se
faisait pas rapatrier et ne se réinstallait pas ailleurs. A leur avis, s’il
existait des droits acquis, seules les personnes qui avaient pris leur
retraite pouvaient s’en prévaloir, mais certes pas les fonctionnaires en
activité, dont les droits devaient être fondés sur une interprétation
juste du statut du personnel en vigueur et non pas sur une pratique
administrative qui violait l’article pertinent du statut dans la mesure
où cet article indiquait expressément que la prime de rapatriement
était destinée aux fonctionnaires que les organisations étaient tenues
de rapatrier. La Commission a demandé l’avis du bureau des affaires
juridiques du Secrétariat de l'Organisation des Nations Unies, lequel
bureau a déclaré qu’en ce qui concerne l'Organisation des Nations
Unies aucune clause expresse ou implicite ne prévoyait que seuls les
fonctionnaires qui faisaient effectivement valoir leur droit au paie-
ment des frais de voyage devaient recevoir la prime de rapatriement ;
les dispositions pertinentes du règlement du personnel avaient été
soumises à l’Assemblée générale, qui en avait pris note et devait donc
avoir estimé que la disposition du règlement était conforme à l'esprit et
à l’objet du statut du personnel qu’elle avait elle-même approuvé.
Compte tenu de cet avis, la Commission a décidé que la condition du
changement de résidence ne devrait s'appliquer qu’à la partie de la
prime correspondant aux services accomplis par l’intéressé hors de son
pays d’origine après la date à laquelle le règlement avait été modifié. »
(Rapport de la CFPI, A/34/30.)

C. L'avis du bureau des affaires juridiques

62. II semble utile de citer ’avis du bureau des affaires juridiques de
l'Organisation des Nations Unies auquel il est fait allusion dans les pas-
sages précités du rapport de la Commission et, rapprochant les deux textes,
de les examiner ensemble, puisque la Commission paraît s’être fortement
inspirée du premier de ces textes. Cet avis n’a pas de date, mais il semble
qu’il ait été donné a la CFPI au cours du premier trimestre de 1979. En

voici le texte complet :

« Un avis a été demandé sur la question de savoir si les dispositions

178
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 500

du règlement du personnel de l'Organisation des Nations Unies et la
pratique des organisations appliquant le régime commun, en vertu
desquelles une prime de rapatriement est versée à certains fonction-
naires même s’ils restent dans le pays de leur dernier lieu d’affectation
après la cessation de service, n'étaient pas contraires aux dispositions
de Particle 9.4 et de l’annexe IV du statut du personnel. Il a été avancé
que, si le versement de la prime dans ces conditions n’était pas conforme
aux dispositions, du statut du personnel applicables à l’époque,
l'adoption de nouvelles dispositions visant à le faire cesser reviendrait
tout simplement à mettre un terme à une pratique erronée qui, de par
sa nature même, ne pouvait en fait être légitimement invoquée.

L'historique de la prime de rapatriement ainsi que les dispositions et
le barème de l’annexe IV au statut du personnel indiquent que l’As-
semblée générale a estimé que l’élément prépondérant qui fondait le
droit à cette prime était le nombre d’années passées par le fonction-
naire au service de l'Organisation dans un pays autre que son pays
d’origine. Bien que l’Assemblée générale ait défini les bénéficiaires de
la prime en renvoyant à la définition des fonctionnaires qui ont droit
au paiement du voyage de retour dans leur pays d’origine, aucune
disposition expresse ou implicite ne prévoit que seuls ceux qui font
effectivement valoir leur droit au paiement de ce voyage peuvent
bénéficier de la prime de rapatriement.

Dans l’annexe IV au statut du personnel, l’Assemblée générale a
expressément laissé au Secrétaire général le soin de définir les condi-
tions régissant le versement de la prime de rapatriement, ce que le
Secrétaire général a fait en arrêtant la disposition 109.5 du règlement
du personnel, et également en instaurant une pratique en la matière
par voie d’un accord au Comité consultatif pour les questions admi-
nistratives. La disposition 109.5 du règlement du personnel, qui, à
l'alinéa f}, dispose même qu’une prime de rapatriement peut être
versée à des fonctionnaires dont le dernier lieu d’affectation est situé
dans leur pays d’origine et qui, de ce fait, ne peuvent prétendre au
paiement d’un voyage de retour, comme toute disposition du règle-
ment du personnel, a été portée à la connaissance de l’Assemblée
générale qui, en ayant pris note, doit par conséquent avoir estimé qu’elle
était conforme à l'esprit et aux objectifs du statut du personnel.

Il ne fait donc aucun doute du point de vue juridique (et c’est là un
point qui ne saurait être contesté eu égard aux jugements récem-
ment rendus par le Tribunal administratif des Nations Unies) que les
dispositions du règlement du personnel et les pratiques en matière
de versement des indemnités qui ont jusqu’à présent régi le droit à
la prime de rapatriement ont été dûment établies par le Secrétaire
général dans le cadre du mandat qui lui avait été imparti ; et, bien
que ces dispositions et pratiques soient sujettes à modification au
même titre que d’autres conditions de nomination du personnel, elles
définissent des droits et des obligations validés et contraignants. »
(A/C.5/34/CRP.8.)

179
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 501

D. Le texte de l'article 9.4 du statut du personnel, de l'annexe IV audit statut
et de la disposition 109.5 du réglement du personnel

63. Avant d’analyser l’avis du bureau des affaires juridiques et l’usage
qu’en a fait la CFPI, il convient de reproduire ici la version alors en vigueur
des textes applicables du statut et du règlement du personnel :

« Article 9.4. — Le Secrétaire général fixe un barème pour le versement
des primes de rapatriement dans les limites des maximums indiqués à
l'annexe IV du présent statut et aux conditions prévues dans cette
annexe. »

« Annexe IV
PRIME DE RAPATRIEMENT

Ont droit, en principe, à la prime de rapatriement les fonctionnaires
que l'Organisation est tenue de rapatrier. La prime de rapatriement n’est
toutefois pas versée dans le cas d’un fonctionnaire renvoyé sans préavis.
Les conditions et définitions concernant le droit à cette prime sont fixées
de façon détaillée par le Secrétaire général. Le montant de la prime est
proportionnel au temps que l'intéressé a passé au service de l’Organisa-
tion des Nations Unies et est calculé d’après le barème suivant :

 

Fonctionnaire qui,

Années de service lors de la cessation de
continu hors du service, a un enfant à
pays d’origine charge ou un conjoint

 

(Semaines de traitement {soumis à retenue pour
pension], déduction faite, selon qu’il convient,
de la contribution du personnel)

] 4

12 ou plus 28 wee)

 

« Disposition 109.5

PRIME DE RAPATRIEMENT

Le versement de la prime de rapatriement prévue par l’article 9.4 et
Pannexe IV du statut est régi par les conditions et définitions ci-
après :

a) Les personnes que l'Organisation est « tenue de rapatrier » ...
sont les fonctionnaires, leurs enfants à charge et leur conjoint dont, à
la cessation de service, elle doit assurer le retour à ses frais en un lieu
situé hors du pays d’affectation.

180
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 502

b) Le « pays d’origine » … est le pays dans lequel le fonctionnaire a
le droit de prendre son congé dans les foyers...

d) Le montant de la prime de rapatriement est calculé sur la base du
traitement soumis à retenue pour pension du fonctionnaire...

e) Les taux de la prime de rapatriement sont ceux qu’indique
l'annexe IV du Statut.

f} N'ont droit à la prime de rapatriement ni les fonctionnaires
recrutés sur le plan local visés à la disposition 104.6, ni les fonction-
naires qui abandonnent leur poste, ni les fonctionnaires qui, exerçant
leurs fonctions officielles, résident, au moment de la cessation de
service, dans leur pays d’origine. Toutefois, un fonctionnaire qui a été
muté dans son pays d’origine après avoir été en poste en dehors de ce
pays peut recevoir, au moment de la cessation de service, la totalité ou
une fraction de la prime de rapatriement si le Secrétaire général le juge
à propos.

g) Aux fins de la prime de rapatriement, on entend par enfant à
charge un enfant reconnu comme personne à charge ... au moment de
la cessation de service du fonctionnaire. La prime de rapatrie-
ment prévue pour les fonctionnaires ayant un enfant à charge ou un
conjoint est versée aux fonctionnaires remplissant les conditions
requises, quel que soit le lieu de résidence de l'enfant à charge ou du
conjoint.

i) La perte du droit au paiement du voyage de retour conformé-
ment à la disposition 107.4 est sans effet sur le droit à la prime de
rapatriement.

J) En cas de décès d’un fonctionnaire qui a droit à la prime de
rapatriement, cette prime n’est versée que si le défunt laisse un ou
plusieurs enfants à charge ou un conjoint dont Organisation est
tenue d’assurer le retour à ses frais dans le pays d’origine... »

E. Analyse de l'avis du bureau des affaires juridiques

64. Le quatrième et dernier alinéa de Pavis du bureau des affaires juridi-
ques contient une remarque d’une importance essentielle pour le jugement
du Tribunal administratif dans l'affaire Mortished c. le Secrétaire général
de l'Organisation des Nations Unies, dans la mesure où celui-ci est accep-
table : « les dispositions du règlement du personnel et les pratiques en
matière de versement des indemnités qui ont jusqu’à présent régi le droit à
la prime de rapatriement ont été dûment établies par le Secrétaire général
dans le cadre du mandat qui lui avait été imparti ». Mais, pour une grande
part, le reste de l’avis ne résiste pas à l’analyse, comme on va le voir :

— L'avis suppose, et répète à plusieurs reprises, qu’il y a concordance
entre les dispositions applicables du règlement du personnel de l’Organi-
sation des Nations Unies et « la pratique des organisations appliquant le

181
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 503

régime commun », et, partant de cette supposition, recherche si ces dis-
positions et cette pratique sont conformes à l’article 9.4 et à ’annexe IV du
statut du personnel. Cette supposition initiale entraîne déjà l’avis fort loin
sur la voie de la conclusion à laquelle il aboutit. Or il s’agit d’une suppo-
sition injustifiée. La pratique des organisations appliquant le régime com-
mun n’était pas alors — et n’est toujours pas — conforme au règlement du
personnel de l'Organisation des Nations Unies. Dans la mesure où les
institutions spécialisées ont adopté des règlements du personnel différents
de celui de l'Organisation des Nations Unies, ce qui est avéré, il est possible
que leur pratique soit conforme à ces règlements. Mais c’est une erreur,
compte tenu des différences entre les dispositions en vigueur, d’assimiler la
situation de l'Organisation des Nations Unies à celle des institutions
spécialisées. Le règlement du personnel de l'Organisation des Nations
Unies est d’ailleurs conforme à son statut du personnel, comme il est dit à
juste titre dans la conclusion de l’avis du bureau des affaires juridiques :
selon les termes de la disposition 109.5 a), les personnes que l'Organisation
est « tenue de rapatrier », au sens de l’annexe IV du statut, sont celles dont
elle doit assurer le retour en un lieu situé hors du pays d’affectation. Cette
disposition est conforme à l’article 9.4 du statut et à son annexe IV, car elle
exclut le paiement de la prime de rapatriement aux fonctionnaires qui ne
changent pas de pays. C’est sur le plan de la pratique que l’on constate le
contraire.

— Au deuxième alinéa de lavis du bureau des affaires juridiques, il est
dit que, pour l’Assemblée générale, l'élément prépondérant du droit à cette
prime était le nombre des années de service passées par le fonctionnaire
hors de son pays. Si l’on se reporte à l’historique de la prime (voir notam-
ment les paragraphes 54 et 116), on verra que cette conclusion est discu-
table. (La CFPI a d’ailleurs confirmé le caractère discutable de cette
conclusion dans un autre passage de son rapport de 1978, en plus du
passage cité au paragraphe 54 : voir A/33/30, par. 191.) Le nombre d’an-
nées de service semble avoir été conçu comme un moyen commode d’éva-
luer le montant de la prime, et non pas comme un moyen de déterminer le
droit d’en bénéficier.

— Toujours au deuxième alinéa, il est dit qu'aucune disposition expresse
ou implicite ne prévoit que seuls les fonctionnaires qui font effectivement
valoir leur droit au paiement du voyage peuvent bénéficier de la prime. On
semble en déduire que les bénéficiaires de la prime n’ont pas besoin d’ef-
fectuer le voyage pour la percevoir. Or une telle déduction est injustifiée.
Premièrement, la définition des mots « tenue de rapatrier », dans la dispo-
sition 109.5 a), repose manifestement sur l’idée d’un retour en un lieu situé
hors du dernier pays d’affectation. Deuxièmement, la disposition 109.5 g),
dont l’avis ne parle pas, et aux termes de laquelle la prime de rapa-
triement est versée aux fonctionnaires remplissant les conditions requises
« quel que soit le lieu de résidence de l’enfant à charge ou du conjoint »,
sous-entend que la prime n'est pas payée au fonctionnaire indépendam-
ment du lieu de sa propre résidence. Troisièmement, s’il est vrai qu'aucune
disposition ne prévoit expressément ou tacitement que seuls les fonction-

182
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 504

naires qui font effectivement valoir leur droit au paiement du voyage
peuvent bénéficier de la prime, cela ne signifie nullement que ceux qui en
bénéficient ne soient pas tenus d’effectuer le voyage pour recevoir ladite
prime. La possibilité d’un tel raisonnement est exclue par les termes de la
disposition 107.4 b) du règlement du personnel — « l'Organisation ne paie
pas les frais du voyage de retour si le voyage n’est pas entrepris dans les six
mois qui suivent la date de la cessation de service » — si on rapproche ces
termes de la pratique qui accorde un délai plus long pour décider si un
fonctionnaire peut ou non bénéficier de la prime de rapatriement. (Cette
pratique a été codifiée en août 1979 par la disposition 109.5 e) du règlement
du personnel : « le droit à la prime de rapatriement s'éteint si l'intéressé ne
présente pas de demande de paiement à cet égard dans les deux ans qui
suivent la date effective de cessation de service. »)

— Ala deuxième phrase du troisième alinéa, l’avis invoque le texte alors
en vigueur de la disposition 109.5 f) du règlement, qui « dispose même
qu’une prime de rapatriement peut être versée à des fonctionnaires dont le
dernier lieu d'affectation est situé dans leur pays d’origine et qui, de ce fait,
ne peuvent prétendre au paiement d’un voyage de retour ». Cette dispo-
sition, ajoute l’avis, « a été portée à la connaissance de l’Assemblée géné-
rale qui, en ayant pris note, doit par conséquent avoir estimé qu’elle était
conforme à l’esprit et aux objectifs du statut du personnel ». Voilà une
interprétation singulière de ce qu'était la disposition 109.5 f), qui était ainsi
rédigée :

« N’ont [pas] droit à la prime de rapatriement ... les fonctionnaires
qui, exerçant leurs fonctions officielles, résident, au moment de la
cessation de leur service, dans leur pays d’origine. Toutefois un fonc-
tionnaire qui a été muté dans son pays d’origine après avoir été en
poste en dehors de ce pays peut recevoir, au moment de la cessation de
service, la totalité ou une fraction de la prime de rapatriement si le
Secrétaire général le juge 4 propos. »

Autrement dit, un fonctionnaire déja rapatrié pouvait obtenir, si le Secré-
taire général le jugeait à propos, tout ou partie de la prime de rapatriement.
En déduire que le Secrétaire général avait la faculté, voire l’obligation, de
verser la prime de rapatriement aux fonctionnaires qui ne sont jamais
rapatriés et restent indéfiniment dans leur dernier pays d’affectation a
quelque chose d’aberrant. On ne saurait en tout cas soutenir que ce pou-
voir discrétionnaire du Secrétaire général donnait aux fonctionnaires
non rapatriés « des droits validés et contraignants ». Le fait que la disposi-
tion 109.5 f) eût été communiquée à l Assemblée générale et que celle-ci ait
pu la juger compatible avec l’article 9.4 du statut ne prouve rien pour la
question examinée dans l’avis, et prétendre le contraire, comme le fait
celui-ci, est profondément contestable.

— La dernière phrase de l’avis marie une affirmation exacte, sur la
portée des pouvoirs du Secrétaire général, à une conclusion sur « des droits
et des obligations validés et contraignants » qui est soit inexacte en partie,
soit incomplète. Une fois encore, on pose au départ que le règlement du

183
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 505

personnel et la pratique s'accordent. Certes l'avis reconnaît que ces pré-
tendus droits validés et contraignants sont sujets « à modification au même
titre que d’autres conditions de nomination du personnel », ce qui déjà ne
ressemble guère à l’affirmation d’un droit acquis. Et s’il ne dit pas expres-
sément que ces droits ne sont validés et contraignants qu’autant qu’ils
restent en vigueur, cela semble aller de soi. Mais 1a où il s'engage sur un
terrain douteux, c’est en concluant qüe le règlement du personnel et la
pratique ont créé des droits et obligations validés et contraignants en ce qui
concerne le paiement de la prime de rapatriement sans preuve de la
réinstallation. Comme il a déjà été dit, les arguments invoqués dans l'avis à
Pappui de cette conclusion n’en prouvent pas la validité, du moins de façon
concluante. On examinera plus loin les arguments qui ont été invoqués par
ailleurs en faveur de la conclusion encore plus extrême — et moins défen-
dable — selon laquelle le droit en question serait un droit acquis.

13. La non-application de la disposition 104.7
du règlement du personnel

65. Il est remarquable que la disposition 104.7 du règlement du per-
sonnel n’intervienne, ni dans l’avis du bureau des affaires juridiques ni,
pour autant que la Cour le sache, dans la pratique du Secrétaire général
concernant la prime de rapatriement, ni dans le jugement Mortished c. le
Secrétaire général de l'Organisation des Nations Unies du Tribunal admi-
nistratif. Cette disposition prévoit, en sa partie applicable :

« Disposition 104.7
RECRUTEMENT SUR LE PLAN INTERNATIONAL

a) Tous les fonctionnaires, à l’exception de ceux qui sont recrutés
sur le plan local au sens de la disposition 104.6, sont considérés comme
recrutés sur le plan international. Les fonctionnaires recrutés sur le
plan international bénéficient normalement des indemnités et avan-
tages suivants : paiement des frais de voyage, pour eux-mêmes, leurs
enfants à charge et leur conjoint, lors de l’engagement et de la cessa-
tion de service ; paiement des frais de déménagement ; indemnité de
non-résident ; congé dans les foyers ; indemnité pour frais d’études ;
prime de rapatriement.

c) Lorsque, à la suite d’un changement de ses conditions de rési-
dence, un fonctionnaire peut, de l’avis du Secrétaire général, être
considéré comme résident permanent d’un pays autre que celui dont il
est ressortissant, il peut perdre le bénéficie des indemnités et avantages
suivants : indemnité de non-résident, congé dans les foyers, indemnité
pour frais d’études, prime de rapatriement, paiement des frais de
voyage ... lorsque le Secrétaire général estime que le maintien de ces
indemnités et avantages serait contraire à l’esprit dans lequel ils ont été
institués... »

184
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 506

66. Cette disposition est intéressante à plusieurs titres. Au para-
graphe a), tout d’abord, la prime de rapatriement y est classée parmi les
« indemnités et avantages » dont les fonctionnaires « bénéficient norma-
lement ». Ce ne sont pas là des termes évocateurs d’un droit acquis. Quant
au paragraphe c), il y est question du « bénéfice » qu’est la prime de
rapatriement, mais on y prévoit que ce bénéfice peut être perdu — et une
telle règle, elle non plus, n’évoque pas un droit acquis. Le bénéfice peut être
perdu si, de l’avis du Secrétaire général, un fonctionnaire est « considéré
comme résident permanent » d’un pays autre que celui dont il est ressor-
tissant. Autrement dit, il n’est pas nécessaire que le fonctionnaire ait acquis
le statut de résident d’après la loi du pays d’affectation : il suffit que le
Secrétaire général le considère comme résident permanent. Or le Secrétaire
général ne serait-il pas fondé à conclure que, si un fonctionnaire refuse de
faire la preuve de sa réinstallation et exprime le souhait de vivre indéfi-
niment dans le dernier pays où il a été affecté, il doit être considéré comme
un résident permanent de celui-ci, et qu’en ce cas le maintien du bénéfice
de la prime de rapatriement « serait contraire à l’esprit dans lequel ... [ces
indemnités et avantages] ont été institués » ? Comme il est dit dans le
rapport de 1978 de la Commission de la fonction publique internatio-
nale,

« le versement d’une prime de rapatriement à un fonctionnaire qui
restait en permanence dans le pays de son dernier lieu d’affectation
n’était pas compatible avec l’objet de la prime ... lorsqu’un fonction-
naire expatrié choisissait de rester dans le pays de son lieu d’affecta-
tion, cela signifiait certainement qu’il se proposait depuis un cer-
tain temps de s’y installer définitivement et que, de ce fait, il avait,
dans une certaine mesure, perdu son statut d’expatrié » (A/33/30,
p. 69).

Quand on voit expressément conférer au Secrétaire général un pouvoir

aussi discrétionnaire pour ce qui concerne la prime, il devient encore plus

difficile de considérer le droit à celle-ci comme un droit acquis.

14. Le Secrétaire général édicte la disposition transitoire 109.5 f)

67. Le Secrétaire général fit distribuer le 22 août 1979 une circulaire
modifiant le règlement du personnel « avect effet au le" janvier 1979, pour
tenir compte des changements qui ont été apportés ... à la prime de
rapatriement ... que l’Assemblée générale a approuvés par sa résolu-
tion 33/119 du 19 décembre 1978 ». Il était précisé dans cette circulaire que
la disposition 109.5 sur la prime de rapatriement était « modifiée de façon à
subordonner le paiement de cette prime à la présentation de pièces attes-
tant le changement de résidence, en ce qui concerne les périodes de service
ouvrant droit à cette prime après le ler juillet 1979 » (ST/SGB/Staff
Rules/1/Rev.5). La disposition 109.5 modifiée se lisait comme suit dans la
partie qui nous intéresse :

185
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 507

« d) Le paiement de la prime de rapatriement est subordonné à la
présentation, par l’ancien fonctionnaire, de pièces attestant qu’il
change de résidence en s’installant dans un pays autre que celui de son
dernier lieu d’affectation. Est acceptée comme preuve du changement
de résidence toute pièce attestant que l’ancien fonctionnaire a établi sa
résidence dans un pays autre que celui de son dernier lieu d’affecta-
tion.

e) Le droit à la prime de rapatriement s’éteint si l'intéressé ne
présente pas de demande de paiement à cet égard dans les deux ans qui
suivent la date effective de cessation de service.

f) Nonobstant l'alinéa d) ci-dessus, les fonctionnaires ayant pris
leurs fonctions avant le ler juillet 1979 conservent le droit au montant
de la prime qui correspond aux années et aux mois de service ouvrant
droit à ladite prime déjà accomplis à cette date, sans avoir à produire,
en ce qui concerne cette période de service, une pièce attestant leur
changement de résidence. »

15. Les réactions de l’Assemblée générale à l'interprétation
de la résolution 33/119 par la CFPI et le Secrétaire général :
l'adoption de la résolution 34/165

68. La manière dont la CFPI et le Secrétaire général avaient compris la
résolution 33/119 fut mal reçue par l’Assemblée générale à sa session de
1979. Les réactions qui se firent jour à cette occasion seront reproduites in
extenso ci-dessous, étant donné que leur interprétation par le Tribunal
administratif tient une place importante dans son jugement Mortished c. le
Secrétaire général de l'Organisation des Nations Unies et que de surcroît la
question de savoir si le jugement du Tribunal administratif a donné effet à
la résolution 34/165 de l’Assemblée générale ou y a dérogé est au cœur de
l'affaire soumise à la Cour.

69. Le représentant de l’Australie, évoquant les paragraphes perti-
nents du rapport de la CFPI, se déclare intéressé par l’avis du bureau des
affaires juridiques, qui, « aussi surprenant qu’il puisse paraître … tend
à faire apparaître la prime de rapatriement comme un droit acquis »
(A/C.5/34/SR.38, p. 18). Puis le représentant des Etats-Unis s’exprima
ainsi :

« 65. En établissant les modalités d’octroi de la prime de rapatrie-
ment … la CFPI a décidé que les fonctionnaires qui étaient déjà en
poste avant le ler juillet 1979 conserveraient le droit au montant de la
prime correspondant au nombre d’années et de mois de service
ouvrant droit à ladite prime qu’ils auraient accomplis à cette date, sans
avoir à produire de pièces attestant leur changement de résidence... Le
Gouvernement des Etats-Unis est fermement convaincu que cette
décision n’est pas conforme aux intentions que l’Assemblée générale
avait lorsqu'elle a institué la prime de rapatriement, et qu’elle ne
respecte pas non plus les termes de la résolution 33/119...

186
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 508

66. Etant donné que l'administration de l'ONU n’a pas institué de
contrôles internes suffisants pour s’assurer que la prime est versée
exclusivement aux personnes qui quittent effectivement le pays du
dernier lieu d’affectation, l’Assemblée générale a décidé dans sa
résolution 33/119 que le paiement de la prime de rapatriement « serait
subordonné à la présentation par les intéressés de pièces attestant leur
changement effectif de résidence, selon les modalités qui seront éta-
blies par la Commission » ... En tant que coauteurs de cette résolution,
les Etats-Unis estiment que, pour tous les Etats Membres, l’expression
« selon les modalités qui seront établies par la Commission » signifiait
seulement que la Commission devrait déterminer les pièces qu’un
ancien fonctionnaire devrait présenter pour avoir droit à la prime de
rapatriement. Arguer du manque de contrôles internes à l’Organisa-
tion pour accorder à un fonctionnaire expatrié le droit de percevoir
une prime de rapatriement pour des services antérieurs à l'institution
desdits contrôles, même si en fait il n’a pas été rapatrié hors du pays de
son dernier lieu d'affectation, est un raisonnement inacceptable. »
(A/C.5/34/SR.46, p. 16).

70. Le représentant de l’Italie, prenant la suite, préconisa, sans préju-
dice de la liberté de mouvement des retraités, de « mettre au point un
système permettant de déterminer si un fonctionnaire satisfait aux condi-
tions ouvrant droit au paiement de la prime de réinstallation », et que sa
délégation mettait en doute la validité des conditions ouvrant droit à la
prime qui avaient été promulguées alors que « l’aval de l’Assemblée géné-
rale ... [était] indispensable » (ibid, p. 18).

71. Le représentant du Japon déclara :

« S'agissant de la prime de rapatriement, la délégation japonaise est
prête à appuyer la décision de la CFPI, qui figure au paragraphe 25 de
son rapport. Toutefois, elle conteste l’existence d’un droit acquis à la
prime de rapatriement dans le cas de fonctionnaires actuellement en
activité. Elle estime que le versement de la prime de rapatriement doit
s'effectuer conformément aux règles en vigueur au moment du rapa-
triement. Par conséquent, la délégation japonaise regrette que la
Commission ait approuvé l’application d’un procédé différent pour
les services rendus avant le le" juillet 1979. » (bid, p. 22.)

72. Le représentant de l'Australie intervint ensuite :

« 3... la délégation australienne appuie la proposition ... en vertu de
laquelle cette prime ne serait payée à l’avenir qu’aux fonctionnaires
qui retourneraient effectivement dans leur pays d’origine. Cette pro-
position, si elle était approuvée, annulerait l'avis juridique qui est
mentionné au paragraphe 24 du rapport de la CFPI.

4. D’après ce qui est indiqué dans la note du Secrétariat ... la
disposition 109.5 du règlement du personnel a été portée à la con-
naissance de l’Assemblée générale qui, en ayant pris note, doit par
conséquent avoir estimé qu'elle était conforme à l’esprit et aux objec-

187
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 509

tifs du statut du personnel. La délégation australienne fait observer
cependant qu’il n’est dit nulle part dans ce document que la prime de
rapatriement est payable, que le fonctionnaire se fasse rapatrier ou
non. L’alinéa f) de la disposition 109.5 du règlement du personnel
donne plutôt l'impression contraire, étant donné qu’il y est prévu que
si le Secrétaire général le juge à propos, un fonctionnaire qui réside
dans son pays d’origine au moment de la cessation de service peut
recevoir la totalité ou une fraction de la prime de rapatriement. La
disposition semble permettre, par exemple, le paiement des frais de
voyage d’un fonctionnaire des Etats-Unis originaire d’Honolulu qui,
après avoir été longtemps en poste à Tokyo, a été muté et a travaillé
pendant quelques années 4 New York, avant de prendre sa retraite.
Cependant, cela ne semble pas justifier le paiement de la prime de
rapatriement a une personne qui ne se fait pas rapatrier.

5. En réalité, l’avis juridique mentionné semble tenir pour acquis
que la prime de rapatriement équivaut plus ou moins au paiement des
frais de voyage à l’occasion du départ à la retraite ... toutefois … il est
impossible d'interpréter la disposition comme autorisant le paiement
de la prime de rapatriement à tout fonctionnaire qui a droit à se faire
rapatrier, qu'il se prévale ou non de ce droit. La langue, le bon sens
et même l’ordre juridique font apparaître que Pavis du bureau des
affaires juridiques est erroné. » (A/C.5/34/SR.47, p. 3.)

73. Il fut suivi par le représentant de la République arabe syrienne, qui
déclara :

«15. Quant à la prime de rapatriement, la délégation syrienne
partage l’avis des diverses délégations qui ont déclaré que cette prime
ne devrait être payée qu’aux fonctionnaires qui retournent dans leur
pays d’origine. » (Zbid, p. 6.)

74. Le représentant de la République fédérale d'Allemagne conclut :

« En matière de prime de rapatriement, il semble que la question
principale soit celle des droits acquis, car, pour protéger les droits
acquis dans ce domaine, il faudrait continuer d’interpréter les textes
comme on l’a fait jusqu’à présent. Cependant, l'interprétation ayant
été excessivement généreuse dans ce cas, continuer à appliquer le
même critère reviendrait à faire une application abusive du principe de
la protection des droits acquis ; par conséquent, la délégation de la
République fédérale d'Allemagne estime, tout comme la délégation
des Etats-Unis, que la prime de rapatriement ne devrait être versée
qu'aux fonctionnaires qui se rapatrient vraiment. » (/bid, p. 8.)

75. Le représentant du Royaume-Uni s’exprima comme suit :

« 34. Pour ce qui est de la prime de rapatriement, la délégation du
Royaume-Uni, ... n’accepte pas l’avis du bureau des affaires juridi-
ques. I] est certain que le règlement du personnel est quelque peu

188
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 510

ambigu sur ce point, mais il faut signaler qu’il s’agit d’une prime de
rapatriement, non d’une prime de changement de résidence ou sim-
plement d’une somme globale versée lors du départ à la retraite. On ne
saurait prétendre que la prime de rapatriement soit toujours versée,
que le fonctionnaire retourne ou non dans son pays d’origine. La
prime ne devrait être versée qu’aux fonctionnaires qui font valoir leur
droit au paiement du voyage de retour dans leur pays d’origine. La
délégation du Royaume-Uni appuiera le projet de résolution que doit
présenter la délégation des Etats-Unis, car elle estime que c’est là
l'interprétation correcte du règlement et du statut du personnel et que
Yon ne peut pas alléguer qu’il existe des droits acquis. » Ubid., p. 9
et 10.)

76. Puis le représentant de Espagne déclara :

« 38. … Outre qu’il contient des mesures prises en application du
mandat donné dans la résolution 33/119, ce document dispose que
« les fonctionnaires qui étaient déjà en poste avant le 1er juillet 1979
conservent le droit (à une prime de rapatriement)... » A propos de cette
contradiction flagrante avec le reste du contenu du document, la
délégation espagnole souhaite qu’il soit bien établi qu’en espagnol le
mot « repatriar », tel qu’il est défini dans le dictionnaire de l’Académie
espagnole, signifie « faire retourner quelqu'un dans sa patrie ». C’est
pourquoi elle partage l’opinion de ceux des membres de la CFPI qui...
« ont contesté qu’on puisse dire qu’un fonctionnaire avait un droit
acquis à la prime de rapatriement s’il ne se faisait pas rapatrier et ne se
réinstallait pas ailleurs ». La délégation espagnole ne comprend pas les
motifs des dispositions énoncées dans le paragraphe du document de
la CFPI... Ces dispositions reviennent en effet à modifier en partie la
condition clairement posée [dans] la résolution 33/119, qui est que le
fonctionnaire doit faire la preuve de sa réinstallation. La délégation
espagnole estime que face à une condition aussi précise, on ne peut
invoquer la rétroactivité. » (A/C.5/34/SR.47, p. 10 et 11.)

77. Le représentant de l’Union des Républiques socialistes soviétiques
prit à son tour la parole :

«9, La délégation soviétique est également préoccupée par lap-
plication qui est faite des dispositions relatives à la prime de rapa-
triement. En vertu d’une décision de Assemblée générale, cette
prime ne doit être versée qu’aux personnes effectivement rapatriées.
Le non-respect de ce principe entraîne des dépenses injustifiées et
met en évidence l'insuffisance du système de contrôle interne. »
(A/C.5/34/SR.55, p. 4.)

78. Le président de la Commission de la fonction publique internatio-
nale défendit dans les termes suivants les décisions prises par la CFPI:

« 39. Dans son rapport à la trente-troisième session..., la CFPI
avait indiqué qu’à son sens il n’y avait pas lieu de verser la prime de

189
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 511

rapatriement au fonctionnaire qui, à la cessation de service, restait
dans le pays de son dernier lieu d’affectation et n’avait, de ce fait, à
engager aucune dépense de réinstallation. Faisant sienne l’opinion de
la CFPI, la Cinquième Commission a inclus dans sa résolution 33/119
un paragraphe ... dont le texte est le suivant : « Décide que le paiement
de la prime de rapatriement aux fonctionnaires qui peuvent y pré-
tendre sera subordonné à la présentation, par les intéressés, de pièces
attestant leur changement effectif de résidence, selon les modalités qui
seront établies par la Commission. » Ce paragraphe appelle deux
observations. En premier lieu, l’Assemblée charge clairement la Com-
mission d'établir les conditions du versement de la prime. En second
lieu, cette résolution, comme le rapport de la Commission, concerne la
«réinstallation ». Quant aux raisons qui ont amené la Commission à
conclure que la prime ne devait être versée qu’aux fonctionnaires qui
rentrent dans leur pays d’origine, elles sont exposées [dans le] rapport
de 1978.

40. ... la Commission a ensuite examiné dans quelle mesure la limite
imposée à l'octroi de la prime pouvait être appliquée aux fonction-
naires déjà en poste... Les dispositions pertinentes du statut et du
règlement du personnel visent expressément, non pas les fonction-
naires qui regagnent leur pays, mais « les fonctionnaires que l’Orga-
nisation est tenue de rapatrier ». C’est sur cette base qu’a été instaurée
la pratique du versement de la prime, qui s’étend aux fonctionnaires
qui ne quittent pas leur lieu d'affectation. La majorité des membres de
la CFPI ont estimé que cette pratique était conforme aux dispositions
du statut et du règlement du personnel. En conséquence, la Commis-
sion à jugé que les intéressés avaient effectivement acquis un droit,
puisque la prime de rapatriement est calculée selon un barème pro-
gressif...

41. La Commission a tenu compte de l’opinion, non seulement du
conseiller juridique de l'ONU, mais aussi des services juridiques d’un
certain nombre d’autres organisations, ainsi que d’un jugement du
Tribunal administratif de l'OIT, qui est catégorique : « il ne peut être
porté atteinte aux prestations et avantages auxquels un fonctionnaire
peut prétendre au titre de ses années de services accomplies avant
Ventrée en vigueur d’un amendement ». La Commission, qui n’a
aucune compétence juridique, a pris une décision pragmatique, dans
un souci d’économie, estimant qu’il ne serait pas raisonnable d’impo-
ser aux organisations une mesure contre laquelle les fonctionnaires ne
manqueraient pas de former un recours et que, compte tenu de sa juris-
prudence, l’un des deux tribunaux administratifs rejetterait comme
étant contraire aux principes fondamentaux du droit du travail.
L'Assemblée générale a, bien entendu, autorité sur la Commission,
mais 1l y a lieu de noter que les organes directeurs de la majorité des
autres organismes qui appliquent le régime commun ont approuvé
depuis juillet 1979 inclusion dans leur règlement du personnel des
mesures annoncées par la Commission. » (Ibid, p. 10 et 11.)

190
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 512

79. Vint ensuite le Secrétaire général adjoint à l'administration, aux
finances et à la gestion :

«59. … M. Debatin estime de son devoir de souligner que les
décisions promulguées par la CFPI en vertu du mandat qui lui a été
confié par l’Assemblée générale dans sa résolution 33/119 ont déjà été
mises en application par toutes les organisations qui appliquent le
régime commun avec effet à compter du 1er juillet 1979, c’est-à-dire la
date stipulée par la CFPI dans sa décision. Ii convient en outre de
noter que, dans le cas d’un certain nombre d'organisations, la décision
de la CFPI a été examinée et acceptée par leurs organes délibérants
respectifs au moment où ceux-ci ont approuvé les revisions à apporter
aux dispositions pertinentes du règlement et du statut du personnel de
ces organisations comme suite à cette décision. A l'Organisation des
Nations Unies, la décision de la CFPI a déjà été intégrée au règlement
du personnel. Les dispositions énoncées dans la partie IT du projet de
résolution A/C.5/34/L.23 auraient pour effet de révoquer cette déci-
sion qui est dûment appliquée par les organisations appliquant le
régime commun.

60. Par conséquent, il importe avant tout de ne pas perdre de vue
que la décision proposée soulèverait de sérieux doutes quant à la
question de savoir si la CFPI serait alors en mesure de s’acquitter avec
Pautorité voulue de la tâche extrêmement importante qui lui est con-
fiée, à savoir réglementer et coordonner les conditions d’emploi appli-
quées par l'Organisation des Nations Unies et les institutions spécia-
lisées... Une telle décision ne pourrait non plus manquer d’être consi-
dérée par les fonctionnaires de l'Organisation des Nations Unies
comme une mesure discriminatoire, et il en résulterait très certaine-
ment la formation de recours devant le Tribunal administratif avec
toutes les conséquences susceptibles d’en découler.

61. En dernier lieu, il y a lieu de noter que l'Organisation a toujours
eu pour pratique d'appliquer des changements de politique de la
manière susceptible de créer aussi peu de bouleversements que pos-
sible, qu’elle ait agi de la sorte pour respecter les droits acquis ou
simplement pour assurer une transition sans heurts d’un ensemble de
dispositions à un autre... C’est dans le même esprit que le Secrétaire
général et ses collègues du CAC estiment que la Cinquième Commis-
sion devrait accepter les dispositions transitoires reflétées dans la
décision prise par la CFPI concernant la nécessité pour les fonction-
naires de présenter des pièces attestant leur changement effectif
de résidence pour pouvoir bénéficier de la prime de rapatriement. »
(A/C.5/34/SR.60, p. 12 et 13.)

80. Quand le représentant de la Sierra Leone demanda des éclaircisse-
ments sur le projet de résolution soumis à la Cinquième Commission, le
Secrétaire général adjoint fit l’importante déclaration que voici au sujet de
l'intention et de l’effet du texte qui allait devenir la résolution 34/165 de
l'Assemblée générale :

19]
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 513

« … [le] projet de résolution A/C.5/34/L.23 déroge à la décision de la
CFPI en stipulant qu'avec effet du 1¢" janvier 1980, les fonctionnaires
n’ont droit à aucun montant au titre de la prime de rapatriement à
moins qu'ils ne présentent des pièces attestant qu’ils se réinstallent
dans un pays autre que celui de leur dernier lieu d’affectation. Cela
signifie en effet qu'aucune période de services accomplie par un
fonctionnaire avant la date du 1% janvier 1980 ne sera prise en consi-
dération si les intéressés ne remplissent pas par ailleurs les condi-
tions requises pour avoir droit au versement de la prime de rapatrie-
ment. De la sorte, la décision de la CFPI de ne pas appliquer les
nouvelles dispositions pour toute période de services accomplie avant
le ler juillet 1979 serait purement et simplement annulée. » (bid,

p. 14.)

81. Un échange de vues s’ensuivit entre les représentants de la Syrie, du
Maroc et de la République fédérale d'Allemagne : les deux premiers
jugeaient souhaitable de limiter le paiement de la prime aux fonctionnaires
qui retournaient dans leur pays d’origine, tandis que le dernier approuvait
la disposition du projet de résolution soumis à la Cinquième Commission
indiquant que la prime devait être payée à tout fonctionnaire qui se
réinstallait dans un pays autre que celui de son dernier lieu d’affectation,
quel que fût ce pays. Le Secrétaire général adjoint, prenant alors la parole
pour la troisième fois, déclara ce qui suit :

«il n’est pas d’accord avec le représentant de la République fédérale
d'Allemagne, qui a dit que la résolution 33/119 ne prévoit pas de
mesures transitoires semblables à celles qui sont présentées dans le
rapport de la CFPI. En fait, la résolution 33/119 dit que « le paiement
de la prime de rapatriement aux fonctionnaires qui peuvent y pré-
tendre sera subordonné à la présentation, par les intéressés, de pièces
attestant leur changement effectif de résidence » et elle ajoute « selon
les modalités qui sont établies par la Commission ». La CFPI a pris
une décision en la matière et a fixé le 1er juillet 1979 comme date à
partir de laquelle les intéressés devraient faire la preuve de leur
changement de résidence. » (Ibid. p. 15.)

82. Le représentant de la République fédérale d'Allemagne répli-
qua :

«74, ... les auteurs du projet de résolution n’ont pas l’intention de
modifier les modalités de versement de la prime de rapatriement, mais
simplement de préciser que le fonctionnaire doit apporter la preuve de
sa réinstallation dans un pays autre que celui du dernier lieu d’affec-

tation et de fixer une date pour la mise en œuvre de cette disposition »
(A/C.5/34/SR.60, p. 16).

83. Le représentant du Maroc demanda alors quelles seraient les pièces
à fournir pour établir la réinstallation (ibid.), et le représentant de l’Algérie
mit en garde contre toute décision qui serait prise sans une étude plus

192
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 514

approfondie de la question (ibid.). Mais le président indiqua qu’il n’était
pas d’accord avec le représentant de l’Algérie (ibid).

84. Le Secrétaire général adjoint intervint ensuite pour la quatrième
fois, dans une déclaration elle aussi fort révélatrice quant à l’esprit du
projet de résolution soumis 4 la Commission :

«78. M. DEBATIN (Secrétaire général adjoint à administration,
aux finances et à la gestion) rappelle qu’à la session précédente l’As-
semblée générale a décidé que le versement de la prime de rapatrie-
ment serait subordonné à la présentation de pièces attestant le chan-
gement effectif de résidence, selon des modalités qui seraient établies
par la CFPI. En conséquence, la CFPI a décidé que, pour les périodes
de service postérieures au 1er juillet 1979, le paiement de la prime de
rapatriement serait subordonné à la présentation de pièces attestant
que l’ancien fonctionnaire se réinstallait dans un pays autre que celui
de son dernier lieu d’affectation. Pour ce qui est de la preuve du
changement de résidence, la CFPI a décidé qu’elle serait constituée
par toute pièce émanant de certaines autorités du pays, du plus haut
fonctionnaire des Nations Unies dans le pays ou du nouvel employeur
de l’ancien fonctionnaire. Or, le projet de résolution aurait pour con-
séquence que les fonctionnaires qui, en vertu de la décision de la CFPI,
auraient droit à une partie de la prime de rapatriement pour des
périodes de service antérieures au 1®r juillet 1979 sans faire la preuve
de leur changement de résidence, ne pourraient plus recevoir cette
partie de la prime. » (/bid.,, p. 17.)

85. Le représentant des Etats-Unis riposta immédiatement :

« 79. ... lorsque l’Assemblée générale a adopté la résolution 33/119,
elle voulait s’assurer que la prime de rapatriement ne serait payée
qu’aux fonctionnaires se réinstallant dans un pays autre que celui de
leur dernier lieu d’affectation et elle a demandé a la CFPI de préciser
quelles seraient les preuves de changement de résidence que les fonc-
tionnaires devraient présenter, même sans fixer de dates pour l’entrée
en vigueur des nouvelles dispositions. » (Zbid.)

86. Le représentant de la Sierra Leone proposa alors de supprimer le
passage du projet de résolution relatif 4 la prime de rapatriement (c’est-
a-dire le passage méme qui fut adopté dans la résolution 34/165 et qui se
trouve en cause dans laffaire Mortished) (ibid.). Le représentant de la
Tunisie s’opposa à cette proposition (ibid. ). Le représentant de l'URSS prit
la parole en faveur d’un amendement précisant que les bénéficiaires de la
prime de rapatriement devaient retourner dans leur pays d’origine (ibid. ).
Telle était, fit observer le représentant du Maroc, la teneur de la version
arabe du document (ibid. ).

87. A la séance suivante, le représentant de la République fédérale
d’Allemagne fit cette déclaration :

193
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 515

« après les consultations qu’ils ont eues sur Je projet de résolution
A/C.5/34/L.23, les auteurs restent convaincus que le paragraphe 2 de
la section IT est valable quant au fond, mais ils reconnaissent que de
nouveaux éléments sont apparus. Le principal d’entre eux est que
plusieurs institutions ont déjà adopté les recommandations de la
CFPI. L'adoption de ce paragraphe risquerait donc d’entraîner des
divergences dans le système. Comme les auteurs considèrent qu’il
s’agit là d’une question relativement mineure, ils ont décidé de sup-
primer le paragraphe 2 de la section II et de renuméroter en consé-
quence le paragraphe 3. » (A/C.5/34/SR.62, p. 2.)

88. Un échange assez confus s’ensuivit. Les Etats-Unis présentèrent de
nouveau le texte que ses auteurs venaient de retirer, en proposant d’ajouter
la disposition suivante :

« Décide qu’avec effet au 1er janvier 1980, les fonctionnaires n’ont
droit à aucun montant au titre de la prime de rapatriement à moins
qu'ils ne présentent des pièces attestant qu'ils se réinstallent dans un
pays autre que celui de leur dernier lieu d’affectation. » (Ibid)

Les représentants de la Sierra Leone, du Nigeria et du Pérou s’opposèrent à
la volonté exprimée dans ce texte, qui fut au contraire approuvée par les
représentants du Canada, de la République arabe syrienne, de l'URSS, du
Maroc, de l’Inde apparemment, de l’Australie, du Japon, de la Nouvelle-
Zélande, de la Yougoslavie, de l’Uruguay et de l'Espagne. Certains de ces
représentants appuyèrent aussi un sous-amendement à l'amendement des
Etats-Unis, présenté par le représentant de la République arabe syrienne,
qui tendait à limiter le paiement de la prime de rapatriement aux fonc-
tionnaires rentrant dans leur pays d’origine. Ce sous-amendement fut
rejeté par 45 voix contre 18, avec 26 abstentions (ibid, p. 5). Puis l’amen-
dement des Etats-Unis fut adopté par 59 voix contre 5, avec 24 abstentions.
Cette partie du projet de résolution fut ensuite adoptée dans son ensemble
par 87 voix contre zéro, avec 3 abstentions, et la résolution entière fut plus
tard adoptée sans opposition par la Commission puis par l’Assemblée
générale.

16. Quelle était l'intention de l’Assemblée générale
en adoptant la résolution 34/165 ?

89. Si j'ai reproduit de façon aussi détaillée les débats de la Cinquième
Commission, c’est qu'ils sont essentiels pour comprendre l’intention dont
l'Assemblée générale était animée en adoptant la résolution 34/165. Selon
moi, ces comptes rendus démontrent :

— que, de l’avis de la grande majorité de l’Assemblée générale, le paie-
ment de la prime de rapatriement aux fonctionnaires restant dans le pays
de leur dernier lieu d’affectation n’était conforme ni au statut ni au règle-
ment du personnel, tels qu’ils existaient avant la promulgation de la dis-

194
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 516

position transitoire 109.5 f) du règlement, et tels qu'ils existent encore
depuis l’abrogation de cette règle transitoire (voir par. 52, 56, 59, 69-77, 82,
83 et 85-88 ci-dessus) ;

— que, de l’avis de la grande majorité de l’Assemblée générale, la CFPI et
le Secrétaire général, en édictant la règle transitoire, avaient agi au défi de
la résolution 33/119 dans son esprit et dans sa lettre (voir par. 68-77 et
81-88 ci-dessus) ;

— que le Secrétaire général adjoint compétent de l'Organisation des
Nations Unies avait reconnu et affirmé les principes suivants, pour le cas
où la résolution 34/165 serait adoptée dans les termes dans lesquels elle a
été effectivement adoptée, à savoir : que cette résolution exprimerait l’in-
tention de l’Assemblée générale de ne reconnaître à aucun fonctionnaire de
droit à aucun montant au titre de la prime de rapatriement, à moins qu’il ne
présente des pièces attestant sa réinstallation dans un pays autre que
celui de son dernier lieu d’affectation, et qu’elle devrait être exécutée en ce
sens ; qu'aucune période de service accomplie avant le 1er janier 1980 ne
serait prise en considération, à moins que les intéressés ne remplissent les
conditions de preuve requises pour avoir droit au versement de la prime ;
enfin, que la décision de la CFPI et la règle transitoire édictée pour
l'appliquer seraient « purement et simplement annulées ». « Le projet de
résolution aurait pour conséquence que les fonctionnaires qui, en vertu de
la décision de la CFPI, auraient droit à une partie de la prime de rapa-
triement pour des périodes de service antérieures au 1e juillet 1979 sans
faire la preuve de leur changement de résidence ne pourraient plus recevoir
cette partie de la prime » (voir par. 80 et 84 ci-dessus) ;

— que l’Assemblée générale a entendu, compris et accepté ces conclu-
sions du Secrétaire général adjoint et qu’elle a adopté la résolution 34/165
afin de veiller à ce qu’elles fussent mises en pratique à compter du 1¢" jan-
vier 1980.

90. Malgré la clarté des comptes rendus des débats et en dépit de leur
force convaincante, le Tribunal administratif a adopté un point de vue
différent, qui sera examiné dans les pages suivantes.

III. LE JUGEMENT DU TRIBUNAL ADMINISTRATIF EN L’AFFAIRE
MORTISHED C. LE SECRÉTAIRE GENERAL DE L'ORGANISATION
DES NATIONS UNIES

91. Dans son Jugement en l'affaire Mortished c. le Secrétaire général de
l'Organisation des Nations Unies, le Tribunal administratif a statué comme
suit :

« En subordonnant le versement de la prime de rapatriement au
requérant à la production d’une pièce attestant son changement de
résidence, le défendeur a méconnu le droit acquis du requérant résul-
tant pour lui du régime transitoire énoncé dans la disposition 109.5 f)
en vigueur du 1er juillet au 31 décembre 1979. » (Par. XVI.)

195
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) _ 517

Pour parvenir à cette décision, le Tribunal était auparavant parvenu à
certaines conclusions, qui seront examinées ci-après dans l’ordre où le
Tribunal les a formulées. On analysera ensuite la décision même du Tri-
bunal.

1. Y avait-il des obligations spéciales, de nature contractuelle, à l'égard de
Mortished ?

92. Au paragraphe VI de son jugement, le Tribunal s’exprime en ces
termes : ~

« Le Tribunal doit maintenant considérer si le requérant peut se
prévaloir de droits en ce qui concerne la prime de rapatriement.

Le Tribunal relève que, lors de son engagement à l’Organisation des
Nations Unies le 30 juillet 1958, le requérant, qui était entré au service
de l'OACT le 14 février 1949, a reçu du service du personnel une
formule de mouvement de personnel (Personnel Action Form) men-
tionnant expressément : « Service recognized as continuous from
14 February 1949 » et « Credit towards repatriation grant commences
on 14 February 1949 ».

Ces dispositions, bien que ne se trouvant pas dans la lettre d’enga-
gement elle-même, constituent incontestablement de la part de l’Or-
ganisation la reconnaissance expresse du droit à la prime de rapatrie-
ment comme de la validation à cet effet de plus de neuf ans de service
déjà accomplis à POACI.

Ainsi, dans le cas du requérant, une référence formelle a été faite,
lors de son engagement, à la prime de rapatriement et au principe du
lien entre le montant de cette prime et la durée des services. Le
requérant se trouve de ce fait dans la situation relevée par le Tribunal
dans les jugements n°5 95 et 142 précités, c’est-à-dire que des obliga-
tions spéciales ont été assumées par l'Organisation à cet égard. »

Selon moi, les conclusions que le Tribunal tire de son analyse de la « for-
mule de mouvement de personnel » (Personnel Action Form) sont sans
fondement, pour plusieurs raisons.

93. La « lettre de nomination » de Mortished, que le Fribunal évoque en
termes généraux au paragraphe II de son jugement, commence ainsi :

«Il vous est offert par la présente un engagement permanent au
Secrétariat de l'Organisation des Nations Unies. Cet engagement vous
est offert aux conditions ci-après, sous réserve des dispositions appli-
cables du statut et du réglement du personnel, ainsi que de toutes
modifications ultérieures de ces textes. La déclaration par laquelle
vous attestez l’exactitude des renseignements fournis par vous dans
votre notice personnelle est l’un des éléments que l’administration a
fait entrer en ligne de compte pour vous offrir le présent engage-
ment. »

196
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 518

Cette lettre, datée du 5 août 1958, précise l'affectation initiale et le trai-
tement de Mortished, mais ne dit rien des diverses indemnités auxquelles il
avait droit, si ce n’est pour indiquer que le traitement ne comprend pas
lesdites indemnités. Mortished a accepté sa nomination le 15 août 1958, en
ces termes :

« Je déclare par les présentes accepter l’engagement décrit dans la
lettre ci-dessus, aux conditions qui y sont spécifiées et à celles qui sont
énoncées dans le statut et le règlement du personnel. » (Mortished c. le
Secrétaire général de l'Organisation des Nations Unies, réplique du
défendeur, ann. 14.)

Une lettre à Mortished en date du 21 mars 1958 (les négociations relatives
à sa mutation s'étaient prolongées) énumère en annexe les différentes
indemnités auxquelles il pouvait prétendre. Cette annexe, très détaillée,
cite les frais de voyage, de déménagement, les frais pour excès de bagages,
les frais d'installation, les indemnités pour charge de famille, l'indemnité
pour frais d’études, l'indemnité de non-résident, les droits à pension et les
droits aux congés dans les foyers. On n’y trouve absolument aucune
mention de la prime de rapatriement. ({bid, ann. 15.)

94. Au moment où Mortished allait entrer en fonctions aux Nations
Unies, il a reçu du service du personnel une « formule de mouvement de
personnel » qui comportait certaines annotations relatives à son « enga-
gement permanent », dont celles-ci :

« Service recognized as continuous from 14 February 1949.

Entitled to Installation Grant and Dependency Rate. Credit toward
repatriation grant commences on 14 February 1949.

Entitled to transportation of household effects. Next home leave
entitlement in 1960. »

(Les italiques sont de moi.) (Cité dans C.Z.J. Mémoires, Demande de
réformation du jugement n° 273 du Tribunal administratif des Nations
Unies, exposé écrit des Etats-Unis, IT, A.)

Il est admis, dans la pratique contractuelle des Nations Unies, que la
« formule de mouvement de personnel » n’est pas considérée comme fai-
sant partie du contrat entre le fonctionnaire et les Nations Unies. Toute-
fois, même si l’on y voit un élément contractuel — et le Tribunal va dans ce
sens, car c'est sur cette base qu’il conclut que les Nations Unies avaient
assumé des « obligations spéciales » à l’égard de Mortished pour la prime
de rapatriement —, cette annotation ne justifie pas la conclusion que le
Tribunal veut en tirer. Elle l’infirme au contraire pour deux raisons :

— La «formule de mouvement de personnel » elle-même spécifie que
Mortished «a droit » à une indemnité d’installation avec charges de
famille, «a droit» au déménagement, «a droit » aux congés dans les
foyers ; mais, pour la prime de rapatriement, elle se contente de dire que ses

197
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 519

services sont « crédités » à compter du 14 février 1949. Le Tribunal admi-
nistratif glisse sur cette différence en concluant que l’annotation constitue
de la part de l'Organisation la « reconnaissance expresse » du « droit » à la
prime de rapatriement. Pourtant la distinction entre « droit » et « crédit »
est loin d’être négligeable. Alors qu’on peut se fonder sur un droit, le
« crédit » ne sert, ou ne peut servir, qu’à faire un calcul.

— Mais en supposant même que l’on néglige la distinction qui est faite,
dans la formule citée par le Tribunal, entre les « droits » à divers avantages
et le simple « crédit » aux fins de la prime de rapatriement, que dit vrai-
ment l’annotation au sujet de cette dernière ? Vu le poids que le Tribunal
attache à cette mention — qui serait la base « des obligations spéciales ...
assumées par l'Organisation » à l’égard de M. Mortished — on pourrait
croire que ce sont des obligations spéciales pertinentes qui ont ainsi été
assumées. Or tel n’est pas le cas. L’annotation ne fait que mentionner la
« prime de rapatriement ». Elle ne dit absolument rien des conditions
d'octroi de cette prime et ne jette aucune lumière sur le point de savoir si,
pour pouvoir toucher la prime, Mortished devait ou non quitter le pays de
son dernier lieu d’affectation. Par conséquent, sur la question qui est au
cœur de l'affaire devant la Cour, après l’avoir été devant le Tribunal
administratif, l’annotation dont s’inspire le Tribunal pour conclure que les
Nations Unies ont assumé des obligations spéciales à l’égard de Mortished
ne dit rien de tel.

95. Le poids attaché par le Tribunal à cette annotation de la « formule
de mouvement de personnel » est d’autant moins justifié que le Tribunal
n’avance pas — et ne pouvait d’ailleurs pas avancer — la moindre preuve
pour établir qu’en 1958 Mortished aurait compris cette mention comme
signifiant qu’il aurait droit à une prime de rapatriement, qu’il quittât ou
non le pays de son dernier lieu d’affectation. Un pareil argument serait
d’ailleurs invraisemblable, et cela pour plus d’une raison. Premièrement,
l'attention de Mortished n’a pu être appelée sur la question de la prime de
rapatriement par l’annexe à la lettre du 21 mars 1958, qui énumérait les
diverses primes et indemnités auxquelles il avait droit, puisqu'il n’y était
pas question de la prime de rapatriement. Deuxièmement, y eût-il songé en
lisant le statut et le règlement du personnel qu’il n’y eût rien trouvé de
nature à lui faire penser qu’il aurait droit à la prime de rapatriement s’il
s’établissait dans le pays de son dernier lieu d’affectation. Troisièmement,
on a peine à croire que Mortished ait envisagé en 1958, à Montréal, de
prendre sa retraite vingt ans plus tard à New York — ou à Genève, ville où il
ne devait travailler que par la suite — et que cette perspective ait été une
considération importante dans sa décision d’accepter un contrat aux
Nations Unies. Quatrièmement, rien ne démontre que les conditions à
satisfaire pour bénéficier de la prime de rapatriement aient été discutées
oralement ou par écrit avec Mortished à l’époque de son transfert aux
Nations Unies. S'il y avait des preuves dans ce sens, son conseil n’aurait
sans doute pas manqué de les produire.

96. Le Tribunal administratif affirme que Mortished « se trouve ... dans

198
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 520

la situation relevée par le Tribunal dans les jugements n° 95 et 102...,
c’est-à-dire que des obligations spéciales ont été assumées par l’Organisa-
tion à cet égard ». Or c’est précisément la situation dans laquelle Mortished
ne se trouvait pas, et l'Organisation n’avait assumé aucune obligation
spéciale à l’égard de Mortished sur la question qui nous intéresse, à savoir
le droit à bénéficier de la prime de rapatriement qu’il y ait réinstallation ou
pas. Le contraste avec les affaires sur lesquelles s’appuie le Tribunal est
instructif. Dans son jugement n° 95, Sikand c. le Secrétaire général de
(Organisation des Nations Unies, le Tribunal, tout en déboutant le requé-
rant, avait affirmé ce qui suit :

« il résulte de la jurisprudence du Tribunal que les clauses et condi-
tions d’emploi d’un fonctionnaire des Nations Unies peuvent être
exposées ou tacites et peuvent être déduites d’une correspondance
ainsi que des faits et circonstances » (par. HID) ;

et il avait constaté l’existence dans cette affaire d’une correspondance qui
confirmait Pune des prétentions du requérant. Dans la présente espèce,
aucun courrier, aucune conversation, aucun document ou fait quelconque
ne peut être cité, si ce n’est l’annotation de la « formule de mouvement de
personnel », qui, pour les raisons indiquées plus haut, ne permet pas de
conclure que les Nations Unies aient assumé sur la question qui importe ici
des obligations spéciales, quelles qu’elles fussent, à l’égard de Mortished.
De même, dans son jugement n° 142 (Bhattacharyya c. le Secrétaire général
de l'Organisation des Nations Unies), le Tribunal, s'appuyant sur le passage
précité de Vaffaire Sikand, a conclu que les conversations et la correspon-
dance avec le requérant qui avaient porté lors de son engagement sur les
perspectives de renouvellement d’un contrat de durée déterminée avaient
créé, dans l’esprit du requérant, « une expectative légitime d’emploi stable
au service du FISE » (par. IV). Le dossier de la présente espèce n’offre
aucune trace de conversation, de courrier ou de memorandums échangés
entre les Nations Unies et Mortished sur la question de la prime de
rapatriement. Les circonstances qui ont entouré le transfert de Mortished
en 1958 ne sont pas plus probantes. Le Tribunal ne disposait @aucun
élément prouvant que, dès 1958, l'Organisation des Nations Unies ait eu
effectivement pour pratique de verser la prime de rapatriement aux fonc-
tionnaires restant à leur dernier lieu d’affectation. À supposer — et on est
porté à le faire — qu’une telle pratique existât, rien ne montre que Mor-
tished en ait eu connaissance ou s’en soit soucié. Cette pratique n’était
d’ailleurs consignée dans aucune disposition du statut ou du règlement du
personnel, circulaire ou autre document administratif applicable à Mor-
tished, qu'il en eût eu ou non effectivement connaissance. Ainsi les affaires
citées par le Tribunal administratif, loin d’appuyer les prétentions de
Mortished, auraient plutôt un effet contraire.

97. Le Tribunal conclut-il au paragraphe VI de son jugement que Mor-
tished avait un droit contractuel à la prime de rapatriement, qu’il restat ou
non dans le pays de son dernier lieu d’affectation ? On trouve au para-
graphe XV du jugement une indication dans ce sens :

199
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 521

« Le Tribunal a eu plusieurs fois 4 examiner si un changement dans
la réglementation applicable portait atteinte a un droit acquis. Il ajugé
que le respect des droits acquis oblige au respect des droits expressé-
ment stipulés au profit du fonctionnaire dans le contrat. Le Tribunal a
relevé au paragraphe VI ci-dessus que le droit à la prime de rapatrie-
ment avait été stipulé lors de l'engagement du requérant et que le lien
entre le montant de la prime et la durée des services accomplis avait été
également stipulé. Le Tribunal a également relevé au paragraphe VII
ci-dessus qu’à époque de l’entrée en fonctions du requérant la prime
était versée sans exigence de preuve de changement de résidence dans
un autre pays que celui du dernier lieu d’affectation. »

98. J'estime, pour les raisons exposées ci-dessus, que l’idée que Mor-
tished ait pu avoir un droit contractuel au versement de la prime de rapa-
triement, sans produire de pièce attestant sa réinstallation, est insou-
tenable, non seulement au vu des faits de l’espèce, mais aussi à la lumière
de la jurisprudence du Tribunal administratif.

2. La jurisprudence du Tribunal administratif contredit les prétentions
de Mortished

99. Plusieurs affaires sont à citer. Dans le jugement n° 19, Kaplan c. le
Secrétaire général de l'Organisation des Nations Unies, le Tribunal a
dit :

« On est amené à distinguer dans la situation Juridique des membres
du personnel des éléments contractuels et des éléments réglemen-
taires :

Est contractuel tout ce qui touche à la situation particulière de
chaque membre du personnel, par exemple, la nature du contrat, le
traitement, le grade.

Est réglementaire tout ce qui touche d’une façon générale à l’orga-
nisation de la fonction publique internationale et à la nécessité de son
bon fonctionnement, par exemple, les règles générales n’ayant pas un
caractère personnel.

Si les éléments contractuels ne peuvent être modifiés sans l’accord
des deux parties, par contre, les éléments réglementaires sont toujours
susceptibles d’être modifiés à toute époque, au moyen de dispositions
arrêtées par l’Assemblée générale et ces modifications s'imposent aux
membres du personnel.

En ce qui concerne le cas d’espèce, le Tribunal estime qu’on est en
présence d’un élément réglementaire et qu’en fait la question de la
résiliation des contrats temporaires relève des règles générales qui
peuvent être modifiées par l’Assemblée générale et contre lesquelles
les droits acquis ne sauraient jouer. » (Par. 3.)

200
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 522

Siles conditions dans lesquelles il est mis fin aux engagements temporaires
— conditions d’application générale, mais qui ont néanmoins un effet
immédiat sur des personnes déterminées — peuvent faire l’objet de modi-
fications « statutaires » de la part de l’Assemblée générale, celle-ci est-elle
moins libre de légiférer sur les conditions à remplir pour toucher la prime
de rapatriement ? Les conditions ouvrant droit à la prime de rapatriement
s'appliquent également à tous les fonctionnaires ; il semble donc qu’elles
soient « statutaires » au sens où ce terme est utilisé dans l’affaire Kaplan.
D'ailleurs, comme le Tribunal administratif l’a fait observer dans le juge-
ment rendu au sujet de l'affaire Mortished c. le Secrétaire général de lOr-
ganisation des Nations Unies :

« Les dispositions sommaires contenues dans la lettre de nomina-
tion sont complétées par des textes de portée générale beaucoup plus
détaillés. La lettre de nomination s’y réfère en stipulant que l’enga-
gement est offert « sous réserve des dispositions applicables du statut
et du règlement du personnel, ainsi que de toutes modifications ulté-
rieures de ces textes ». Ainsi, par cette disposition, des documents de
portée générale sont incorporés dans le contrat et le fonctionnaire
accepte à l’avance les modifications qui pourront leur être apportées. »
(Par. IL)

100. Dans le jugement n° 202, Quéguiner c. le Secrétaire général de
l'OMC, la question a été évoquée par le Tribunal de la façon suivante :

« La question qui se pose dans la présente affaire est donc de savoir
si le requérant a un droit acquis au régime de l’indemnité pour frais
d’études tel qu’il était établi lors de son entrée en fonctions, droit
acquis auquel il ne pourrait être porté atteinte que moyennant com-
pensation.

Au moment où est intervenue la modification du règlement du
personnel, le requérant était lié par un contrat dont les termes, énoncés
dans une lettre du Secrétaire général du 2 avril 1971, ont été acceptés
par lui le 30 avril 1971. Cette lettre prolongeant un contrat antérieur
contient un certain nombre de stipulations concernant le requérant
personnellement : le poste, la durée du contrat, la situation adminis-
trative, le traitement, l'obligation d’affiliation à Passurance-accident
de?OMCI Elle incorpore par ailleurs les conditions d’emploi et droits
fondamentaux, ainsi que les devoirs et obligations, énoncés dans le
statut et le règlement du personnel de l'Organisation, « compte tenu de
toutes modifications ultérieures de ces textes ».

Cette dernière disposition marque expressément un élément essen-
tiel dans la situation contractuelle du requérant. Il a accepté par
avance que les modifications apportées au statut et au règlement du
personnel s’imposent à lui. Ainsi les autorités compétentes de l’Orga-

201
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 523

nisation peuvent en principe modifier de façon unilatérale les condi-
tions d’emploi et droits fondamentaux ainsi que les devoirs et obli-
gations tels qu’ils sont énoncés dans le statut et le règlement du
personnel.

La limitation au droit de modification énoncée à l’article 12.1 du
statut du personnel concerne évidemment les droits qui sont expres-
sément stipulés au profit du fonctionnaire dans le contrat. Dans le
jugement n° 19 (Kaplan), le Tribunal a déclaré qu'était contractuel
tout ce qui touche à « la situation particulière de chaque membre du
personnel, par exemple, la nature du contrat, le traitement, le grade ».
Dans l'espèce, en dehors du traitement, aucune prestation au bénéfice
du requérant n’était stipulée dans son contrat.

Le respect des droits acquis signifie aussi qu’il ne peut être porté
aucune atteinte à l’ensemble des bénéfices et avantages revenant au
fonctionnaire pour les services rendus avant l’entrée en vigueur d’un
amendement. Un amendement ne peut avoir d’effet rétroactif au
détriment d’un fonctionnaire mais rien n’interdit une modification du
règlement du personnel dont les effets ne s’appliquent qu’aux béné-
fices et avantages liés aux services postérieurs à l’adoption de celle-ci
(jugement n° 82, Puvrez).

Le requérant prétend que l’indemnité pour frais d’études, bien
qu’elle constitue une rémunération additionnelle, a un caractère per-
sonnel, donc contractuel, et que cet élément joue un rôle déterminant
dans l’acceptation du contrat qui lie un fonctionnaire à l’Organisa-
tion.

La légalité de mesures comparables concernant l’indemnité de non-
résident (jugement n° 51, Poulain d’Andecy, Tribunal de l'OIT) et les
indemnités établies en fonction de la définition des personnes 4
charge (jugement n° 82, Puvrez, et n° 110, Mankiewicz) a été reconnue
et le Tribunal ne voit pas de motif valable de traiter différemment
l'indemnité pour frais d’études. » (Par. IV-VI.)

Si l'OMC peut modifier les conditions de versement de l’allocation pour
frais d’études, pourquoi l'Organisation des Nations Unies ne pourrait-elle
modifier les conditions de versement de la prime de rapatriement ? N’est-
elle pas d’autant plus libre que les droits du fonctionnaire n'étaient pas
«expressément stipulés dans le contrat » ? (Il existe un argument distinct,
relevé dans l’affaire Quéguiner, selon lequel les avantages et indemnités
dont un fonctionnaire bénéficie pour les services accomplis avant l'entrée
en vigueur d’un amendement ne peuvent être réduits ; cet argument sera
examiné ci-après dans le contexte de l’affaire Mortished.)

101. Les limites contractuelles des droits acquis sont encore éclairées
par la décision récente du Tirbunal administratif de l'OIT dans l'affaire de
los Cobos et Wenger, jugement n° 391 :

202
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 524

«6. Un droit est acquis si son bénéficiaire peut en exiger le respect,
nonobstant toute modification de texte. Tel est le cas, notamment,
dans une double hypothése.

D’une part, il y a lieu de considérer comme acquis un droit conféré
par une disposition statutaire ou réglementaire et assez important
pour avoir déterminé un agent à s’engager au service d’une organisa-
tion. Réduire ce droit sans le consentement de son titulaire, c’est
porter atteinte aux conditions d’emploi sur le maintien desquelles les
fonctionnaires peuvent compter.

D'autre part, le caractère acquis de droits résulte aussi des clauses
contractuelles qui les prévoient et que les parties ont tenues pour
intangibles. I] s’ensuit que tous les droits contractuels ne sont pas
acquis, fussent-ils de nature pécuniaire ; encore faut-il que les parties
aient exclu expressément ou implicitement leur restriction. Si le prin-
cipe du paiement d’une indemnité peut faire l’objet d’un droit acquis,
il n'en est pas nécessairement de même du mode de calcul de la
prestation due, c’est-à-dire de son montant. » (P. 7.)

Peut-on prétendre que le droit de Mortished de percevoir la prime de
rapatriement sans quitter son dernier lieu d’affectation lui était conféré par
une disposition du statut et du règlement du personnel, et que ce droit était
« assez important » — en supposant qu’il ait eu une importance quelconque
— pour avoir déterminé Mortished lors de sa candidature ? Peut-on dire
que ce droit résulte d’une « clause » du contrat de Mortished que les deux
parties auraient tenue pour «intangible»? S'il y a droit acquis à une
indemnité, mais non pas forcément à son mode de calcul, ne peut-on
soutenir que Mortished avait tout au plus un droit acquis à la prime de
rapatriement mais non aux conditions d’octroi de cette prime ?

102. Le Tribunal administratif de l'OIT a mis en avant des arguments
du même ordre dans l'affaire Elsen et Elsen-Drouot, jugement n° 368,
page 7, où il s’est exprimé comme suit :

«7. Certes, les indemnités allouées en raison de lexpatriation,
pour frais d'éducation des enfants, ainsi qu’en remboursement des
frais de congé, importent au fonctionnaire qui entre au service d’une
organisation internationale. Aussi la suppression totale de ces indem-
nités léserait-elle, en principe, un droit acquis. Toutefois, le montant à
verser et son mode de calcul ne sont pas l’objet d’un tel droit. Au
contraire, le fonctionnaire doit envisager leur adaptation à des cir-
constances nouvelles, telles que la hausse ou la baisse du coût de la vie,
le changement de la structure ou de la situation financière d’une
organisation. Dès lors, la réduction de Pindemnité d’expatriation
payée aux requérants n’a pas porté atteinte à un droit qui devait les
déterminer à s'engager et puisse être considéré comme acquis. En
outre, aucune clause de leur contrat ne leur garantissait, fût-ce taci-

203
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 525

tement, l’existence d’un droit de cette nature. Le moyen tiré de la
prétendue violation d’un droit acquis est donc mal fondé. »

103. Lejugement n° 125, Hoc. le Secrétaire général de l’Organisation des
Nations Unies, est lui aussi d’un intérét particulier. Dans cette affaire, Ho
se plaignait d’avoir été injustement privé de son droit au congé dans les
foyers, droit dont il avait bénéficié tant qu'il avait eu le statut de fonc-
tionnaire recruté sur le plan international. Après qu’il eut décidé de chan-
ger de statut pour devenir résident permanent aux Etats-Unis, le Secrétaire
général, exerçant les pouvoirs qu’il tient de la disposition 104.7 du règle-
ment du personnel (citée au paragraphe 65 ci-dessus), décida que Ho avait
perdu le droit à tous les avantages du recrutement « international », y
compris le droit au congé dans les foyers, du fait de l'acquisition du statut
de résident permanent aux Etats-Unis. Le Tribunal administratif, invo-
quant la disposition 104.7 du règlement du personnel, a conclu qu’en vertu
de cette disposition Ho, « en acquérant le statut de résident permanent, a
perdu le droit au congé dans les foyers » à la date à laquelle les services
d'immigration et de naturalisation américains lui avaient accordé la rési-
dence permanente (p. 135). Le Tribunal a estimé que

«la décision ... prise au nom du Secrétaire général ... constitue une
application juridiquement inattaquable de la disposition 104.7 du
règlement du personnel, étant donné que cette disposition autorise à
décider que « le maintien de ces indemnités et avantages [entre autres,
le congé dans les foyers] serait contraire à l’esprit dans lequel ils ont
été institués ». Le Tribunal estime que, d’une manière générale, auto-
riser un fonctionnaire à bénéficier du congé dans les foyers alors
qu’étant résident permanent il est considéré comme étant recruté sur
le plan local, constituerait une anomalie contraire à l’esprit — c’est-
à-dire au sens et à l’objet — du congé dans les foyers tel qu’il est établi
et régi par le statut et le règlement du personnel. » {Zbid)

Et le Tribunal ajoutait :

« Pour déterminer si le droit au congé dans les foyers, qui exige que
soient remplies toutes les conditions prévues par le règlement du
personnel (dispositions 104.7 et 105.3), existe ou non, il faut se repor-
ter à la situation juridique qui était celle du fonctionnaire au moment
où ce droit aurait pu être exercé.

Il ne saurait donc être question d’un droit antérieurement acquis au
congé dans les foyers ni d’une éventuelle restitution de ce droit puis-
que même dans l'hypothèse où toutes les autres conditions requises
pour que ce droit puisse éventuellement prendre naissance auraient
été antérieurement remplies, il ne pourrait exister juridiquement que si
le fonctionnaire, au moment où il va commencer à l’exercer, remplit
toutes les conditions prévues par le règlement, en particulier celles qui
exigent qu’il appartienne à la catégorie des fonctionnaires recrutés sur
le plan international. » (Ibid, p. 135-136.)

204
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 526

104. Le parallèle entre l’affaire Ho et l'affaire Mortished est frappant.
Dans les deux cas, les « droits » au congé dans les foyers et à la prime de
rapatriement sont mentionnés, ensemble, de la même manière et sur le
même plan, dans la disposition 104.7 du règlement du personnel. Dans les
deux cas, la question du statut de résident est d’une importance cruciale et,
dans les deux cas, les intéressés ont choisi de changer de statut et de
prendre celui de résident permanent dans le pays du lieu d’affectation. Par
suite, dans les deux cas, et selon les termes de la disposition 104.7, le
Secrétaire général était et demeure libre d’estimer que Mortished, tout
comme Ho, était devenu résident permanent d’un pays autre que celui de
sa nationalité. (S'il ne pouvait pas arriver à cette conclusion, l’élément
essentiel de la thèse de Mortished serait discutable : Mortished ne peut à la
fois soutenir qu'il veut acheter une maison en Suisse et y vivre, sans aucune
intention ni de rentrer en Irlande ni de s'installer dans un autre pays, et
prétendre qu’il ne peut être « réputé » avoir renoncé, en fait sinon en droit,
au statut qu’il avait à l’origine comme fonctionnaire recruté sur le plan
international ; voir ci-dessus par. 66). En tout état de cause, même si, à la
différence de Ho, Mortished n’est pas réputé avoir changé de résidence
permanente, la question de savoir si « le droit existe » doit être tranchée
dans les deux cas « au moment où le droit aurait pu être exercé » ; le droit
ne peut « exister juridiquement » que si le fonctionnaire, « au moment où il
va commencer à l’exercer », remplit toutes les conditions prévues par le
règlement. Ainsi Mortished, comme Ho, ayant choisi d’exercer un droit au
moment où le droit invoqué n’existe plus, devait être débouté. Pour finir,
refuser à Ho son congé dans les foyers et accorder à Mortished la prime de
rapatriement « constituerait une anomalie contraire à l’esprit — c’est-
à-dire au sens et à l’objet — » de la prime de rapatriement telle qu’elle est
établie et régie par le statut et le règlement du personnel.

105. On pourrait certes soutenir que, si le versement de la prime à
Mortished est contraire à « l’esprit — c’est-à-dire au sens et à l’objet » de la
disposition 109.5 telle qu’elle existait avant 1979 et telle qu’elle existe
encore aujourd’hui, il n’est contraire ni à l’esprit ni aux termes de la
disposition 109.5 f) telle que cette règle transitoire existait en 1979. Cela est
vrai. Mais la difficulté est ici qu’en fait Mortished a exercé un droit à la
prime de rapatriement au moment où ce droit n’existait plus, c’est-à-dire
qu’il a excipé d’une règle transitoire alors que cette règle transitoire avait
vécu et n’était plus en vigueur.

3. L’exposé par le Tribunal de l’évolution de la pratique
concernant la prime de rapatriement

106. Ayant formulé sa conclusion sur les « obligations spéciales » assu-
mées à l’égard de Mortished, le Tribunal examine l’évolution de la prime de
rapatriement. Il note, au paragraphe VII du jugement, que le lien entre la
prime de rapatriement et le retour dans le pays d’origine avait été rompu
dans le règlement du personnel dès 1953 : le sens littéral du terme « ra-
patriement » était abandonné. Au paragraphe VIII, il cite les recomman-

205
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 527

dations faites en 1952 par le Comité consultatif pour les questions admi-
nistratives qui relève du Comité administratif de coordination. Et il con-
clut :

« Le Tribunal constate toutefois que le document établi en 1974 [par
le CCQA] prouve que le système proposé dès 1952 par le Comité
consultatif pour les questions administratives a été effectivement suivi
au bénéficie des fonctionnaires, même si aucun texte réglementaire de
l'Organisation des Nations Unies ne le consacrait expressément. Les
parties ont examiné la question de savoir si une pratique constamment
suivie depuis près de trente ans pouvait faire naître un droit acquis au
sens de Particle 12.1 du statut du personnel. Eu égard à la situation
propre du requérant, le Tribunal estime qu’il n’a pas à se prononcer sur
cette question in abstracto. »

Ainsi, le Tribunal ne se prononce pas sur la question de savoir si la pratique
consistant à verser la prime de rapatriement aux fonctionnaires restant
dans le pays de leur dernier lieu d'affectation « pouvait faire naître un droit
acquis ».

107. Le Tribunal, examinant ensuite les pouvoirs respectifs de PAssem-
blée générale et du Secrétaire général relativement à la prime de rapatrie-
ment (par. IX et X), conclut que le statut du personnel « reconnaît expressé-
ment que le régime de la prime de rapatriement rentre dans la compé-
tence réglementaire du Secrétaire général... » (par. IX).

108. Puis le Tribunal évoque les rapports pertinents de la CFPI et les
travaux de l’Assemblée générale, notamment au moment de l’adoption de
la résolution 33/119. Décrivant le processus qui a conduit à cette adoption,
le Tribunal reconnaît que, quand le Japon a proposé que « le paiement de
la prime de rapatriement aux fonctionnaires qui peuvent y prétendre soit
subordonné à la présentation, par les intéressés, de pièces justificatives
attestant leur changement effectif de résidence, selon les modalités qui
seront établies par la Commission », les modalités auxquelles songeait le
représentant du Japon concernaient la présentation des pièces justifica-
tives. Mais i] cite ensuite intervention du Secrétaire général adjoint (voir
par. 59 ci-dessus) où celui-ci préconisait « une certaine souplesse », pour
la raison « qu’il s’agi[ssait] là d’un droit acquis ». Et il ajoute : « le Tribu-
nal observe que ces propos [du Secrétaire général adjoint] n’ont pas été
contestés et que rien dans la discussion ne précise quelles modalités
[pourraient] être établies par la CFPI » (par. XI).

109. D’après moi, en concluant que les arguments du Secrétaire général
adjoint n’ont pas été contestés, le Tribunal n’a pas interprété correctement
les comptes rendus des débats. Comme il est indiqué au paragraphe 59
ci-dessus, trois représentants ont parlé immédiatement après le Secrétaire
général adjoint en des termes qui écartaient toute idée de « souplesse ». Il
est vrai qu'aucun orateur n’a expressément évoqué l’allusion aux droits
acquis faite par le Secrétaire général adjoint ; mais la teneur des observa-
tions des trois représentants qui ont pris la parole exclut tout acquiesce-

206
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 528

ment a cet argument. De plus, le Tribunal péche par manque de précision
quand il dit qu’à aucun moment au cours du débat la nature des modalités
qui devaient être établies par la CFPI n’a été spécifiée : le représentant du
Japon a traité explicitement de cette question (son intervention est citée au
paragraphe 59 ci-dessus). Ces remarques ne sont pas sans importance, car
elles portent sur la question de savoir si, en publiant la disposition tran-
sitoire 109.5 f), le Secrétaire général et la CFPI ont agi dans le cadre des
pouvoirs qui leur étaient conférés par la résolution 33/119. Le Tribunal
soutient (par. XIV) que cette disposition transitoire a été « adoptée par le
Secrétaire général à la suite d’une procédure définie par l’Assemblée
générale dans sa résolution 33/119...» En réalité, le Secrétaire général a
contrevenu aux termes de cette résolution, comme à l’intention de l’As-
semblée, en adoptant les dispositions de ce texte.

110. Le Tribunal, rappelant ensuite le rôle de la CFPI dans la promul-
gation de la disposition transitoire de 1979, note que la CFPI s’est appuyée
sur Pavis donné par le Bureau des affaires juridiques de l'Organisation. Le
Tribunal n’analyse pas cet avis. Il remarque que le Secrétaire général,
« dans l’exercice de la compétence que lui confèrent l’article 9.4 et l’an-
nexe VI du statut du personnel », a introduit dans la disposition 109.5 du
règlement du personnel les alinéas d) et f}, prévoyant que la réinstallation
devait être prouvée et qu’à titre provisoire cette condition ne s’appliquerait
pas aux fonctionnaires en service avant le 1er juillet 1979 (par. XII). Et il
constate que « pour la première fois, un texte du règlement du personnel
reconnaissait que le droit à la prime de rapatriement pouvait exister sans
que soit attesté le changement de résidence » (par. XIII).

4. La question de l'abolition rétroactive du droit de Mortished

111. Le Tribunal aborde ensuite la question de la rétroactivité en ces
termes :

« XIV. La question se pose donc de savoir si le droit défini dans la
disposition précitée en vigueur le 1er juillet 1979, adoptée par le
Secrétaire général à la suite d’une procédure définie par l’Assemblée
générale dans sa résolution 33/119, a pu être aboli rétroactivement du
fait de la suppression de l’alinéa f) par le Secrétaire général en con-
séquence de la résolution 34/165. »

Ce passage sur l’abolition rétroactive du droit me paraît constituer une
affirmation plutôt qu’une justification. La résolution 34/165 a des effets
pour l’avenir. Elle s’applique aux fonctionnaires qui prennent leur retraite
après le 1er janvier 1980. Elle ne vise pas à exiger des fonctionnaires partis à
la retraite avant cette date, et ayant touché la prime de rapatriement bien
qu’étant restés dans le pays de leur dernier lieu d’affectation, la restitution
de cette prime. Pour pouvoir raisonnablement considérer la résolu-
tion 34/165 comme abolissant rétroactivement un droit acquis par les fonc-

207
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 529

tionnaires prenant leur retraite avant le 1er janvier 1980, il faudrait que ce
droit acquis existât. C’est là le point essentiel. Poser la question de l’abo-
lition rétroactive d’un droit n’ajoute donc rien, ni dans un sens ni dans
l’autre, à l’analyse du problème.

5. L'interprétation donnée par le Tribunal à l'intention
de l’Assemblée générale en adoptant la résolution 34/165

112. Le Tribunal poursuit en évoquant les débats de l’Assemblée géné-
rale qui ont abouti à adoption de la résolution 34/165, et fait à ce sujet la
surprenante déclaration ci-après :

« Le Tribunal constate qu’à aucun moment l’Assemblée générale
n’a envisagé de compléter ou de modifier les textes du statut du
personnel relatifs à la prime de rapatriement. L'Assemblée n’a pas non
plus considéré le texte du règlement du personnel en vigueur depuis le
ler juillet 1979 et elle n’a aucunement prétendu que les dispositions
introduites à cette date étaient frappées d’un vice qui en affecterait la
validité. L'Assemblée s’est bornée à énoncer un principe d’action dont
le Secrétaire général a tenu compte en établissant un nouveau texte de
la disposition 109.5, texte qui, à dater du ler janvier 1980, a remplacé le
texte antérieurement en vigueur sur la base duquel le requérant pou-
vait obtenir la prime de rapatriement. »

Le Tribunal aurait pu signaler que, si l’Assemblée générale n’a ni complété
ni modifié le statut du personnel, c’est qu’elle estimait que ce statut cor-
respondait à l'intention constante qui avait toujours été la sienne et ne
pouvait légitimement prêter à une interprétation autorisant à verser la
prime de rapatriement aux fonctionnaires s’installant dans le pays de leur
dernier lieu d’affectation. Quant à l’assertion du Tribunal selon laquelle
PAssemblée générale n’aurait pas examiné le texte du règlement du per-
sonnel en vigueur depuis le 1er juiliet 1979 et n’aurait jamais dit que les
dispositions introduites à cette date étaient frappées d’un vice qui en
affectait la validité, on a peine à la concilier avec les pièces qui figurent au
dossier. Certes, si l’on s’en tient à la lettre de la résolution 34/165, l’Assem-
blée n’y critique pas expressément la CFPI et le Secrétaire général, et ne
leur reproche pas d’avoir mal interprété et appliqué la résolution 33/119 ;
mais c’est que tel n’est pas le langage habituel des résolutions admi-
nistratives de l’Assemblée. L'examen du débat qui a précédé l’adoption de
la résolution 34/165 à la Cinquième Commission (voir par. 68-90 ci-des-
sus) prouve que, contrairement à ce qu’affirme le Tribunal, la Commission
a examiné le texte des dispositions pertinentes du règlement du personnel
en vigueur depuis le 1" juillet 1979, en les discutant à fond et dans un esprit
critique, et que, dans leur très grande majorité, les orateurs qui ont soutenu
l'amendement des Etats-Unis destiné à devenir la résolution 34/165 (et qui
ont sans doute voté pour cet amendement) étaient convaincus que ces
dispositions s’écartaient de manière flagrante de la résolution 33/119 sur
ce point, à savoir la clause transitoire. On peut penser, comme le Tribunal

208
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 530

administratif semble le faire, que l’Assemblée n’est pas allée jusqu’à con-
sidérer la clause transitoire comme entachée d'invalidité pendant la pé-
riode où elle était en vigueur ; mais on ne peut pas en déduire que la réso-
lution 34/165 autorisait directement ou indirectement le paiement de la prime
de rapatriement aux fonctionnaires qui en réclameraient ultérieurement le
bénéfice sans produire de pièce attestant leur réinstallation.

6. La conclusion du Tribunal suivant laquelle la prime de rapatriement
serait « gagnée »

113. Le Tribunal en arrive à la partie maîtresse de son jugement dans les
paragraphes XV et XVI. Le paragraphe XV est ainsi conçu :

« Le Tribunal a eu plusieurs fois à examiner si un changement dans
la réglementation applicable portait atteinte à un droit acquis. I a jugé
que le respect des droits acquis oblige au respect des droits expressé-
ment stipulés au profit du fonctionnaire dans le contrat. Le Tribunal a
relevé au paragraphe VI ci-dessus que le droit à la prime de rapatrie-
ment avait êté stipulé lors de l’engagement du requérant et que le lien
entre le montant de la prime et la durée des services accomplis avait été
également stipulé. Le Tribunal a également relevé au paragraphe VII
ci-dessus qu’à l’époque de l’entrée en fonctions du requérant la prime
était versée sans exigence de preuve de changement de résidence dans
un autre pays que celui du dernier lieu d’affectation. D’autre part, le
Tribunal a jugé que le respect des droits acquis signifie aussi qu’il ne
peut être porté aucune atteinte à l’ensemble des bénéfices et avantages
revenant au fonctionnaire pour les services rendus avant l’entrée en
vigueur d’une nouvelle disposition réglementaire. Or, la prime de
rapatriement est déterminée en fonction de la durée des services
accomplis. Son montant est « proportionnel au temps que l'intéressé a
passé au service de l'Organisation des Nations Unies », suivant l’an-
nexe IV du statut du personnel. Ce lien a été expressément réaffirmé
dans le texte de la disposition 109.5 f) du règlement du personnel qui
vise les années et les mois de service « ouvrant droit à ladite prime déjà
accomplis » au 1er juillet 1979. Dans ces conditions, le lien établi par
l'Assemblée générale et le Secrétaire général entre le montant de la
prime et les services accomplis donne au requérant titre à se prévaloir
d’un droit acquis nonobstant les termes de la disposition 109.5 du
règlement entrée en vigueur le 1er janvier 1980 et supprimant l’alinéa f)
relatif au régime transitoire. Il appartient au Tribunal, comme dans le
jugement n° 266 {Capio), de tirer les conséquences de toute mécon-
naissance d’un droit acquis. »

114. Les conclusions qui précèdent sont discutables à plus d’un titre. Le
Tribunal commence par répéter qu’il s’appuie sur les droits « expressément
stipulés au profit du fonctionnaire dans le contrat ». Mais, comme on l’a
déjà vu, il omet de souligner que le contrat de Mortished en tant que tel ne
parle pas de la prime de rapatriement, ni expressément ni d’aucune autre

209
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 531

manière, et que rien n'indique si les « crédits » mentionnés dans la « for-
mule de mouvement de personnel » concernent une prime de rapatriement
dont le versement est ou non subordonné à la preuve de la réinstalla-
tion.

115. Le Tribunal répète ensuite qu’à l’époque de l’entrée en fonctions de
Mortished la prime était versée sans que la preuve de l'installation dans un
autre pays que celui du dernier lieu d’affectation fût exigée. I] n’indique pas
sur quoi repose la conclusion que, dès 1958, les Nations Unies payaient
effectivement la prime de rapatriement aux fonctionnaires qui demeu-
raient dans le pays de leur dernier lieu d’affectation. Cette supposition ne
peut pourtant être faite à la légère, car, en 1958, le nombre de fonction-
naires ayant pris leur retraite était encore relativement faible, vu que
l'Organisation n’existait que depuis une douzaine d’années. Or, les preuves
manquent sur ce point. Puis le Tribunal affirme que « le respect des droits
acquis signifie aussi qu’il ne peut être porté aucune atteinte à l’ensemble
des bénéfices et avantages revenant aux fonctionnaires pour les services
rendus avant l’entrée en vigueur d’une nouvelle disposition réglemen-
taire ». Pour montrer que la prime de rapatriement correspond à des
services rendus, le Tribunal fait valoir qu’elle est « déterminée en fonction
de la durée des services accomplis » et conclut : « Dans ces conditions, le
lien établi par l’Assemblée générale et le Secrétaire général entre le mon-
tant de la prime et les services accomplis donne au requérant titre à se
prévaloir d’un droit acquis... »

116. J’estime que l'analyse qui précède n’est pas convaincante, pour les
raisons suivantes. Il ressort de l'historique de la prime de rapatriement que
celle-ci n’était pas un complément de traitement graduellement « gagné »,
mais un versement de fin de service destiné à aider les fonctionnaires à
faire face aux dépenses qui s'imposent à eux à leur retour de l’étranger
(voir par. 54 ci-dessus). Pareils versements de fin de service ne sont pas plus
« gagnés » pendant le service que ne le serait une indemnité de départ. Les
versements de départ ou de cessation de service visent à aider les fonc-
tionnaires à faire face aux problèmes qu’ils rencontrent en fin d’emploi ; ils
ne constituent pas une rémunération des services en cours. Quant au
nombre d’années de service à l'étranger, c’est le montant payable au départ
qu’il détermine, et non pas le droit lui-même. Dans sa réplique devant le
Tribunal administratif, le défendeur en l'affaire Mortished résume bien la
situation :

« 39. L’annexe IV du statut du personnel contient un barème de
calcul du montant de la prime de rapatriement. Ce montant est calculé
en fonction des « années de service continu hors du pays d’origine »,
du statut du fonctionnaire lors de la cessation de service (à savoir la
catégorie à laquelle il appartient et l’existence d’enfants à charge ou
d’un conjoint) et du traitement soumis à retenue pour pension de
l'intéressé. Le moment où est évaluée la situation de l'intéressé est
toujours celui de la cessation de service.

40. Le nombre des « années de service continu hors du pays d’ori-

210
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 532

gine » peut être réduit ou même totalement effacé si un fonction-
naire, après avoir été en poste hors de son pays d’origine, est muté à
un poste dans ce pays. En 1964, le CCQA a convenu que le nombre
d'années de service continu hors du pays d’origine pris en compte
pour le calcul de la prime devait être réduit d’une année pour chaque
six mois de service continu dans le pays d’origine, et qu’en cas de
nouvelle mutation hors du pays d’origine, ce nombre devait être
augmenté au même taux jusqu’à ce que le total antérieur soit de
nouveau atteint, et qu'après cela ce nombre devait augmenter au
taux ordinaire. Du fait qu’un fonctionnaire peut être affecté à n’im-
porte quel poste en fonction de lintérêt de l'Organisation (article 1.2
du statut du personnel) il s'ensuit que le nombre d’« années de
service continu hors du pays d’origine » accumulé peut toujours
être réduit (au moins jusqu’à six mois avant la cessation de service).
Comme ce « solde » d’années de service continu peut être réduit ou
effacé en cours de carrière, le défendeur estime qu’on ne saurait
affirmer ... qu’un fonctionnaire a pendant la période de service un
droit acquis au montant de la prime de rapatriement calculé d’après
le « solde » des années de service continu hors du pays d’origine dont
ce fonctionnaire dispose à un moment donné avant la cessation de
service.

41. Un fonctionnaire peut perdre tout droit à la prime de rapatrie-
ment s’il est renvoyé sans préavis (annexe IV du statut du personnel),
s’il abandonne son poste (disposition 109.5 i) du règlement du per-
sonnel) ou s’il décède en ne laissant ni enfants à charge ni conjoint
(disposition 109.5 m) du règlement du personnel). La prime peut être
réduite en cas de changement de statut du fonctionnaire (disposi-
tion 109.5 7) du règlement du personnel) ou en cas de rétrogradation
(annexe IV du statut du personnel). |

42. Le défendeur considère que si l’on examine dans leur ensemble
les éléments réglementaires de ce système, par lequel la prime peut être
réduite, augmentée ou même supprimée en cours de carrière, il est
évident qu’un fonctionnaire ne peut pendant la même période « ga-
gner » un droit au paiement de tout ou partie de la prime de rapa-
triement. Le droit à la prime est fonction des circonstances existant
lors de la cessation de service et les conditions d’octroi de la prime en
vigueur à ce moment doivent nécessairement être remplies.

45. Il convient de noter que si l’on suivait l’argumentation du
requérant selon laquelle les droits à la prime de rapatriement et aux
conditions d’octroi de celle-ci sont « gagnés » pendant la période de
service, on aboutirait à une définition très large des « droits acquis »
qui porterait considérablement atteinte à l’autorité que détient l’As-
semblée générale, en vertu de l’article 101.1 de la Charte des Nations
Unies, de fixer les conditions d’emploi du personnel de l'Organisation
et enlèverait en pratique toute signification aux dispositions prévoyant

211
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 533

la possibilité d’amendement qui figurent dans le statut lui-même ainsi
que dans les lettres de nomination. » (Mortished c. le Secrétaire
général de Organisation des Nations Unies, réplique du défendeur,
p. 14-15.)

117. Bref, Pinterprétation la plus raisonnable du lien entre le montant
de la prime de rapatriement et la durée des services du fonctionnaire
prenant sa retraite est qu’il s’agit seulement d’une formule commode pour
calculer ledit montant. La question de savoir si un fonctionnaire a droit à la
prime n’a pas à être déterminée — et ne doit pas être déterminée — par
l'existence de ce lien.

7. La conclusion du Tribunal suivant laquelle la règle transitoire
en elle-même est la source d’un droit acquis

118. On remarquera que le jugement du Tribunal administratif, avant
d’arriver à sa décision, justifie l'existence d’un droit acquis par deux motifs,
à savoir : que l'Organisation aurait assumé contractuellement des obliga-
tions spéciales envers Mortished sur la question en cause ; et que Mor-
tished aurait « gagné » la prime de rapatriement. On a vu que le premier
motif est sans fondement, et que le second n’est pas plus convaincant. Le
Tribunal, après avoir évoqué la possibilité d’un troisième motif — à savoir,
que la pratique aurait été génératrice d’un droit acquis — l’a abandonné
sans autre argument, conscient sans doute des difficultés qu’il soulevait.
Venons-en au dernier argument du Tribunal, qui est exposé au para-
graphe XVI de son jugement :

« En subordonnant le versement de la prime de rapatriement au
requérant à la production d’une pièce attestant son changement de
résidence, le défendeur a méconnu le droit acquis du requérant résul-
tant pour lui du régime transitoire énoncé dans la disposition 109.5 f)
en vigueur du 1° juillet au 31 décembre 1979.

La position adoptée par le défendeur a pour effet de priver le
requérant du versement de la prime de rapatriement. Ayant reconnu
que le requérant était en droit de recevoir cette prime dans les condi-
tions qui avaient été définies par la disposition 109.5 f), bien que
celle-ci ait cessé d’être en vigueur à la date à laquelle le requérant a
terminé ses services à l'Organisation des Nations Unies, le Tribunal
constate que le requérant a subi un préjudice du fait de la mécon-
naissance de l’article 12.1 du statut du personnel et de la disposi-
tion 112.2 a) du règlement du personnel. Le requérant est donc en
droit d’obtenir réparation de ce préjudice. Le préjudice doit être
évalué au montant même de la prime de rapatriement dont l'octroi lui
a été refusé. En conséquence, le Tribunal décide que le défendeur est
tenu de verser au requérant, à titre de réparation, une somme égale au
montant de la prime de rapatriement déterminé conformément à
Pannexe IV du statut du personnel. »

212
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 534

119. Il est frappant que l’argument le plus substantiel du Tribunal soit
présenté en quelques phrases seulement, à la fin du jugement. Encore la
deuxième phrase du passage ci-dessus (« La position adoptée par le défen-
deur a pour effet de priver le requérant du versement de la prime de
rapatriement ») est-elle inexacte. Le fait est que Mortished a conservé son
droit au paiement de la prime de rapatriement pendant deux ans à compter
de sa cessation de service, à condition de fournir une preuve de sa réins-
tallation hors de Suisse. La disposition 109.5 e) du règlement du personnel
stipule qu’à compter du 1er juillet 1979 : « Le droit à la prime de rapatrie-
ment s'éteint si l'intéressé ne présente pas de demande de paiement à cet
égard dans les deux ans qui suivent la date effective de cessation de
service. » Il s’ensuit que Mortished aurait pu percevoir la prime de rapa-
triement à condition de présenter avant le 30 avril 1982 une pièce attestant
son changement de résidence. A l’époque où son cas a été jugé par le
Tribunal administratif, Mortished avait encore près d’un an pour se réins-
taller et prétendre au paiement de la prime de rapatriement (cf. opinion
dissidente de M. H. Reis dans l'affaire Mortished c. le Secrétaire général de
l'Organisation des Nations Unies, par. 1). Cependant, l’essentiel du juge-
ment du Tribunal est résumé dans la première phrase du paragraphe XVI :
le « droit acquis » de Mortished résultait pour lui « du régime transitoire
énoncé dans la disposition 109.5 f) en vigueur du 1er juillet au 31 décembre
1979 ». Le rôle vital de cet argument dans la motivation du Tribunal est du
reste confirmé au paragraphe XIV, où le Tribunal déclare que le « droit [de
Mortished est entré] en vigueur le ier juillet 1979... »

120. Cet argument repose sur le raisonnement implicite suivant. Que la
pratique consistant à payer la prime de rapatriement fût conforme ou non
au statut et au règlement du personnel, et que la promulgation de la règle
transitoire fût ou non compatible avec la résolution 33/119, le fait est que
cette pratique a été suivie pendant quelque trente ans et que cette règle
transitoire a été promulguée. Exercée apparemment dans le cadre des
pouvoirs délégués au Secrétaire général, cette pratique a suscité chez
Mortished et les autres fonctionnaires placés dans la méme situation que
lui certaines expectatives relatives au versement de la prime de rapatrie-
ment, indépendamment de leur réinstallation ou non hors du pays de leur
dernier lieu d’affectation. Cette expectative a été confirmée et concrétisée
en 1979 par la promulgation de la règle transitoire. Il s’ensuit que Mor-
tished peut se prévaloir de cette régle, créatrice 4 son profit d’un droit
acquis qui a survécu 4 la suppression de ladite régle dans le reglement du
personnel. L’autorité à laquelle s’en remet le fonctionnaire est le Secrétaire
général. Ce n’est pas au fonctionnaire de contester la régularité de l’inter-
prétation donnée par le Secrétaire général au statut du personnel ou aux
résolutions de l’Assemblée générale. Si celle-ci est mécontente de l’inter-
prétation donnée à ces textes par le Secrétaire général, elle peut prendre les
mesures appropriées, à condition que celles-ci n’empiétent pas sur les
droits acquis d’innocents spectateurs tels que Mortished.

121. Cette façon de voir n’est pas sans mérites ; et si le jugement du
Tribunal administratif dans l'affaire Mortished c. le Secrétaire général de

213
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 535

l'Organisation des Nations Unies peut être défendu, c’est uniquement de
cette façon. Il est raisonnable en effet de supposer que Mortished et les
autres fonctionnaires placés dans la même situation, ayant officieusement
eu connaissance de la pratique consistant à payer la prime de rapatriement
aux fonctionnaires qui ne changeaient pas de résidence, et ayant peut-être
personnellement connu des exemples d’une telle pratique, espéraient béné-
ficier du même régime. Cependant, le jugement du Tribunal administratif
évite expressément, et avec raison, de dire qu’un droit acquis aurait résulté
de cette pratique. Les considérations d’équité en faveur de Mortished
demeurent, mais la pratique en elle-même n’est pas créatrice de droit. La
vraie source du droit acquis en dernière analyse, selon le Tribunal, c’est le
fait que la disposition transitoire 109.5 /) est restée inscrite au règlement du
personnel pendant sept mois environ. Elle y a été inscrite, il est vrai ; elle
s’est appliquée pendant une brève période, il est vrai, avant que l’Assem-
blée générale n’ordonnât au Secrétaire général de la supprimer. Mais est-ce
suffisant pour conférer à Mortished un droit acquis se poursuivant au-delà
de la période d’application de cette disposition ?

122. Je soutiens que la disposition transitoire ne pouvait à elle seule
donner à Mortished un droit acquis qu’il n’eût pas eu autrement, pour deux
raisons. Tout d’abord, selon le statut du Tribunal administratif et la
jurisprudence de celui-ci, un droit tel que le droit à la prime de rapatrie-
ment ne peut être exercé que conformément aux dispositions qui le régis-
sent au moment où le bénéfice en est demandé. En second lieu, selon le
statut du Tribunal administratif et la jurisprudence de celui-ci, l’Assem-
blée générale conserve le droit d’édicter ou d’imposer des modifications
« statutaires » aux dispositions applicables du statut ou du règlement du
personnel — modifications qui, même si elles restreignent les prestations
accordées aux fonctionnaires, ne sont néanmoins pas considérées comme
donnant lieu à indemnisation pour atteinte aux droits acquis.

123. Mortished aurait pu prendre sa retraite à tout moment entre le
30 avril 1980 et le 30 avril 1982 et percevoir la prime de rapatriement en
présentant des pièces attestant son changement de résidence. Il aurait pu
prendre sa retraite et percevoir la prime sans fournir la preuve de sa
réinstallation, quand la disposition 109.5 f) était en vigueur ; cette possi-
bilité lui a été offerte, il l’a repoussée. Du point de vue de son intérêt
personnel, ce refus est compréhensible, mais son intérêt personnel ne
Paffranchit pas de l’application des textes juridiques. Selon l’interprétation
que le Tribunal administratif lui-même a donnée des textes, le droit « ne
pourrait exister juridiquement que si le fonctionnaire, au moment où il va
commencer à l’exercer, remplit toutes les conditions prévues par le règle-
ment...» (Ho c. le Secrétaire général de l'Organisation des Nations Unies,
loc. cit., voir également Majid c. Caisse commune des pensions du personnel
des Nations Unies, jugement n° 141, par. IV). Le statut du Tribunal admi-
nistratif est d’ailleurs rédigé dans le même esprit, puisqu'il est dit à l’ar-
ticle 2 que le Tribunal est compétent pour connaître des requêtes invo-
quant l’inobservation du contrat d’engagement des fonctionnaires ou de
leurs conditions d'emploi, et que les termes « contrats » ou « conditions

214
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 536

d’emploi » comprennent toutes dispositions pertinentes du statut et du
règlement « en vigueur au moment de l’inobservation invoquée... » (Non
seulement Mortished n’a pas exercé ses droits en vertu de la règle transi-
toire au moment où celle-ci était en vigueur, mais la règle n’était pas en
vigueur quand Mortished a été transféré à l'Organisation des Nations
Unies en 1958 ; et elle n’était pas non plus en vigueur en 1963 quand, ayant
travaillé douze ans pour les Nations Unies, Mortished a atteint le maxi-
mum des années de service comptant pour la prime de rapatriement.)

124. De plus, si un droit a été conféré à Mortished sur la base de la règle
transitoire, ce droit pouvait lui être retiré. Certes, l’article 12.1 du statut du
personnel stipule :

« Les dispositions du présent statut peuvent être complétées ou
amendées par l’Assemblée générale, sans préjudice des droits acquis
des fonctionnaires. »

Mais il ne suffit pas de dire que Mortished avait un droit acquis en raison
de la règle transitoire, et qu’en conséquence la possibilité d’amender le sta-
tut du personnel (ou le règlement du personnel qui en découle) ne pouvait
porter atteinte à ce droit acquis. En effet, l'amendement que le Secrétaire
général a apporté au règlement du personnel en exécution des directives
de l’Assemblée générale, qui lui avait enjoint dans la résolution 34/165
de supprimer la disposition 109.5 f), était un amendement de caractére
statutaire et non pas personnel. Cet amendement affectait les conditions
d’octroi de la prime de rapatriement en général. Il n’affectait pas les
relations contractuelles entre Mortished et le Secrétaire général. Bien au
contraire, du fait que les conditions d’octroi de la prime de rapatriement
s'appliquent à tous les fonctionnaires dans des conditions d’égalité et sont
donc, pour reprendre les termes du Tribunal administratif des Nations
Unies, réglementaires en ce qu’elles touchent « d’une façon générale à
l’organisation de la fonction publique internationale et à la nécessité de son
bon fonctionnement » (affaire Kaplan, citée ci-dessus au paragraphe 97),
lesdites conditions d’octroi « sont toujours susceptibles d’être modifiées à
toute époque, au moyen de dispositions arrêtées par l’Assemblée générale,
et ces modifications s'imposent aux membres du personnel » (ibid.).

8. La pondération des considérations d'équité

125. Il est certain que Mortished avait des raisons de compter sur le
paiement de la prime de rapatriement, qu’il présentât ou non la preuve de
sa réinstallation ; les considérations d’équité jouant en sa faveur ne sont
donc pas négligeables. D’un autre côté, il paraît difficile de conclure que
Mortished, n’ayant de droit acquis ni en vertu de son contrat, ni du fait de
la pratique administrative, avait néanmoins acquis le droit de ne pas
prouver sa réinstallation grâce à une règle transitoire restée en vigueur sept
mois, et qui avait cessé de l’être au moment où il a cherché à exercer le droit
prétendument acquis, surtout si l’on considère :

215
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 537

— que la pratique administrative n’était conforme ni à la lettre ni à
l'esprit de la disposition 109.5, et en particulier de l’alinéa a) de cette
disposition, tel qu’il était rédigé depuis 1953 ;

— que la pratique administrative n’était conforme ni à la lettre ni a
l'esprit de la disposition 104.7 c), laquelle, que l’on sache, était en vigueur à
toutes les dates critiques en l’espèce ;

— que rien ne prouve que l’Assemblée ait été informée de la pratique
administrative avant 1976, et encore moins qu’elle l’ait approuvée, et qu’à
partir du moment où elle en a été indubitablement instruite, elle l’a criti-
quée avec de plus en plus de véhémence et a adopté deux résolutions visant
expressément à l’abroger ;

— que la règle transitoire a été promulguée en contradiction manifeste
avec les termes et l'esprit de la résolution applicable de l Assemblée géné-
rale, à savoir la résolution 33/119 ;

~ que l’Assemblée générale a abrogé la règle transitoire avec une
promptitude et une fermeté inhabituelles, aussitôt qu’elle a eu l’occasion de
le faire.

126. Les opinions peuvent différer sur le côté où doit pencher la ba-
lance, étant donné les considérations d’équité qui interviennent en l’es-
pèce. On peut soutenir que Mortished ne devrait pas être victime de
l’action des collaborateurs du Secrétaire général. Mais les considérations
d'équité ne sont pas univoques.

9. Le Tribunal administratif pouvait-il appliquer
la résolution 34/165 ? :

127. On pourrait soutenir que le Tribunal administratif n’était pas
habilité à appliquer la résolution 34/165, en faisant valoir que cette réso-
lution ne modifiait pas le statut du personnel et ne donnait pas expressé-
ment ou formellement ordre au Secrétaire général d’amender le règlement
du personnel ; que la compétence du Tribunal est définie à l’article 2 de
son statut, qui dispose qu’il peut connaître des requêtes invoquant l’inob-
servation du contrat d'engagement ou des conditions d’emploi des fonc-
tionnaires ; que l’article 2 définit les termes « contrat » et « conditions
d’emploi » comme comprenant « toutes dispositions pertinentes du statut
et du règlement en vigueur au moment de P’inobservation invoquée... » ; et
qu’il ne mentionne pas les résolutions de l’Assemblée générale qui ne
contiennent pas d’amendement auxdits statut et règlement. On pourrait
donc prétendre qu’en ne donnant pas immédiatement effet à la résolu-
tion 34/165, le jugement du Tribunal administratif est fondé, puisque le Tri-
bunal n’avait pas compétence pour donner un effet quelconque à cette
résolution.

128. Un tel argument serait fallacieux. Comme la Cour l’a « souligné »
dans l'affaire Fasla, «l’article 101, paragraphe 1, de la Charte donne à
l'Assemblée générale le pouvoir de fixer des règles pour ce qui est des
rapports avec le personnel... » (C.L.J. Recueil 1973, p. 173). C’est ce que la

216
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 538

Cour avait déjà affirmé dans son avis sur l’Effet de jugements du Tribunal
administratif des Nations Unies accordant indemnité (C.IJ. Recueil 1954,
p. 47, 58, 61), où elle avait déclaré qu’« aux termes des dispositions de
l’article 101, l’Assemblée générale pouvait à tout moment limiter ou con-
trôler les pouvoirs du Secrétaire général en matière de personnel » (ibid,
p. 60). « A l’égard du Secrétariat, l’Assemblée générale a reçu de la Charte
le pouvoir de fixer des règles. Les pouvoirs ne manquent pas pour traiter
avec efficacité tout problème qui pourrait surgir... » (ibid., p. 61). Rien ne
dit — ni dans la Charte, ni dans les résolutions de l’Assemblée générale, ni
dans le statut du personnel — que le pouvoir réglementaire de l’ Assemblée
ne peut s'exercer que par la voie du statut du personnel et des amende-
ments à celui-ci. Comme l’a indiqué précédemment la Cour, on doit
admettre que les Membres de l’Organisation, en assignant à la Cour
certaines fonctions, « ont revêtue de la compétence nécessaire pour lui
permettre de s’acquitter effectivement de ces fonctions » (Réparation des
dommages subis au service des Nations Unies, avis consultatif, C.J. Recueil
1949, p. 179). «Selon le droit international, l'Organisation doit être
considérée comme possédant ces pouvoirs qui, s’ils ne sont pas expressé-
ment énoncés dans la Charte, sont, par une conséquence nécessaire, con-
férés à l'Organisation en tant qu’essentiels à l’exercice des fonctions de
celle-ci. » (Jbid, p. 182.)

129. Les exemples ne manquent pas de résolutions adoptées par l’As-
semblée générale qui visent à réglementer — et qui réglementent effecti-
vement — les relations avec le personnel, sans revêtir pour autant la forme
d'articles du statut du personnel, d’amendements à ces articles ou de
modifications apportées directement au règlement du personnel. On peut
notamment se reporter aux résolutions 976 (X) : Indemnité de cherté de vie
et indemnités pour charges de famille destinées au personnel du Siège de
l'Organisation des Nations Unies ; 1310 (XIII) : Rémunération soumise à
retenue pour pension ; 2480 (XXIII) : Composition du Secrétariat ; 2736
(XXV) : Composition du Secrétariat ; 3198 (XXVIIT) : Conditions appli-
cables aux voyages autorisés des fonctionnaires de l'Organisation des
Nations Unies ; 3418 (XXX) : Régime des traitements des Nations Unies ;
31/26 : Composition du Secrétariat ; 31/193 (B) : Corps commun d’ins-
pection (traitements et conditions d'emploi des fonctionnaires du Secré-
tariat) ; 33/143 : Questions relatives au personnel ; et 35/210 : Questions
relatives au personnel. L’examen de ces résolutions montre dans quelle
mesure et avec quelle diversité de moyens l’Assemblée générale peut
exercer sa compétence réglementaire en matière de relations avec le per-
sonnel, sans toujours le faire par voie d’amendement au statut du person-
nel ou au règlement qui en découle. On trouvera au paragraphe suivant
certains précédents, extraits de la jurisprudence du Tribunal administratif,
où de telles résolutions ont été invoquées.

130. Dans la jurisprudence constituée par le Tribunal administratif des
Nations Unies, nombreuses sont les décisions qui tiennent compte des
résolutions de l’Assemblée générale réglementant les questions de person-
nel sans apporter de modifications au statut ni entraîner nécessairement

217
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 539

une revision du règlement du personnel. Ainsi, dans son jugement n° 67,
Harris et autres c. le Secrétaire général de ? Organisation des Nations Unies,
le Tribunal a affirmé :

«5. Il convient alors d'examiner si, ainsi que le soutiennent les
requérants, leur droit au remboursement de l'impôt dérive des réso-
lutions de l’Assemblée générale.

Ces résolutions n’ont pas été incorporées dans le règlement du
personnel, mais il n’est pas contesté par le défendeur que ces résolu-
tions e: les circulaires du Secrétaire général qui en ont assuré l’appli-
cation constituent, pour les fonctionnaires visés par ces textes, des
conditions d'emploi dont il appartient au Tribunal de connaître en
application de Particle 2 de son statut.

Jusqu'en 1955, l’Assemblée n’a pas pris de résolution de portée
permanente pour prévoir le remboursement des impôts nationaux.
Toutefois, par suite du mécanisme permanent de la contribution du
personnel, de l'attitude inchangée des Etats-Unis d'Amérique, le sys-
tème du remboursement a subsisté d’année en année sans être incor-
poré dans un texte du règlement. » (Jugements du Tribunal adminis-
tratif des Nations Unies, AT/DEC/1 à 70, p. 363-364.)

Dans le jugement n° 237, Powell c. le Secrétaire général de l'Organisation
des Nations Unies, le Tribunal administratif a rappelé que :

« Ce n’est que lorsque le système de remboursement des impôts a été
établi de façon permanente que les dispositions relatives à la contri-
bution du personnel et au remboursement des impôts ont été intro-
duites, par la résolution 1095 (XI) de l’Assemblée générale, dans le
statut du personnel pour constituer l’article 3.3. » (P. 19.)

Rien n'indique que le Tribunal administratif ait considéré ces dispositions
comme moins effectives ou comme échappant en aucune façon à sa com-
pétence pendant la période précédant leur inscription au règlement du
personnel.

131. Un autre exemple, parmi tous ceux qui pourraient être cités,
montre que, selon la jurisprudence du Tribunal administratif, celui-ci est
habilité à invoquer et à appliquer les résolutions de l’Assemblée générale
qui affectent la situation des fonctionnaires sans toutefois modifier le sta-
tut du personnel ni exiger un amendement au règlement du personnel :

« Le Tribunal a constamment reconnu que les résolutions de l’As-
semblée générale constituent, pour les fonctionnaires qu’elles visent,
des conditions d’emploi dont il appartient au Tribunal de connaître
Gugements n° 67, Harris et autres, par. 5; n° 236, Belchamber,
par. XVI ; n° 237, Powell, par. XD. Cela étant, le Tribunal décide que
la résolution 31/193 B II pouvait être invoquée comme base du non-
paiement des traitements dans les circonstances de l’espèce avant
même d’être, conformément à la décision 33/433 de l’Assemblée
générale, incorporée dans le statut du personnel.

218
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 540

VIII. La requérante prétend en outre que, du fait de son propre
comportement et de celui de ses représentants, le défendeur s'était
privé du droit d’invoquer la résolution 31/193 B IL Elle fait valoir
qu’en n’incorporant pas pendant deux ans la résolution 31/193 B H
dans le statut du personnel, le défendeur manifestait son intention de
ne pas lPinvoquer...

IX. Le Tribunal, ayant décidé qu’une résolution de l’Assemblée
générale avait caractère obligatoire a l’égard de la requérante, fait
observer que le fait de ne pas avoir demandé à l’Assemblée générale
lPincorporation du texte en question dans le statut du personnel ne
peut affecter le droit du défendeur d’appliquer cette résolution à la
requérante. » (Smith c. le Secrétaire général de l'Organisation des
Nations Unies, jugement n° 249, p. 20 et 21.)

10. Le Tribunal administratif a-t-il déterminé que la résolution 34/165
ne pouvait prendre immédiatement effet ?

132. Ila été allégué que, par son jugement dans Paffaire Mortished c. le
Secrétaire général de l’Organisation des Nations Unies, le Tribunal admi-
nistratif n’avait pas décidé que la résolution 34/165, subordonnant le
paiement de la prime de rapatriement a la preuve de la réinstallation du
fonctionnaire dans un pays autre que celui de son dernier lieu d’affecta-
tion, ne pouvait prendre immédiatement effet. La question posée dans la
requête pour avis consultatif relèverait donc d’une erreur d’interprétation
du jugement du Tribunal. Cette conclusion est d’ailleurs partagée par la
Cour dans son avis (voir par. 55).

133. On a avancé plusieurs raisons à l’appui d’une telle thèse, mais ces
raisons manquent de cohérence. La première est que le Tribunal men-
tionne à peine la résolution 34/165 dans son jugement, et ne dit pas
expressément qu’elle ne pouvait prendre immédiatement effet. La seconde
est que le Tribunal aurait effectivement donné immédiatement effet à la
résolution 34/165, dans la mesure où il lui était possible de le faire sans
porter atteinte aux droits acquis. Selon la troisième, non seulement le
Tribunal aurait donné immédiatement effet à la résolution 34/165, mais
toutes les conclusions du jugement en découleraient. Ces trois raisons
seront examinées tour à tour.

134. Il est exact que le jugement du Tribunal administratif dans l'affaire
Mortished c. le Secrétaire général de l'Organisation des Nations Unies fait
peu référence à la résolution 34/165 et ne contient aucun refus exprès d’en
appliquer les dispositions. Mais cela ne suffit pas à démontrer que le
Tribunal n’a pas refusé de donner immédiatement effet à cette résolution.
C’est l'effet réel du jugement qui compte, quelle que puisse être la discré-
tion observée par le Tribunal à l’égard de la résolution 34/165 et même si le
jugement ne dit pas expressément qu’elle ne pouvait prendre immédiate-
ment effet. Comme il est indiqué dans l’avis sur l'affaire Fasla, « la Cour
doit tenir compte de la substance et pas seulement de la forme » (C.J.
Recueil 1973, p. 189-190). Si en substance — en réalité —, le jugement du

219
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 541

Tribunal administratif dans Paffaire Mortished n’a pas donné immédiate-
ment effet à la résolution 34/165, le Comité des demandes de réformation
n’a pas commis d’erreur d'interprétation en demandant un avis consultatif
sur le point de savoir si la décision du Tribunal était légitime.

135. Il est parfaitement évident qu’en fait le jugement du Tribunal
administratif dans l'affaire Mortished ne donne pas immédiatement effet à
la résolution 34/165, sinon, pourrait-on dire, de façon marginale ; et il est
évident que le jugement du Tribunal administratif a décidé en fait que la
résolution 34/165 de l’Assemblée générale ne pouvait prendre pleinement
et immédiatement effet. En effet, le résultat est que Mortished et les
fonctionnaires placés dans la même situation pourront invoquer la règle
transitoire pour éviter de fournir la preuve de leur réinstallation dans un
pays autre que celui de leur dernier lieu d’affectation. Pendant un certain
nombre d’années, tous les fonctionnaires partant à la retraite ou offrant
leur démission, et pouvant prétendre à la prime de rapatriement, feront
entrer dans le calcul du montant qui leur sera payable les années de service
antérieures au 1er juillet 1979. En vertu du jugement du Tribunal admi-
nistratif, ils

« conservent le droit au montant de la prime qui correspond aux
années et aux mois de service ouvrant droit à ladite prime déjà
accomplis à cette date, sans avoir à produire, en ce qui concerne cette
période de service, une pièce attestant le changement de résidence »
(ancienne disposition 109.5 f)).

Le jugement du Tribunal ayant été confirmé par l’avis de la Cour, on ne
voit pas comment la résolution 34/165 pourrait avoir un quelconque effet
immédiat, sauf dans le cas des rares fonctionnaires qui vont sous peu
prendre leur retraite ou quitter l'Organisation sans avoir accumulé assez
d’années de service avant le 1er juillet 1979. A mesure que le temps passera,
les fonctionnaires quittant Organisation sans avoir accumulé avant cette
date ia totalité ou une partie des années de service nécessaires seront de
plus en plus nombreux ; l’effet de la résolution 34/165 ira donc croissant.
Mais son effet immédiat est modeste. De surcroît; la résolution 34/165
décide que les fonctionnaires n’ont droit à « aucun montant » au titre de la
prime de rapatriement, à moins qu’ils ne présentent des pièces attestant
leur réinstallation. Pendant des années, presque tous les fonctionnaires
prenant leur retraite ou donnant leur démission feront valoir un droit à la
prime de rapatriement partiellement constitué avant le 1er juillet 1979. En
vertu du jugement du Tribunal dans l’affaire Mortished, les fonctionnaires
qui ne fourniront pas la preuve de leur réinstallation auront droit à la partie
de la prime qui se sera accumulée avant le 1er juillet 1979, résultat qui ne
saurait correspondre à l’intention de donner immédiatement effet à la
résolution 34/165.

136. Si Pon prétend que, par son jugement dans l'affaire Mortished, le
Tribunal a donné immédiatement effet à la résolution 34/165 dans la
mesure où il lui était possible de le faire sans porter atteinte aux droits
acquis, et que ledit jugement était donc légitime (voir à cet égard les

220
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 542

paragraphes 75 et 76 de l’avis de la Cour), il faut prouver que la thèse des
droits acquis est légitime. Or, pour les raisons qui ont été exposées dans la
présente opinion, la thèse des droits acquis n’est pas justifiée, et, comme on
vient de le montrer, la conclusion du Tribunal relative aux droits acquis
a pour conséquence que l'effet pratique immédiat donné à la résolu-
tion 34/165 est infime, ce qui justifie le libellé donné à la question dans
la requête pour avis consultatif. On observera que largument qui tend
à démontrer que le Tribunal a effectivement donné effet à la résolu-
tion 34/165 exigerait que la Cour examine le bien-fondé de la conclusion du
Tribunal concernant les droits acquis, car, si les droits acquis ne sont pas
établis en l’espéce, le fondement ailégué pour l’interprétation donnée par le
Tribunal de la résolution 34/165 disparaît. Le Tribunal ne peut avoir
concilié la résolution 34/165 avec les droits acquis que s’il existe des droits
acquis. La Cour semble le reconnaître dans son avis, tout en évitant de se
prononcer sur la validité des conclusions du Tribunal relatives aux droits
acquis et en se réfugiant dans l’affirmation que la tâche de la Cour n’est pas
de statuer sur le bien-fondé de ces conclusions (par. 74, 76).

137. Le troisième argument est le plus subtil. Il consiste à affirmer que
c’est de la résolution 34/165 elle-même que découle le jugement du Tri-
bunal dans l'affaire Mortished et que, cela étant, le Tribunal a nécessai-
rement donné effet — et même effet immédiat — à cette résolution. Sur quoi
le Tribunal s’est-il fondé, demandent les tenants de ce raisonnement, pour
conclure que Mortished devait recevoir réparation d’un préjudice évalué à
une somme égale au montant de la prime de rapatriement ? Sur le fait que
le Secrétaire général a donné effet à la résolution 34/165 en refusant à
Mortished la prime de rapatriement, que ce refus a causé un préjudice à
Mortished en violant ses droits acquis et que Mortished doit recevoir
réparation de ce préjudice. Il n’y aurait donc nulle raison de prétendre
que le Tribunal a refusé de donner immédiatement effet à la résolu-
tion 34/165 ; au contraire, son jugement serait fondé sur cet effet immé-
diat. Tel est le point de vue qu’adopte la Cour dans son avis (voir par. 55
et 56).

138. En dépit de sa logique, ce raisonnement n’est pas convaincant. Plus
qu’il ne donne véritablement effet aux termes et à l’esprit de la résolu-
tion 34/165, il culbute ladite résolution. Il revient à dire à l’Assemblée géné-
rale : la résolution 34/165, cela est vrai, dit et veut dire « que, avec effet au
ler janvier 1980, les fonctionnaires n’ont droit 4 aucun montant au titre de
la prime de rapatriement à moins qu'ils ne présentent des pièces attestant
qu'ils se réinstallent dans un pays autre que celui de leur dernier lieu
d'affectation ». Donc, aucun fonctionnaire ne recevra de montant au titre
de la prime s’il ne présente pas de telles pièces. Cependant, les fonction-
naires en question recevront une somme égale au montant auquel ils
auraient eu droit si la résolution 34/165 n’avait pas été adoptée. Mais cela
ne signifie pas qu'on ne donne pas immédiatement effet à la résolu-
tion 34/165. Pourquoi ? Parce que les sommes versées aux fonctionnaires
ne le sont pas au titre de la prime de rapatriement, mais en réparation du
refus de payer celle-ci.

221
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 543

139. Le simple énoncé de cet argument révèle sa vanité. L'Assemblée
générale avait un objectif en vue lorsqu’elle a adopté la résolution 34/165 :
exiger que tout fonctionnaire quittant l'Organisation et revendiquant une
somme d’argent calculée sur la base de la prime de rapatriement fournisse
la preuve de sa réinstallation. Cette intention ne reçoit nul effet, immédiat
ou autre, si, le fonctionnaire ne fournissant pas cette preuve, on lui paie
néanmoins — non pas à titre de prime de rapatriement, mais à titre de
réparation pour refus de paiement — l'intégralité de ladite somme. En
réalité, une telle façon de procéder vide de leur sens les termes de la
résolution 34/165 et ignore l'intention qui animait l’Assemblée générale
lorsqu'elle a adopté ce texte.

140. Mais, dira-t-on, l’Assemblée générale n’étant pas un organe judi-
ciaire, il ne lui appartient pas de juger si ses fonctionnaires ont un droit
acquis au paiement de la prime de rapatriement, qu’ils changent ou non de
résidence ; l’Assemblée générale n’a pas, par la résolution 34/165 ni
autrement, visé 4 anéantir des droits acquis ; au contraire, l’article 12.1 du
statut du personnel reste en vigueur, en général et donc en ce qui concerne
la prime de rapatriement ; il s'ensuit que l’Assemblée générale — à qui le
Secrétaire général adjoint de l'Organisation et les conseillers juridiques de
diverses institutions des Nations Unies ont signalé l’existence d’un droit
acquis — doit être réputée s’en être remise au Tribunal administratif pour
décider si un droit acquis est établi ou non. Et le Tribunal administratif
ayant décidé que les fonctionnaires ont effectivement un droit acquis au
paiement de la prime de rapatriement, sa décision clôt le débat.

141. Lest vrai que l Assemblée générale n’est pas un organe judiciaire. Il
est également vrai qu’elle n’a pas décidé d’écarter les droits acquis. Et il est
exact qu'elle s’en est remise au Tribunal administratif pour la première
décision judiciaire sur l’éventuelle existence d’un droit acquis à la prime de
rapatriement. Mais l'organe compétent de l’Assemblée générale a deman-
dé à la Cour de réformer ce jugement du Tribunal administratif en con-
cluant à Pexistence de bases sérieuses de contestation, à savoir que le
Jugement comporte une erreur de droit concernant les dispositions de la
Charte des Nations Unies et constitue un excès de juridiction ou de
compétence. Cette contestation ne peut étre éludée par une sorte de
pirouette juridique qui consiste à répondre à l’Assemblée générale que le
problème est correctement et définitivement réglé, Mortished recevant la
somme exacte en litige pour telle raison sinon pour telle autre.

11. Dans son jugement, le Tribunal a commis une erreur de droit
concernant les dispositions de la Charte
et a outrepassé sa juridiction

142. Considéré par rapport à ceux des motifs de contestation énumérés
à l’article 11 du statut du Tribunal administratif qui ont été invoqués par le
Comité des demandes de réformation, le jugement du Tribunal dans l’af-
faire Mortished soulève essentiellement trois questions :

222
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 544

— Le tribunal administratif avait-il juridiction ou compétence pour ne
pas donner immédiatement effet à la résolution 34/165 ?

— L'exercice d’une telle compétence constitue-t-il une erreur de droit
concernant les dispositions de la Charte des Nations Unies ?

— La conclusion du Tribunal concernant les droits acquis justifie-t-elle
son refus, injustifié par ailleurs, de donner effet à la résolution 34/165 ?

143. Jestime avoir démontré ci-dessus (par. 132-139) que, par sa déci-
sion dans l’affaire Mortished c. le Secrétaire géñral de l'Organisation des
Nations Unies, le Tribunal administratif a privé d’effet immédiat véritable
une résolution de l’Assemblée générale par laquelle celle-ci visait à régle-
menter et a effectivement réglementé un aspect des conditions d’emploi du
personnel à compter du 1er janvier 1980. Ce faisant, le Tribunal adminis-
tratif a outrepassé sa juridiction. Celle-ci est définie par le statut du
Tribunal. Comme la Cour l’a déjà affirmé à juste titre, la nécessité pour le
Tribunal « [d’agir] dans les limites de sa compétence statutaire » et celle
d’être un « tribunal régulièrement constitué » sont deux conditions préa-
lables auxquelles est subordonnée la validité de ses jugements (Effet de
jugements du Tribunal administratif des Nations Unies accordant indemnité,
C.IT. Recueil 1954, p. 50, 51). La compétence du Tribunal, telle qu’elle
est définie à l’article 2 de son statut, ne lui donne ni explicitement ni
implicitement le pouvoir de passer outre aux résolutions de l’Assemblée
générale. D'ailleurs, les travaux préparatoires indiquent le contraire. Le
rapport de la Cinquième Commission relatif à la création du Tribunal
administratif déclare à propos de l’article 2 du statut :

« le Tribunal serait tenu de respecter le droit qu’a l’Assemblée géné-
rale d'apporter au statut du personnel toutes les modifications et
retouches que la situation pourrait demander. Il a été bien entendu
que le Tribunal prendrait en considération l'intention qu’a lAssem-
blée générale de ne pas permettre que se créent des droits acquis qui
seraient de nature à l'empêcher de prendre des mesures qu’elle con-
sidérerait comme nécessaires. Aucun membre de la Commission ne
s’est élevé contre ces interprétations, mais le représentant de la Bel-
gique a exprimé l’avis que le texte du statut ferait autorité et qu’il
appartiendrait au Tribunal de l’interpréter. » (Documents officiels de
l’Assemblée générale, quatrième session, annexes, point 44 de l’ordre du
jour, p. 187.)

144. Reconnaître au Tribunal administratif le pouvoir d’écarter ou
d’ignorer les décisions de l’Assemblée générale revient à lui conférer un
pouvoir de contrôle judiciaire à l’égard de celle-ci. Or le Tribunal ne jouit
pas d’un tel pouvoir extraordinaire. De façon générale, l’Assemblée géné-
rale elle-même est dépourvue d’autorité législative : ses résolutions ont le
caractère de recommandations. Mais, à l’intérieur de sa sphère très res-
treinte de compétence réglementaire, qui comprend létablissement des
conditions d'emploi du personnel conformément à l’article 101, para-
graphe 1, de la Charte, l’Assemblée générale, par les règles qu’elle adopte, lie

223
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 545

non seulement le Secrétaire général et le personnel mais aussi le Tribunal
administratif. Le Tribunal administratif, lorsqu'il écarte en substance ces
règles, outrepasse donc sa compétence.

145. L’avis de la Cour est différent. Sa conclusion, selon laquelle la
décision du Tribunal n’enfreint pas la résolution 34/165 et ne constitue
donc pas un excès de compétence de sa part, semble fondée sur la con-
viction que le Tribunal a agi dans les limites de l’article 2 de son statut et
que, même si la décision du Tribunal sur les droits acquis — par laquelle il
aurait appliqué et non pas enfreint la résolution 34/165 — est erronée au
fond, ce jugement ne peut constituer un excés de compétence (par. 80). La
Cour élude la question de savoir si, dans son jugement, le Tribunal inter-
prète de façon erronée l’intention qui a conduit l’Assemblée générale à
adopter la résolution 34/165.

146. Je soutiens que le raisonnement de la Cour n’est pas convaincant,
pour les raisons suivantes. Premièrement, rien ne justifie que l’on mécon-
naisse l'intention qui animait l’Assemblée générale en adoptant la résolu-
tion 34/165 (voir ci-dessus par. 89). Le texte de la résolution est clair ; la
teneur des débats qui ont précédé son adoption l’est plus encore. Le
Secrétaire général adjoint de l'Organisation a parfaitement compris avant
l'adoption de la résolution 34/165 ce que ce texte signifiait — l’abrogation
complète de la règle transitoire — et c’est précisément pour cette raison
qu'il a expressément mis en garde l’Assemblée contre son adoption (voir
ci-dessus par. 79, 80, 81, 84). Dans ces conditions, il est difficile de croire
que ce que le dossier démontre catégoriquement ait échappé à la Cour.
Deuxièmement, il est parfaitement exact qu’à première vue le Tribunal a
agi dans le cadre de sa juridiction ou de sa compétence en statuant sur les
prétentions de M. Mortished. Mais là n’est pas la question. La question est
la suivante : le Tribunal a-t-il agi dans les limites de sa compétence en ne
donnant pas immédiatement effet à la résolution 34/165 ? La Cour répond
à cette question par des arguments qui tendent à démontrer qu’en réalité le
Tribunal a donné effet à la résolution 34/165. Mais, comme j’ai tenté de le
montrer dans la présente opinion, ces arguments ne résistent pas à l’ana-
lyse, et j’estime donc que la démonstration de la Cour est sans valeur.
Troisièmement, la conclusion de la Cour selon laquelle, en admettant
même que la thèse du Tribunal relative aux droits acquis soit erronée, une
telle erreur ne constituerait pas un excès de compétence, est, si j’ose dire,
exagérément simpliste. Pour l'essentiel, la défense de la position du Tri-
bunal face à l'accusation d’excès de compétence qui lui est faite consiste à
rejeter cette accusation en prétendant que le Tribunal a simplement mis en
accord la résolution 34/165 avec des droits acquis préexistants et ininter-
rompus. Or, si ces droits n’existent pas, le Tribunal n’a rien pu faire de ce
genre. La Cour elle-même ne se prononce pas sur l’éventuelle existence de
droits acquis : elle se borne à reprendre le raisonnement contenu dans le
jugement du Tribunal, en ajoutant qu’il n’entre pas dans sa tâche d’en
apprécier la validité. Mais, lorsqu’on examine le jugement du Tribunal
dans sa substance, on constate que, sur cette question décisive, il est
fort peu convaincant. Si donc l’on admet que la conclusion du Tribunal

224
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 546

concernant les droits acquis est mal fondée, il s’ensuit que le Tribunal n’a
pas donné effet à la résolution 34/165, et que par ce refus il a outrepassé sa
compétence. En ne donnant pas effet à la résolution 34/165, il a également
commis une erreur de droit concernant les dispositions de la Charte des
Nations Unies, ce qui d’ailleurs n’affaiblit en rien la conclusion relative à
Vexces de compétence et ne peut que la rendre surabondante, étant donné
que, sur le seul motif de l’erreur de droit, le jugement du Tribunal dans
l'affaire Mortished c. le Secrétaire général de ’ Organisation des Nations
Unies est vicié.

147. La question de savoir si le Tribunal administratif a outrepassé sa
compétence — qui soulève celle des pouvoirs relatifs de l’Assemblée géné-
rale et du Tribunal administratif, et de leur interaction en l'espèce — est
également une question de droit concernant la Charte des Nations Unies.
Elle intéresse au premier chef l’article 101, paragraphe 1, car c’est en vertu
de ce texte que, comme la Cour la maintes fois répété, « l’Assemblée
générale a compétence pour régler les relations avec le personnel... »
(voir ci-dessus par. 128). Mais elle peut également intéresser d’autres ar-
ticles de la Charte : l’article 97, relatif à la compétence du Secrétaire géné-
ral en tant que plus haut fonctionnaire de l'Organisation ; l’article 17,
relatif aux pouvoirs de l’Assemblée générale en matière budgétaire ; et
article 22, concernant la compétence de l’Assemblée générale pour
créer des organes subsidiaires. Elle peut même tendre à la répartition des
pouvoirs implicites découlant de l'esprit de la Charte. Cependant, aux
fins de la présente instance, il suffit de rappeler que ni l’article 101 ni
aucun article de la Charte, ni le statut du Tribunal, n’autorisent le
Tribunal administratif à annuler une résolution adoptée par l’Assemblée
générale. LL

148. Le refus du Tribunal administratif de donner immédiatement effet
à une résolution impérative de l’Assemblée générale constitue de sa part
une erreur de droit concernant les dispositions de la Charte des Nations
Unies. L’article 101, paragraphe 1, stipule que le personnel est nommé par
le Secrétaire général conformément aux règles fixées par l’Assemblée
générale — règles qui « énoncefnt] les conditions fondamentales d’em-
ploi … du Secrétariat de l'Organisation des Nations Unies » (statut du per-
sonnel : portée et objet). « L'article 101, paragraphe 1, de la Charte donne à
l’Assemblée générale le pouvoir de fixer des règles pour ce qui est des
rapports avec le personnel...» (C.IJ. Recueil 1973, p.173.) La résolu-
tion 34/165, bien que ne portant pas amendement au statut du personnel,
fixait une règle relative aux conditions d’emploi du personnel du Secréta-
riat, règle que le Tribunal administratif était tenu d’appliquer en vertu de
l’article 101, paragraphe 1 (et de sa propre jurisprudence sur linterpréta-
tion de cet article ; voir ci-dessus par. 130-131). En ne donnant pas effet à
cette résolution, le Tribunal administratif ne s’est pas conformé à l’ar-
ticle 101, paragraphe 1, et a ainsi commis une erreur de droit « concernant »
une disposition de la Charte. C’est tout ce qui est exigé aux termes de
Particle 11 du statut du Tribunal. Il n’est pas nécessaire que le Tribunal ait
agi en violation directe d’une disposition de la Charte : il suffit qu'il ait

225
DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL) 547

commis une erreur concernant une disposition de la Charte. C’est ce que le
Tribunal a fait en l’espèce lorsqu’il a refusé, se fondant à tort sur les droits
acquis, de donner effet 4 une disposition issue d’un acte accompli par
l’Assemblée générale dans l’exercice de la compétence réglementaire que
lui confère l’article 101, paragraphe 1, de la Charte.

149. Si l'erreur essentielle de droit concernant une disposition de la
Charte est constituée par le refus du Tribunal de donner effet à un acte
accompli par l’Assemblée générale dans l’exercice de la compétence régle-
mentaire qu’elle détient en vertu de l’article 101, paragraphe 1, de la
Charte, cette erreur en englobe d’autres, plus spécifiques. L’article 11.2 du
statut du personnel dispose que le Tribunal administratif, « suivant les
conditions fixées dans son statut », se prononce sur les « requêtes des
fonctionnaires qui invoquent la non-observation des conditions d’emploi,
y compris toutes dispositions applicables du statut et du règlement du
personnel ». Selon l’article 2 du même statut, le Tribunal applique « toutes
dispositions pertinentes du statut et du règlement en vigueur au moment de
Vinobservation invoquée... » Le Tribunal a commis une erreur en appli-
quant en faveur de Mortished une disposition qui n’était pas en vigueur à
l’époque de l’inobservation invoquée, à savoir l’ancienne règle 109.5 f),
dont la suppression résultait de l'application de la résolution 34/165. En
décidant d’appliquer cette règle abrogée, il a fait échec à un acte accompli
par l’Assemblée générale dans l’exercice de sa compétence en vertu de
l’article 101, paragraphe 1. Il se peut aussi que le Tribunal ait commis une
erreur en refusant d'appliquer une disposition pertinente qui éfait en vi-
gueur à l’époque de l’inobservation alléguée, à savoir la disposition 104.7 c)
du règlement du personnel. L'interprétation qu’il a donnée de l’an-
nexe IV du statut du personnel — « Ont droit, en principe, à la prime de
rapatriement les fonctionnaires que l'Organisation est tenue de rapatrier »
— constitue également une erreur, car le Tribunal a ainsi fait échec à la
compétence conférée à l’Assemblée générale par l’article 101, para-
graphe 1, de réglementer les relations avec le personnel, et a refusé de
donner toute sa portée à l’intention manifestée de façon répétée par
l Assemblée générale en adoptant et en maintenant cette disposition. En
outre, dans la mesure où le Tribunal administratif a déformé l’intention
incontestable qui animait l’Assemblée générale en adoptant les résolu-
tions 33/119 et 34/165, et où il a interprété ces résolutions d’une manière
incompatible avec ladite intention, il a commis une erreur de droit concer-
nant une disposition de la Charte, à savoir le pouvoir de l’Assemblée géné-
rale de fixer des règles relatives au personnel, conformément à l’article 101,
paragraphe 1.

150. Dans son avis, la Cour ne fait aucune place à la conclusion
selon laquelle le jugement du Tribunal administratif a commis une erreur
de droit concernant les dispositions de la Charte des Nations Unies.
Elle reconnaît que le Tribunal doit « accepter et appliquer les décisions
prises par l’Assemblée générale conformément à l’article 101 de la
Charte ». Elle conclut que c’est ce qu’a fait le Tribunal. Pourquoi ? Parce
qu'il

226
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 548

«se trouvait en présence, non seulement de la résolution 34/165...,
mais encore de l’article 12.1 du statut du personnel ... il devait donc
interpréter et faire jouer ces deux séries de dispositions. La question
n’est pas de savoir si le Tribunal s’est bien ou mal acquitté de sa
tâche... La question — en fait le seul point sur lequel la Cour puisse
statuer — consiste à savoir si le Tribunal a commis une erreur de droit
concernant les dispositions de la Charte des Nations Unies. Il est
manifeste qu’il n’en est pas ainsi, puisque le Tribunal n’a fait qu’es-
sayer d'appliquer au cas de M. Mortished les dispositions qu’il a
jugées pertinentes du statut et du règlement du personnel établis sous
l'autorité de l’Assemblée générale. » (Par. 76.)

151. J’estime que c’est là l’erreur capitale dans l’avis de la Cour. Pour les
raisons exposées aux paragraphes précédents, ce qu’a fait le Tribunal en
visant à concilier la résolution 34/165 avec des droits acquis inexistants
constitue précisément une erreur de droit concernant les dispositions de la
Charte, et notamment l’article 101, paragraphe 1. Par la résolution 34/165,
l’Assemblée générale, agissant conformément à l’article 101, paragraphe 1,
a réglementé les conditions requises pour bénéficier de la prime de rapa-
triement ; par son jugement, le Tribunal a évité de donner immédiatement
effet à la règle posée par l’Assemblée ; pour ce motif tout d’abord, mais
aussi pour d’autres raisons (voir ci-dessus par. 147-149), le Tribunal a
commis une erreur de droit concernant les dispositions de la Charte,
puisqu'il a vidé de son objet exprès l'exercice par l’Assemblée du pouvoir
réglementaire qui lui est conféré par la Charte. C’est inutilement que la
Cour avance comme excuse qu’elle n’a pas à se prononcer sur la pertinence
de la conclusion du Tribunal concernant les droits acquis, et que le fait que
le Tribunal ait ou non agi judicidieusement ne constitue « manifestement »
pas une erreur de droit concernant les dispositions de la Charte. Cette
affirmation n’éclaire rien. Non seulement la Cour adopte ainsi une con-
ception étroite et contestable de sa propre compétence (voir ci-dessus
par. 19-29), mais en outre, même si on se fonde sur la conception restrictive
de la Cour concernant sa compétence, cette affirmation est insoutenable
du fait que la décision du Tribunal déroge de façon manifeste à la com-
pétence réglementaire de l’Assemblée générale.

152. On pourrait ajouter que la question de savoir si Mortished avait en
l'espèce un droit acquis ne concerne pas seulement l’article 101, para-
graphe 1, mais aussi, les articles 101, paragraphe 3, et 100 de la Charte. On
a dit, non sans raison, que la protection des droits pouvait avoir des effets
sur le respect des conditions exigées des fonctionnaires de l'Organisation
des Nations Unies à l’article 101, paragraphe 3 — qualité de travail, com-
pétence, intégrité — et également sur le respect de leur situation exclusive
de fonctionnaires internationaux, conformément à l’article 100. Mais il
faut souligner que l'affaire Mortished ne soulève pas la question des droits
acquis dans l’abstrait, ni dans la multiplicité des contextes où elle peut
surgir : elle soulève la question très précise des droits acquis des fonction-
naires internationaux, question qui doit être examinée dans le seul contexte

227
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 549

des organisations internationales et compte tenu de la jurisprudence qui
s’est constituée à cet égard au sein des tribunaux administratifs interna-
tionaux. Ainsi, même si ce que ces tribunaux et la Cour peuvent dire à
propos des droits acquis dans ce contexte précis est d’un intérêt limité —
voire nul — pour les droits acquis dans d’autres contextes, leurs décisions
peuvent assurément « concerner » les articles de la Charte qui sont à la
base du caractère juridiquement international du Secrétariat des Nations
Unies. Même en adoptant une conception restrictive de la compétence de
la Cour en vertu de Particle 11 du statut du Tribunal, on peut voir là une
raison d'examiner le bien-fondé de la conclusion du Tribunal concernant
les droits acquis, en plus de celle qui ressort nettement de l’article 101,
paragraphe 1, de la Charte. Si on constate que la conclusion du Tribunal est
viciée, si on constate que le Tribunal étend la théorie des droits acquis de
manière déraisonnable, on peut affirmer que, ce faisant, non seulement il
porte atteinte au pouvoir réglementaire de l’Assemblée générale résultant
de Particle 101, paragraphe 1, mais il contredit en outre les articles 101,
paragraphe 3, et 100, dans la mesure où l’extension injustifiée des droits
acquis peut affaiblir ces mêmes droits à l’intérieur de leurs limites propres,
alors que ces droits, lorsqu'ils sont ainsi limités, renforcent lefficacité de
ces articles. Pour les raisons exposées dans la présente opinion, je suis
davis que la décision du Tribunal administratif dans l’affaire Mortished c.
le Secrétaire général de l'Organisation des Nations Unies est gravement
défectueuse, en ce qu'elle élargit abusivement la théorie des droits
acquis.

153. La conclusion du Tribunal administratif concernant les droits
acquis de Mortished lui donne-t-elle le pouvoir — qui ne lui appartient pas
par ailleurs — de ne pas donner effet à la résolution 34/165 ? Comme il est
indiqué plus haut, on a soutenu que le Tribunal n’avait pas refusé de
donner immédiatement effet à la résolution 34/165, mais qu’il avait fait
jouer contre cette résolution les droits acquis de Mortished ; que le Tri-
bunal avait concilié la résolution 34/165 avec les droits acquis de Mor-
tished, préexistants et ininterrompus ; et qu’ayant affirmé l’existence de
ces droits il n’avait pu donner effet 4 la résolution 34/165 que dans la
mesure où elle était compatible avec eux.

154. Comme je l’ai déjà dit, ce raisonnement ne serait convaincant que
si la thèse de l'existence d’un droit acquis était fondée. Je crois avoir
démontré qu'elle ne l’est pas. Ainsi, dans la mesure où la conclusion du
Tribunal concernant les droits acquis lui sert de justification pour ne pas
donner immédiatement effet à la résolution 34/165 conformément aux
termes de celle-ci et à l'intention exprimée par l’Assemblée générale, cette
justification disparaît, et c’est cette même conclusion qui est la source de
l'erreur commise par le Tribunal en faisant échec au pouvoir que la Charte
donne à l’Assemblée générale de fixer des règles concernant les relations
avec le personnel, conformément à l’article 101, paragraphe 1. Il va de soi
cependant qu’on ne peut se prononcer ainsi qu'après avoir analysé le
bien-fondé de la conclusion du Tribunal selon laquelle Mortished avait un
droit acquis à la prime de rapatriement sans avoir à fournir la preuve de sa

228
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL) 550

réinstallation. C’est pourquoi j’estime que la Cour ne pouvait ni ne devait
se dérober à un examen au fond du jugement du Tribunal administratif
dans l’affaire Mortished c. le Secrétaire général de POrganisation des
Nations Unies.

155. On remarquera enfin que le jugement du Tribunal sur la question
des droits acquis ne concerne pas seulement l’article 101, paragraphe 1,
dans la mesure où cette décision dénie à l’Assemblée générale l’exercice de
la compétence que lui confère cet article. Si l’on adopte une conception
plus large de la compétence que la Cour tient de l’article 11 du statut du
Tribunal (voir ci-dessus par. 18-29), la Cour dispose d’un motif juridic-
tionnel supplémentaire d'examiner au fond le jugement du Tribunal,
puisqu'elle a alors qualité pour réexaminer au fond l'interprétation donnée
par le Tribunal aux dispositions du statut du personnel découlant de
l’article 101, paragraphe 1 — à condition que ce réexamen concerne une
affaire « exceptionnelle ». Manifestement, l'affaire Mortished, qui est la
première à avoir été portée devant la Cour sur l'initiative d’un Etat
Membre invoquant l’article 11, a un caractère exceptionnel, car elle sou- |
lève des questions inhabituelles concernant les relations et les rapports
entre l’Assemblée générale, d’une part, et, d’autre part, le Secrétaire géné-
ral, la Commission de la fonction publique internationale, le Comité
administratif de coordination, le Comité consultatif pour les questions
administratives et, surtout, le Tribunal administratif. Si la Cour avait
exercé cette compétence, elle n’aurait pu, pour les raisons précitées, con-
clure que l’interprétation des droits acquis donnée par le Tribunal dans
l'affaire Mortished était conforme au statut du personnel, étant donné la
jurisprudence sur ce point des tribunaux administratifs du système des
Nations Unies.

(Signé) Stephen M. SCHWEBEL.

229
DEMANDE DE RÉFORMATION (OP. DISS. SCHWEBEL)

TABLE DES MATIERES

551

Paragraphes
RESUME (p. 454-457)

I. LA COMPETENCE DE LA COUR 2-38

1. Les dispositions du Statut de la Cour et le caractère judiciaire
de la Cour 3-7
2. Les dispositions du statut du Tribunal administratif 8-30
A. Les termes du statut 8-10
B. Les travaux preparatoires 11-28
i) Raisons du recours aux travaux préparatoires 11

ii) La Cour suggère une procédure de réformation pour les
jugements du Tribunal administratif 12

li) L'Assemblée générale donne suite à la suggestion de la
Cour 13

iv) Le rapport du Secrétaire général sur les procédures de
réformation 14-17
v) Les travaux du Comité spécial et son rapport 18-24

vi) L’examen de la question par la Cinquième Commis-
sion 25-28

C. Conclusions sur la portée du pouvoir de réformation de la
Cour au motif de l’erreur de droit 29-30

3. L'interprétation des statuts des tribunaux administratifs par la

Cour dans l'affaire des Fonctionnaires de l'Unesco et dans l’af-
faire Fasla 31-38
A. L'affaire des Fonctionnaires de l'Unesco 31-33
B. L'affaire Fasla 34-38
IL. ORIGINES ET ÉVOLUTION DE LA PRIME DE RAPATRIEMENT 39-90

1. Les débuts de la prime de rapatriement et l’intention à laquelle
elle répondait (1949-1950) 40-41

2. Le CCQA s’écarte de l’intention exprimée par l’Assemblée
générale (1951-1952) 42-46

3. L'Assemblée générale n’est apparemment pas informée que la
pratique suivie s’écarte du principe adopté 47

4. L'Assemblée générale apprend que la réinstallation dans un
pays tiers suffit 48
5. La justification de la pratique par le CCQA 49-50

6. Les amendements au statut du personnel n’éclairent pas l’As-
semblée générale sur la pratique suivie 51

7. La pratique suivie est évoquée pour la première fois à PAs-
semblée générale en 1976 52
8 53

. Le CCQA ne mentionne pas la pratique suivie

230
16.

Ill.

1

2.

3.

10.

11.

DEMANDE DE REFORMATION (OP. DISS. SCHWEBEL)

. Le rapport révélateur de la CFPI en 1978

. Les réactions de la Cinquième Commission au rapport de la
CFPI

. La résolution 33/119 de l’Assemblée générale interdit le paie-
ment de la prime aux fonctionnaires non réinstallés

. La résolution 33/119 est rendue inopérante

. La circulaire du Secrétaire général

La CFPI recommande une règle transitoire

. L’avis du bureau des affaires juridiques

. Le texte de Particle 9.4 du statut du personnel, de Pan-
nexe IV audit statut et de la disposition 109.5 du réglement
du personnel

E. Analyse de l’avis du bureau des affaires juridiques

. La non-application de la disposition 104.7 du réglement du
personnel

. Le Secrétaire général édicte la disposition transitoire 109.5 f)

. Les réactions de l’Assemblée générale à l’interprétation de la

résolution 33/119 par la CFPI et le Secrétaire général : l’adop-

tion de la résolution 34/165

Quelle était intention de l’Assemblée générale en adoptant la

resolution 34/165 ?

Cow»

LE JUGEMENT DU TRIBUNAL ADMINISTRATIF EN L’AFFAIRE
MORTISHED C. LE SECRÉTAIRE GENERAL DE L'ORGANISATION
DES NATIONS UNIES

. Y avait-il des obligations spéciales, de nature contractuelle, à
égard de Mortished ?

La jurisprudence du Tribunal administratif contredit les pré-
tentions de Mortished

L’exposé par le Tribunal de Pévolution de la pratique concer-
nant la prime de rapatriement

. La question de l'abolition rétroactive du droit de Mortished

. L'interprétation donnée par le Tribunal à l'intention de FAs-
semblée générale en adoptant la résolution 34/165

. La conclusion du Tribunal suivant laquelle la prime de rapa-
triement serait « gagnée »

. La conclusion du Tribunal suivant laquelle la règle transitoire
en elle-même est la source d’un droit acquis

. La pondération des considérations d’équité

. Le Tribunal administratif pouvait-il appliquer la résolu-

tion 34/165 ?

Le Tribunal administratif a-t-il déterminé que la résolu-

tion 34/165 ne pouvait prendre immédiatement effet ?

Dans son jugement, le Tribunal a commis une erreur de droit

concernant les dispositions de la Charte et a outrepassé sa

juridiction

552

Paragraphes
54-55

92-98
99-105
106-110
111
112
113-117

118-124
125-126

127-131

132-141

142-155

23)
